Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 1 of 537




                          EXHIBIT
                            B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 2 of 537




                              Exhibit
                                       1
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 3 of 537




                               EXHIBIT

                                   1-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 4 of 537




  EXHIBIT

     1-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 5 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 6 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 7 of 537


                                                                        EXHIBIT

                                                                          1-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 8 of 537
Residential Full Report     4100 N Ocean Drive 1503, Singer Island, FL 33404                            List Price: $900,000
          Case 9:20-cv-82262-WPD     Document        1-2 Entered on FLSD
                                         MLS#: RX-10405997
                                                                                      Docket 12/11/2020
                                                                             St: Active
                                                                                                            Page 9 of 537
                                                                                                   Type: Condo/Coop
                                                         Orig LP: $900,000                 Range Price:             List Price/SqFt: 363.2
                                                         Area: 5240                        Geo Area: PB28           County: Palm Beach
                                                         Legal Desc: MARTINIQUE 2 COND UNIT WT-C-1503
                                                         Subdivision: MARTINIQUE 2 CONDO
                                                         Development Name: Martinique 2
                                                         Model              Parcel ID:                  56434222280031503 Front Exp:                                 NW
                                                         Name:              Waterfrontage:                                   Garage Spaces:                          2
                                                          Waterfront: Yes       Multiple Ofrs Acptd:                                      Carport Spaces:
                                                          Lot SqFt:    410,588 Taxes:                            10,502.9                 Private Pool:              No
                                                                       No       Tax Year:                        2017                     REO:                       No
                                                          HOPA:        Hopa     Special Assessment:              No                       Short Sale Addendum:       No
                                                          Zoning:      RM-20( Dock:
                                                                                                                                          Short Sale:                No
                                                                                Membership Fee Required:         No                       Owner/Agent:               Yes
                                                                                Elementary School: Lincoln Elementary School
                                                                                Middle School: John F. Kennedy Middle School
                                                                                High School: William T. Dwyer High School
Virtual Tour: Click to View
Living Room               19 X 21      Master Bedroom                   15 X 18 LivSqFt: 2,478                               Bedrooms: 3
Kitchen                   12 X 10                                                   SqFt - Total: 3,074                      Baths - Full: 4
                                                                                    SqFt Source: Tax Rolls                   Baths - Half: 1
                                                                                    Guest Hse:                               Baths - Total: 4.1
                                                                                    Yr Built: 1986                           Pets Allowed: Restricted
                                                                                    Builder Name:
                                                                                    Built Desc: Resale
HOA/POA/COA (Monthly):        1,080.55                   Bldg #:                                      Land Lease:                    Mobile Home Size:
Governing Bodies:             Condo                      Total Floors/Stories:  26                    Recreation Lease:              Decal #:
Homeowners Assoc:             Mandatory                  Total Units in Bldg:                         Min Days to Lease:             Serial #:
Lease Times p/Year:                                      Ttl Units in Complex:                                                       Brand Name:
Application Fee:              100                        Unit Floor #:          15                                                   Total Assessed Value:
                                                         Membership Fee Amount:
 Auction: No
 Directions: PGA Blvd East to Singer Island, building located right after the Fire Station.
 Showing Instructions: Appointment Only; Call Listing Agent; Vacant; Text Listing Agent
 LO: 607508              Keller Williams Realty/P B     561-656-2929
 LM: 33054897            Tracey Lavoll                  561-707-8845                                  tracey@jupiterhomes411.com
 CLO: 607508             Keller Williams Realty/P B     561-656-2929
 CLM:276537189           Linda Rogers Mitchell          561-301-7209                                  561-301-7209                        lmitchellbestrealtor@gmail.com
 Com/BuyerAgt: 3% Comm/Non-Rep: 3%                      Trans Brk: 3%                                 Bonus:                              LD: 02/14/2018
 Var/Dual Rate: No       List Type: Ex Brk              List Off Agency: Transaction Broker
 Owner Name: UNFORGETTABLE HOMES LLC
 Broker Only Remarks: All sizes and measurements are approximate. Annual building insurance is assessed every year in January and not part of the HOA
 Any Broker Advertise: No
Design: 4+ Floors                                                                                              View: City; Intracoastal; Ocean
Construction: CBS                                                                                              Waterfront Details: Intracoastal; Oceanfront
Unit Desc: Corner; Lobby                                                                                       Cooling: Central
Flooring: Ceramic Tile                                                                                         Heating: Central
Furnished: Unfurnished                                                                                         Security: Doorman; Gate - Manned; Lobby; TV Camera
Dining Area: Breakfast Area                                                                                    Utilities: Cable; Electric
Master Bedroom/Bath: Bidet; Combo Tub/Shower; Separate Shower; Separate Tub                                    Special Info: Sold As-Is
Window Treatments: Sliding                                                                                     Terms Considered: Cash; Conventional
Lot Description: 5 to <10 Acres                                                                                Parking: 2+ Spaces
Storm Protection:                                                                                              Taxes: City/County
Restrict: Buyer Approval; Interview Required; Lease OK w/Restrict; No Truck/RV; Up to 2 Pets                   Equestrian Features:
Rooms: Family; Great; Laundry-Inside; Laundry-Util/Closet; Storage
Equip/Appl:Dishwasher; Dryer; Freezer; Microwave; Range - Electric; Refrigerator; Smoke Detector; Storm Shutters; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike Storage; Cabana; Community Room; Elevator; Exercise Room; Extra Storage; Lobby; Manager on Site; Pool; Tennis; Trash Chute
Interior:Roman Tub; W/D Hookup; Walk-in Closet
Maintenance Fee Incl: Cable; Common Areas; Insurance-Bldg; Reserve Funds; Security; Sewer; Water
Original List Price: $900,000
Days On Market: 18                                                                     Cumulative DOM: 18
Sold Price:                                         Sold Price Sqft:                                      Under Contract Date:
Selling Office:                                     Terms of Sale:                                        Sold Date:
Selling Agent:
Public Remarks:Opportunity Knocks! Spectacular 15th floor panoramic waterfront views of the OCEAN, intracoastal, awe inspiring sunsets, & night lights of the city!
Enjoy the breathtaking views from an expansive wraparound terrace on a high floor. This elegantly remodeled 3 bedroom, 4.5 bath condo is one of a kind with almost
2500 sq ft of living space. Each room has an unbelievable water view, balcony, and en suite bathroom. The master bedroom has 2 separate bathrooms as well as
oversized walk-in closets. This condo offers beautifully refinished ceilings, walls, floors. Everything is brand new. You will enjoy gorgeous porcelain tile floors
throughout. Designer Bathrooms and kitchen feature granite counter tops and stainless KitchenAide and Samsung appliances including washer and dryer.
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Sunday, March 04, 2018 10:43 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
HistoryCase 9:20-cv-82262-WPD
       for MLS # RX-10405997    Document 1-2 Entered on FLSD
                             4100 N Ocean Drive 1503, Singer Island, FL 33404
                                                                                Docket 12/11/2020 Page 10 of 537
                                                                                                               $900,000


 + MLS #            Status            Price      % Change              Date      DOM    CDOM Address
 - RX-10405997      Active        $900,000                       02/14/2018        18       18 4100 N Ocean Drive 1503
           -        New           $900,000                       02/14/2018        17
                    Change by: Tracey Lavoll

                             Change at 7:59 PM Eastern: Added Virtual Tour
                             Change at 7:59 PM Eastern: Added Virtual Tour Unbranded
                             Change at 7:38 PM Eastern: Added new listing
PhotosCase  9:20-cv-82262-WPD
      for MLS # RX-10405997    Document 1-2 Entered on FLSD
                            4100 N Ocean Drive 1503, Singer Island, FL 33404
                                                                               Docket 12/11/2020 Page 11 of 537
                                                                                                              $900,000


                                  001 copy                                         front pic




                                  003 copy                                         002 copy
                                  003 copy




                                                                                    Lobby
                                  004 copy                                         012 copy
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 12 of 537$900,000

                                     005 copy                                         006 copy




                                     007 copy                                         008 copy




                                     009 copy                                         010 copy
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 13 of 537$900,000

                                     011 copy                                         015 copy




                                     016 copy                                         017 copy




                                     013 copy                                         018 copy
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 14 of 537$900,000

                                     019 copy                                         020 copy




                                     021 copy                                           pool




                                      pool2                                           hot tub
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 15 of 537$900,000

                                     014 copy                                         cabanas




                                      parking                                          tennis




                                 walkway to beach                                    aerial beach
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 16 of 537$900,000

                                      beach                                         Martinique Beach




                                      beach2                                        aerial martinique2




                                    aerial pool                                     Aerial Martinique




                                                                          Reg. VA 1-970-038
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 17 of 537$900,000

                                Aerial Singer Island                                Singer Island
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 18 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 19 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 20 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 21 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 22 of 537




                              Exhibit
                                        2
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 23 of 537




                                EXHIBIT

                                    2-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 24 of 537




  EXHIBIT

      2-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 25 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 26 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 27 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 28 of 537




                                EXHIBIT

                                   2-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 29 of 537
Residential Full Report      4100 N Ocean Drive 1503, Singer Island, FL 33404                           List Price: $770,000
          Case 9:20-cv-82262-WPD      Document      1-2 Entered on FLSD
                                          MLS#: RX-10405997
                                                                                     Docket 12/11/2020
                                                                             St: Closed
                                                                                                           Page 30 of 537
                                                                                                  Type: Condo/Coop
                                                          Orig LP: $900,000               Range Price:            List Price/SqFt: 310.73
                                                          Area: 5240                      Geo Area: PB28          County: Palm Beach
                                                          Legal Desc: MARTINIQUE 2 COND UNIT WT-C-1503
                                                          Subdivision: MARTINIQUE 2 CONDO
                                                          Development Name: Martinique 2
                                                          Model              Parcel ID:                 56434222280031503 Front Exp:                                   NW
                                                          Name:              Waterfrontage:                                  Garage Spaces:                            2
                                                           Waterfront: Yes       Multiple Ofrs Acptd:                                      Carport Spaces:
                                                           Lot SqFt:    410,588 Taxes:                             10,502.9                Private Pool:               No
                                                                        No       Tax Year:                         2017                    REO:                        No
                                                           HOPA:        Hopa     Special Assessment:               No                      Short Sale Addendum:        No
                                                           Zoning:      RM-20( Dock:
                                                                                                                                           Short Sale:                 No
                                                                                 Membership Fee Required:          No                      Owner/Agent:                Yes
                                                                                 Elementary School: Lincoln Elementary School
                                                                                 Middle School: John F. Kennedy Middle School
                                                                                 High School: William T. Dwyer High School
Virtual Tour: Click to View
Living Room               19 X 21      Master Bedroom                    15 X 18 LivSqFt: 2,478                               Bedrooms: 3
Kitchen                   12 X 10                                                    SqFt - Total: 3,074                      Baths - Full: 4
                                                                                     SqFt Source: Tax Rolls                   Baths - Half: 1
                                                                                     Guest Hse:                               Baths - Total: 4.1
                                                                                     Yr Built: 1986                           Pets Allowed: Restricted
                                                                                     Builder Name:
                                                                                     Built Desc: Resale
HOA/POA/COA (Monthly):        1,584                       Bldg #:                                      Land Lease:                     Mobile Home Size:
Governing Bodies:             Condo                       Total Floors/Stories:  26                    Recreation Lease:               Decal #:
Homeowners Assoc:             Mandatory                   Total Units in Bldg:                         Min Days to Lease:              Serial #:
Lease Times p/Year:                                       Ttl Units in Complex:                                                        Brand Name:
Application Fee:              100                         Unit Floor #:          15                                                    Total Assessed Value:
                                                          Membership Fee Amount:
 Auction: No
 Directions: PGA Blvd East to Singer Island, building located right after the Fire Station.
 Showing Instructions: Appointment Only; Call Listing Agent; Vacant; Text Listing Agent
 LO: 607508              Keller Williams Realty/P B     561-656-2929
 LM: 33054897            Tracey Lavoll                  561-707-8845                                   tracey@jupiterhomes411.com
 CLO: 607508             Keller Williams Realty/P B     561-656-2929
 CLM:276537189           Linda Rogers Mitchell          561-301-7209                                   561-301-7209                       lmitchellbestrealtor@gmail.com
 Com/BuyerAgt: 3% Comm/Non-Rep: 3%                      Trans Brk: 3%                                  Bonus:                             LD: 02/14/2018
 Var/Dual Rate: No       List Type: Ex Brk              List Off Agency: Transaction Broker
 Owner Name: UNFORGETTABLE HOMES LLC
 Broker Only Remarks: All sizes and measurements are approximate. Building Insurance is included here in the HOA dues number. Furniture is available for
 purchase.
 Any Broker Advertise: No
Design: 4+ Floors                                                                                              View: City; Intracoastal; Ocean
Construction: CBS                                                                                              Waterfront Details: Intracoastal; Oceanfront
Unit Desc: Corner; Lobby                                                                                       Cooling: Central
Flooring: Ceramic Tile                                                                                         Heating: Central
Furnished: Furniture Negotiable                                                                                Security: Doorman; Gate - Manned; Lobby; TV Camera
Dining Area: Breakfast Area                                                                                    Utilities: Cable; Electric
Master Bedroom/Bath: Bidet; Combo Tub/Shower; Separate Shower; Separate Tub                                    Special Info: Sold As-Is
Window Treatments: Sliding                                                                                     Terms Considered: Cash; Conventional
Lot Description: 5 to <10 Acres                                                                                Parking: 2+ Spaces
Storm Protection:                                                                                              Taxes: City/County
Restrict: Buyer Approval; Interview Required; Lease OK w/Restrict; No Truck/RV; Up to 2 Pets                   Equestrian Features:
Rooms: Family; Great; Laundry-Inside; Laundry-Util/Closet; Storage
Equip/Appl:Dishwasher; Dryer; Freezer; Microwave; Range - Electric; Refrigerator; Smoke Detector; Storm Shutters; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike Storage; Cabana; Community Room; Elevator; Exercise Room; Extra Storage; Lobby; Manager on Site; Pool; Tennis; Trash Chute
Interior:Roman Tub; W/D Hookup; Walk-in Closet
Maintenance Fee Incl: Cable; Common Areas; Insurance-Bldg; Reserve Funds; Security; Sewer; Water
Original List Price: $900,000
Days On Market: 116                                                                    Cumulative DOM: 116
Sold Price: 736,250           sold for
Selling Office: United Realty Group, Inc 800518
                                                                                Sold Price Sqft: 297.11
                                                                                Terms of Sale: Cash
                                                                                                                         Under Contract Date: 06/10/2018
                                                                                                                         Sold Date: 08/24/2018
Selling Agent: Jim Boucher 33113643
Public Remarks:Opportunity Knocks! Spectacular 15th floor panoramic waterfront views of the OCEAN, intracoastal, awe inspiring sunsets, & night lights of the city!
Enjoy the breathtaking views from an expansive wraparound terrace on 15th floor. This elegantly remodeled 3 bedroom, 4.5 bath condo is one of a kind with almost
2500 sqft of living space. Each room has an unbelievable water view, balcony, and en suite bathroom. The master bedroom has 2 separate bathrooms as well as
oversized walk-in closets. This condo offers beautifully refinished ceilings, walls, floors. You will enjoy gorgeous porcelain tile floors throughout. Designer Bathrooms
and kitchen feature granite counter tops and stainless KitchenAide and Samsung appliances including washer and dryer. Furniture negotiable.
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Monday, August 27, 2018 10:38 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
HistoryCase 9:20-cv-82262-WPD
       for MLS # RX-10405997    Document 1-2 Entered on FLSD
                             4100 N Ocean Drive 1503, Singer Island, FL 33404
                                                                                Docket 12/11/2020 Page 31 of 537
                                                                                                               $736,250


+ MLS #          Status                                 Price      % Change               Date    DOM    CDOM Address
                                                                                                               4100 N
                                                                                                               Ocean
 - RX-10405997 Closed                               $736,250           33.9%         08/27/2018   116      116
                                                                                                               Drive
                                                                                                               1503
         -       Status                             $770,000                         08/27/2018
                 Change by: Tracey Lavoll

                          Change at 9:42 AM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Terms of Sale                      $770,000                         08/27/2018
                 Change by: Tracey Lavoll

                          Change at 9:42 AM Eastern: changed Selling Agent
                                 Old Value:
                                 New Value: James Boucher
                          Change at 9:42 AM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 8/24/2018
                          Change at 9:42 AM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 736250.00
                          Change at 9:42 AM Eastern: changed Terms of Sale
                                 Old Value:
                                 New Value: Cash

         -       Photos                             $770,000                         08/13/2018
                 Change by: Tracey Lavoll

                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:03 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 4:00 PM Eastern: Removed photo
                          Change at 3:59 PM Eastern: Removed photo
                          Change at 3:59 PM Eastern: Removed photo
                          Change at 3:59 PM Eastern: Removed photo

         -       Status                             $770,000                         06/10/2018     0
                 Change by: Tracey Lavoll

                          Change at 4:26 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date                $770,000                         06/10/2018     0
        Change by: Tracey Lavoll
Case 9:20-cv-82262-WPD      Document 1-2 Entered on FLSD Docket 12/11/2020 Page 32 of 537
                 Change at 4:26 PM Eastern: changed Contingency
                        Old Value:
                        New Value: B
                 Change at 4:26 PM Eastern: changed Under Contract Date
                        Old Value:
                        New Value: 6/10/2018

 -      Price Change                        $770,000             -3.8%        05/13/2018        28
        Change by: Tracey Lavoll

                 Change at 2:53 PM Eastern: changed List Price
                        Old Value: 800000.00
                        New Value: 770000.00

 -      Price Change                        $800,000             -5.9%        05/02/2018        39
        Change by: Tracey Lavoll

                 Change at 1:58 PM Eastern: changed List Price
                        Old Value: 850000.00
                        New Value: 800000.00

 -      Text, etc.                          $850,000                          04/26/2018        45
        Change by: Tracey Lavoll

                 Change at 3:53 PM Eastern: changed Broker Only Remarks
                        Old Value: All sizes and measurements are approximate. Annual building insurance
                        is assessed every year in January and not part of the HOA. Furniture is available for
                        purchase.
                        New Value: approximate. Building Insuran
                 Change at 3:53 PM Eastern: changed HOA/POA/COA (Monthly)
                        Old Value: 1080.55
                        New Value: 1584.00

 -      Price Change                        $850,000             -3.4%        03/26/2018        76
        Change by: Tracey Lavoll

                 Change at 4:22 PM Eastern: changed List Price
                        Old Value: 880000.00
                        New Value: 850000.00

 -      Price Change                        $880,000             -2.2%        03/17/2018        85
        Change by: Tracey Lavoll

                 Change at 2:49 PM Eastern: Changed Virtual Tour
                 Change at 2:49 PM Eastern: Changed Virtual Tour Unbranded
                 Change at 2:47 PM Eastern: changed List Price
                        Old Value: 900000.00
                        New Value: 880000.00

 -      Photos, etc.                        $900,000                          03/17/2018        85
        Change by: Tracey Lavoll

                 Change at 2:47 PM Eastern: Changed Virtual Tour
                 Change at 2:47 PM Eastern: Changed Virtual Tour Unbranded
                 Change at 2:31 PM Eastern: changed Public Remarks
                        Old Value: Opportunity Knocks! Spectacular 15th floor panoramic waterfront views of
                        the OCEAN, intracoastal, awe inspiring sunsets, & night lights of the city! Enjoy the
                        breathtaking views from an expansive wraparound terrace on a high floor. This
                        elegantly remodeled 3 bedroom, 4.5 bath condo is one of a kind with almost 2500 sq
     Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 33 of 537
                              ft of living space. Each room has an unbelievable water view, balcony, and en suite
                              bathroom. The master bedroom has 2 separate bathrooms as well as oversized
                              walk-in closets. This condo offers beautifully refinished ceilings, walls, floors.
                              Everything is brand new. You will enjoy gorgeous porcelain tile floors throughout.
                              Designer Bathrooms and kitchen feature granite counter tops and stainless
                              KitchenAide and Samsung appliances including washer and dryer.
                              New Value: Opportunity Knocks! Spectacula
                       Change at 2:31 PM Eastern: changed Broker Only Remarks
                              Old Value: All sizes and measurements are approximate. Annual building insurance
                              is assessed every year in January and not part of the HOA
                              New Value: All sizes and measurements are
                       Change at 2:23 PM Eastern: Removed photo
                       Change at 2:23 PM Eastern: Removed photo
                       Change at 2:23 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:21 PM Eastern: Removed photo
                       Change at 2:19 PM Eastern: Added photo "001 copy"
                       Change at 2:19 PM Eastern: Added photo "002 copy"
                       Change at 2:19 PM Eastern: Added photo "003 copy"
                       Change at 2:19 PM Eastern: Added photo "004 copy"
                       Change at 2:19 PM Eastern: Added photo "005 copy"
                       Change at 2:19 PM Eastern: Added photo "006 copy"
                       Change at 2:19 PM Eastern: Added photo "007 copy"
                       Change at 2:19 PM Eastern: Added photo "008 copy"
                       Change at 2:19 PM Eastern: Added photo "009 copy"
                       Change at 2:19 PM Eastern: Added photo "010 copy"
                       Change at 2:19 PM Eastern: Added photo "011 copy"

       -      New                                 $900,000                         02/14/2018      115
              Change by: Tracey Lavoll

                       Change at 7:59 PM Eastern: Added Virtual Tour
                       Change at 7:59 PM Eastern: Added Virtual Tour Unbranded
                       Change at 7:38 PM Eastern: Added new listing

                                                                                                                      4100 N
                                                                                                                      Ocean
- RX-10279526 Closed                              $550,000                         01/10/2017        4              4
                                                                                                                      Drive
                                                                                                                      1503
       -      Text, etc.                          $550,000                         08/09/2018
              Change by: Chelsea Mulvey

                       Change at 3:33 PM Eastern: changed Unit #
                              Old Value: 1503 Wt
                              New Value: 1503

       -      Status                              $550,000                         01/10/2017
              Change by: Stephanie E Brams

                       Change at 10:40 AM Eastern: changed Status
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 34 of 537
                        Old Value: Pending
                        New Value: Closed

 -     Terms of Sale                     $550,000                         01/10/2017
       Change by: Stephanie E Brams

                Change at 10:40 AM Eastern: changed Selling Agent
                       Old Value:
                       New Value: Noah Dodson
                Change at 10:40 AM Eastern: changed Sold Date
                       Old Value:
                       New Value: 12/23/2016
                Change at 10:40 AM Eastern: changed Sold Price
                       Old Value:
                       New Value: 550000.00
                Change at 10:40 AM Eastern: changed Terms of Sale
                       Old Value:
                       New Value: Cash

 -     Status                            $550,000                         11/28/2016
       Change by: Stephanie E Brams

                Change at 11:15 AM Eastern: changed Status
                       Old Value: Active
                       New Value: Pending

 -     Under Contract Date               $550,000                         11/28/2016
       Change by: Stephanie E Brams

                Change at 11:15 AM Eastern: changed Contingency
                       Old Value:
                       New Value: N
                Change at 11:15 AM Eastern: changed Under Contract Date
                       Old Value:
                       New Value: 11/4/2016

 -     Text, etc.                        $550,000                         11/14/2016
       Change by: Stephanie E Brams

                Change at 6:07 PM Eastern: changed Public Remarks
                       Old Value: sher. New AC being added, wash
                       New Value: sher. Washing machine & dryer

 -     Text, etc.                        $550,000                         11/01/2016   3
       Change by: Stephanie E Brams

       Change by: Maria V Fresneda

                Change at 10:12 AM Eastern: changed Private Pool
                       Old Value: Yes
                       New Value: No

 -     New                               $550,000                         10/31/2016   4
       Change by: Stephanie E Brams

                Change at 7:08 PM Eastern: Removed photo
                Change at 7:07 PM Eastern: changed Public Remarks
                       Old Value: m has an unbelievable watervie
                       New Value: m has an unbelievable water vi
                Change at 6:52 PM Eastern: changed Broker Only Remarks
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 35 of 537
                     Old Value: s. ASSESSMENT PAID IN FULL.
                     New Value: s to bring it back to the LUXU
              Change at 6:51 PM Eastern: changed Broker Only Remarks
                     Old Value: Easy to show. Can show on shor
                     New Value: EASY TO SHOW ON SHORT NOTICE.
              Change at 6:46 PM Eastern: changed Public Remarks
                     Old Value: Spectacular 15th floor panoram
                     New Value: Opportunity Knocks! Spectacula
              Change at 6:33 PM Eastern: Added photo "IMG_5730"
              Change at 6:33 PM Eastern: Removed photo
              Change at 6:33 PM Eastern: Added photo "FullSizeR"
              Change at 6:24 PM Eastern: changed Public Remarks
                     Old Value: from an expansive wrap around
                     New Value: from an expansive wraparound
              Change at 6:03 PM Eastern: Added photo "Screen Shot 2016"
              Change at 5:58 PM Eastern: Added new listing
PhotosCase  9:20-cv-82262-WPD
      for MLS # RX-10405997    Document 1-2 Entered on FLSD
                            4100 N Ocean Drive 1503, Singer Island, FL 33404
                                                                               Docket 12/11/2020 Page 36 of 537
                                                                                                              $736,250


                                  001 copy                                         002 copy




                                                                                    Lobby
                                  001 copy                                         003 copy




                                  005 copy                                         004 copy
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 37 of 537$736,250

                                     009 copy                                         011 copy




                                     008 copy                                         007 copy




                                     010 copy                                         002 copy
MLS # RX-10405997 4100 N Ocean Drive 1503,
       Case 9:20-cv-82262-WPD              Singer Island,1-2
                                        Document         FL 33404
                                                               Entered   on FLSD Docket 12/11/2020 Page 38 of 537$736,250

                                     006 copy                                         012 copy




                                      parking                                          tennis
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 39 of 537




                              Exhibit
                                        3
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 40 of 537




                                  EXHIBIT

                                       3-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 41 of 537




     EXHIBIT

        3-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 42 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 43 of 537
Rental Full Report
          Case    9:20-cv-82262-WPD   400 Ocean Trail Way 209, Jupiter,
                                                    Document        1-2 FLEntered
                                                                            33477       on FLSD Docket 12/11/2020           Rental Price:
                                                                                                                                    Page  $2,700
                                                                                                                                             44 of 537
                                                          MLS#: RX-10328625           St: Closed                                               Orig. LP: $2,700
                                                          Area: 5080                  Type: Condo/Coop                                         Elementary School:
                                                          Geo Area: PB32              Parcel ID: 30434105140040209                             Middle School:
                                                          City: Jupiter               Unit #: 209                                              High School:
                                                          County: Palm Beach          Address: 400 Ocean Trail Way 209, Jupiter, FL 33477
                                                          Year Built: 1983            For Sale: No
                                                          Date Available:06/01/2017
                                                          Subdivision: OCEAN TRAIL CONDO IV                Front Exposure: E        Pets Allowed: No
                                                          Development: ocean trail                         SqFt - Total: 1,270      Unit Floor #: 2
                                                          Waterfront: Yes                                  Waterfrontage:           Total Floors in Bldg: 14
                                                          Total Bedrooms: 2                                Governing Bodies:        Ttl Units in Complex: 603
                                                          Baths - Full: 2                                  SqFt - Living: 1,270     Total Units in Bldg: 138
                                                          Baths - Half: 0                                  HOPA: No Hopa            Damage Deposit: 2,700
                                                          Baths - Total: 2                                 Private Pool: No         Management Co:
                                                                                                           Cleaning Fee: 150        Owner/Agent: No
                                                          Virtual Tour:
Application Fee: 100                     Pet Fee: 0                             Min Days for Lease: 120                   Last Month Deposit: 2,700
Damage Deposit: 2,700                    Furn Annual Rent: 2,700                Furn Seasonal Rent: 4,600                 Furn Off Season Rent:
1st Month Deposit: 2,700                 Unfurn Annual Rent:                    Unfurn Seasonal Rent:                     Unfur Off Season Rnt:
January:      February:      March:       April:     May:        June:      July:      August:      September:       October:      November:         December:
Annual        Annual         Annual       Annual     Annual      Annual     Annual     Annual       Annual           Annual        Annual            Annual
Legal Desc: OCEAN TRAIL COND IV UNIT 209
Directions: Indiantown Rd East to A1A, North to Jupiter Beach Rd, East to Ocean Trail
Showing Instructions: 24 Hour Notice; Appointment Only; Call Listing Agent; Schedule Online
LO: 800307               Keller Williams Realty Jupiter          561-427-6100
LM: 20018834             Kevin Kelly                             561-632-5546                                   kevin@kevinmkelly.biz
Com/BuyerAgt: 5%         Comm/Non-Rep: 5%                        Trans Brk: 5%                                  Comm Renewable: No               LD: 04/25/2017
Var/Dual Rate: No        List Type: Ex Rt                        List Off Agency: Transaction Broker
Owner Name: Witheld
Broker Only Remarks: Fully furnished. Landlord would prefer an annual tenant but a 4 month seasonal would be considered. Email Kevin@KevinMKelly.biz or
Kevin@WardAndAssociates.com; Call or text Kevin Kelly, Keller Williams at 561-632-5546 to set up showing.
Any Broker Advertise: No
Comm Desc:                                                            Subdiv Amenities: Bike - Jog; Bike Storage; Community Room; Elevator; Exercise Room;
                                                                      Game Room; Library; Lobby; Manager on Site; Pool; Sauna; Spa-Hot Tub; Tennis
Garage Spaces: 1                                                      Membership:
Tenant Pays: Electric
View: Ocean; Pool                                                     Flooring: Ceramic Tile
Waterfront Details: Oceanfront                                        Heating: Central; Electric
Interior Features: Custom Mirror; Pantry; Split Bedroom; Walk-in      Restrict: No Pets
Closet
Cooling: Ceiling Fan; Central; Electric                               Exterior Features: Auto Sprinkler; Covered Balcony; Outdoor Shower; Shutters; Tennis Court
Parking: Assigned; Guest; Open; Under Building                        Equip/Appl Included: Dishwasher; Disposal; Dryer; Microwave; Range; Refrigerator; W/D
                                                                      Hookup; Washer; Water Heater - Elec
Miscellaneous: Assigned Parking; Building Security; Central A/C;      Unit Desc: Exterior Catwalk
Community Pool; Tenant Approval; Tennis; Washer / Dryer
Furnished: Furnished                                                  Rooms:
Security: Entry Phone; Gate - Manned
Type: Condo/Coop
Master Bedroom/Bath: None

Days On Market: 154                                                                    Cumulative DOM: 154
Rented Price: 2,300                                                                        Sold Price Sqft: 1.81          Under Contract Date: 09/26/2017
Buyer Office: Keller Williams Realty Jupiter SEFKWRJ01                                     Terms of Sale:                 Rented Date: 11/01/2018
Buyer Agent: Kevin Kelly SEF3261206
Public Remarks: Fully furnished. Landlord would prefer an annual tenant but a 4 month seasonal would be considered. This is a 2nd floor unit in the 400 bldg of
Ocean Trail. Located just south of the Jupiter Inlet. Flat screens in all beds & living room. Wireless internet. Kitchen has stainless steel appliances & granite counter
tops. A beautiful & affordable way to live OCEANFRONT! Annual rentals are few & far between now. It will NOT last!
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Friday, May 24, 2019 10:38 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.




                                                                 EXHIBIT

                                                                       3-C
HistoryCase 9:20-cv-82262-WPD
       for MLS # RX-10328625     Document 1-2 Entered on FLSD
                             400 Ocean Trail Way 209, Jupiter, FL 33477
                                                                            Docket 12/11/2020 Page 45 of 537 $2,300


+ MLS #         Status                     Price   % Change            Date DOM CDOM Address
 - RX-10328625 Closed                     $2,300               03/11/2019    154    154 400 Ocean Trail Way 209
        -       Status                    $2,700               03/11/2019
                Change by: Kevin Kelly

                         Change at 4:36 PM Eastern: changed Status
                                Old Value: Pending
                                New Value: Closed

        -       Rented Price              $2,700               03/11/2019
                Change by: Kevin Kelly

                         Change at 4:36 PM Eastern: changed Buyer Agent
                                Old Value:
                                New Value: Kevin Kelly
                         Change at 4:36 PM Eastern: changed Rented Date
                                Old Value:
                                New Value: 11/1/2018
                         Change at 4:36 PM Eastern: changed Rented Price
                                Old Value:
                                New Value: 2300.00

        -       Status                    $2,700               09/27/2017
                Change by: Kevin Kelly

                         Change at 12:39 PM Eastern: changed Status
                                Old Value: Active
                                New Value: Pending

        -       Under Contract Date       $2,700               09/27/2017
                Change by: Kevin Kelly

                         Change at 12:39 PM Eastern: changed Contingency
                                Old Value:
                                New Value: C
                         Change at 12:39 PM Eastern: changed Under Contract Date
                                Old Value:
                                New Value: 9/26/2017

        -       Photos                    $2,700               08/14/2017     43
                Change by: Kevin Kelly

                         Change at 12:56 PM Eastern: Added photo "9"

        -       Text, etc.                $2,700               05/19/2017    130
                Change by: Kevin Kelly

                         Change at 11:10 AM Eastern: changed Date Available
                                Old Value: 5/16/2017
                                New Value: 6/1/2017
                         Change at 11:08 AM Eastern: changed Public Remarks
                                Old Value: d prefer an annual tenant. Thi
                                New Value: d prefer an annual tenant but
                         Change at 11:08 AM Eastern: changed Broker Only Remarks
                                Old Value: d prefer an annual tenant. Em
                                New Value: d prefer an annual tenant but
      -
     Case    New
          9:20-cv-82262-WPD    $2,700 1-2 Entered04/25/2017
                            Document                        154 12/11/2020 Page 46 of 537
                                                  on FLSD Docket
              Change by: Kevin Kelly

                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Path to Paradise
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Tennis Courts
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: 2nd Community Pool
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Oceanfront Jacuzzi
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Balcony view
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Guest bedroom
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Master Vanity
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Master bedroom
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Master Bedroom
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Breakfast area
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Breakfast area
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Kitchen
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Living Room
                        Change at 2:29 PM Eastern: changed From #RX-10262705
                               Old Value:
                               New Value: Living Room
                        Change at 2:28 PM Eastern: Added new listing

       -      Text                       $2,700               04/25/2017    154
              Change by: Kevin Kelly

                        Change at 2:28 PM Eastern: Copied listing from RX-10262705

- RX-10262705 Expired                    $2,500      -37.5%   02/27/2017    185      185 400 Ocean Trail Way 209
       -      Text, etc.                 $2,500               04/25/2017
              Change by: Kevin Kelly

                        Change at 2:18 PM Eastern: changed Public Remarks
                               Old Value: No longer avail for 2016-17 se
                               New Value: Fully furnished. Landlord woul
                        Change at 2:18 PM Eastern: changed Broker Only Remarks
                               Old Value: No longer avail for 2016-17 se
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 47 of 537
                       New Value: Fully furnished. Landlord woul
                Change at 2:18 PM Eastern: changed Damage Deposit
                       Old Value: 2500.00
                       New Value: 2700.00

 -     Status                    $2,500               02/28/2017
       Change by: BeachesMLS, Inc.

                Change at 1:00 AM Eastern: changed Status
                       Old Value: Active
                       New Value: Expired

 -     Photos                    $2,500               02/24/2017      2
       Change by: Kevin Kelly

                Change at 9:27 PM Eastern: Removed photo

 -     Text, etc.                $2,500               10/12/2016    138
       Change by: Kevin Kelly

                Change at 3:43 PM Eastern: changed Date Available
                       Old Value: 9/1/2016
                       New Value: 5/16/2017

 -     Text, etc.                $2,500               09/23/2016    157
       Change by: Kevin Kelly

                Change at 12:49 PM Eastern: changed Public Remarks
                       Old Value: This is a 2nd floor unit in th
                       New Value: No longer avail for 2016-17 se
                Change at 12:49 PM Eastern: changed Broker Only Remarks
                       Old Value: Also available Furnished SEASO
                       New Value: No longer avail for 2016-17 se

 -     Text, etc.                $2,500               09/20/2016    160
       Change by: Kevin Kelly

                Change at 10:56 AM Eastern: changed Owner Name
                       Old Value: Withhed
                       New Value: Withheld

 -     New                       $2,500               08/29/2016    182
       Change by: Kevin Kelly

                Change at 11:08 AM Eastern: Geocode set manually
                Change at 11:07 AM Eastern: changed Comm/Non-Rep
                       Old Value: 4.16%
                       New Value: 5%
                Change at 11:07 AM Eastern: changed Comm/Single Agent
                       Old Value: 4.16%
                       New Value: 5%
                Change at 11:07 AM Eastern: changed Comm/Trans Brk
                       Old Value: 4.16%
                       New Value: 5%
                Change at 9:10 AM Eastern: Added new listing

 -     Documents                 $2,500               08/29/2016    182
       Change by: Kevin Kelly
     Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 48 of 537
                       Change at 9:08 AM Eastern: Added document "Appl"

- RX-10173593 Closed                    $4,000                04/04/2016    5    5 400 Ocean Trail Way 209
       -      Photos                    $4,500                02/27/2017
              Change by: Sateree Hudson-Fankhauser

                       Change at 12:26 PM Eastern: Removed photo

       -      Status                    $4,500                04/04/2016
              Change by: Tracy Ward

                       Change at 3:18 PM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Rented Price              $4,500                04/04/2016
              Change by: Tracy Ward

                       Change at 3:18 PM Eastern: changed Buyer Agent
                              Old Value:
                              New Value: Kevin Kelly
                       Change at 3:18 PM Eastern: changed Rented Date
                              Old Value:
                              New Value: 10/12/2015
                       Change at 3:18 PM Eastern: changed Rented Price
                              Old Value:
                              New Value: 4000.00

       -      Status                    $4,500                10/13/2015
              Change by: Kevin Kelly

                       Change at 10:07 AM Eastern: changed Status
                              Old Value: Active
                              New Value: Pending

       -      Text, etc.                $4,500                10/13/2015
              Change by: Kevin Kelly

                       Change at 10:07 AM Eastern: changed Contingency
                              Old Value:
                              New Value: N
                       Change at 10:07 AM Eastern: changed Under Contract Date
                              Old Value:
                              New Value: 10/12/2015
                       Change at 10:07 AM Eastern: changed Fallthrough Date
                              Old Value:
                              New Value: 10/13/2015

       -      Text, etc.                $4,500                10/08/2015    4
              Change by: Kevin Kelly

                       Change at 3:01 PM Eastern: changed Broker Only Remarks
                              Old Value: TS. NOT AVAIL BEFORE 1/1/16. C
                              New Value: TS. NOT AVAIL BEFORE 1/1/16. E

       -      New                       $4,500                10/06/2015    6
              Change by: Kevin Kelly

                       Change at 3:01 PM Eastern: Added new listing
      -
     Case    Documents
          9:20-cv-82262-WPD    $4,500 1-2 Entered10/06/2015
                            Document                         6 12/11/2020 Page 49 of 537
                                                  on FLSD Docket
              Change by: Kevin Kelly

                       Change at 2:54 PM Eastern: Added document "KW rental
                       application"

- RX-10083926 Closed                   $337,000              05/29/2015   196   525 400 Ocean Trail Way 209
       -      Photos                   $349,900              09/13/2016
              Change by: Sarah Chenoweth

                       Change at 4:04 PM Eastern: Removed photo
                       Change at 4:04 PM Eastern: Removed photo
                       Change at 4:04 PM Eastern: Removed photo
                       Change at 4:04 PM Eastern: Removed photo
                       Change at 4:04 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo
                       Change at 4:03 PM Eastern: Removed photo

       -      Status                   $349,900              05/29/2015
              Change by: Kathleen S McLane

                       Change at 7:42 AM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Terms of Sale            $349,900              05/29/2015
              Change by: Kathleen S McLane

                       Change at 7:42 AM Eastern: changed Buyer Agent
                              Old Value:
                              New Value: Kevin Kelly
                       Change at 7:42 AM Eastern: changed Sold Date
                              Old Value:
                              New Value: 5/21/2015
                       Change at 7:42 AM Eastern: changed Sold Price
                              Old Value:
                              New Value: 337000.00
                       Change at 7:42 AM Eastern: changed Terms of Sale
                              Old Value:
                              New Value: Cash

       -      Status                   $349,900              05/15/2015
              Change by: Kathleen S McLane

                       Change at 1:20 PM Eastern: changed Contingency
                              Old Value:
                              New Value: C
                       Change at 1:19 PM Eastern: changed Status
                              Old Value: Active
                              New Value: Pending

       -      Under Contract Date      $349,900              05/15/2015
              Change by: Kathleen S McLane

                       Change at 1:19 PM Eastern: changed Under Contract Date
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 50 of 537
                        Old Value:
                        New Value: 5/11/2015

 -     Text, etc.              $349,900                04/12/2015     29
       Change by: Kathleen S McLane

                Change at 3:42 PM Eastern: changed Broker Only Remarks
                       Old Value: This unit is rented for Jan, F
                       New Value: For showings please Call Kathy

 -     Text, etc.              $349,900                02/05/2015     95
       Change by: Kathleen S McLane

                Change at 3:05 PM Eastern: changed Directions
                       Old Value: bldg. on Right
                       New Value: bldg. on Left

 -     Text, etc.              $349,900                12/01/2014    160
       Change by: Kathleen S McLane

                Change at 8:33 PM Eastern: changed Broker Only Remarks
                       Old Value: Easy to show. Call Kathy McLan
                       New Value: This unit is rented for Jan, F

 -     Photos                  $349,900                11/18/2014    173
       Change by: Kathleen S McLane

                Change at 8:50 PM Eastern: Changed primary photo
                Change at 8:49 PM Eastern: Changed primary photo
                Change at 8:49 PM Eastern: Added photo "525 copy"
                Change at 8:48 PM Eastern: Added photo "523 copy"
                Change at 8:48 PM Eastern: Added photo "Ocean Trail_edit"
                Change at 8:48 PM Eastern: Added photo "081 copy"
                Change at 8:48 PM Eastern: Added photo "015 copy"
                Change at 8:48 PM Eastern: Added photo "Ocean Trail 111"

 -     Text, etc.              $349,900                10/28/2014    195
       Change by: Kathleen S McLane

                Change at 2:27 PM Eastern: Added supplement

       Change by: Maria V Fresneda

                Change at 2:06 PM Eastern: changed Public Remarks
                       Old Value: Call Listing Realtor Kathy McL
                       New Value: Beautiful Ocean Views in this
                Change at 2:06 PM Eastern: changed Broker Only Remarks
                       Old Value: Easy to show. Call or text Kat
                       New Value: Easy to show. Call Kathy McLan

 -     New                     $349,900                10/27/2014    196
       Change by: Kathleen S McLane

                Change at 4:50 PM Eastern: Added photo "Master"
                Change at 4:50 PM Eastern: Added photo "Living 4"
                Change at 4:50 PM Eastern: Added photo "Living 2"
                Change at 4:50 PM Eastern: Added photo "Dining 3"
                Change at 4:50 PM Eastern: Added photo "Dining"
                Change at 4:50 PM Eastern: Added photo "View at sunrise"
                Change at 4:45 PM Eastern: Added new listing
- RX-9998391 Cancelled
     Case 9:20-cv-82262-WPD        $349,000 1-2 Entered10/27/2014
                                 Document                         329 12/11/2020
                                                        on FLSD Docket 329 400 Ocean Trail51
                                                                                  Page    Wayof209
                                                                                                537
      -     Photos                  $349,000                09/13/2016
            Change by: Sarah Chenoweth

                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:01 PM Eastern: Removed photo
                     Change at 4:00 PM Eastern: Removed photo
                     Change at 4:00 PM Eastern: Removed photo
                     Change at 4:00 PM Eastern: Removed photo
                     Change at 4:00 PM Eastern: Removed photo
                     Change at 3:58 PM Eastern: Removed photo
                     Change at 3:58 PM Eastern: Removed photo
                     Change at 3:57 PM Eastern: Removed photo
                     Change at 3:57 PM Eastern: Removed photo

      -     Status                  $349,000                10/27/2014     0
            Change by: Kathleen S McLane

                     Change at 4:44 PM Eastern: changed Status
                            Old Value: Temp Off Market
                            New Value: Cancelled

      -     Cancel Date             $349,000                10/27/2014     0
            Change by: Kathleen S McLane

                     Change at 4:44 PM Eastern: changed Cancel Date
                            Old Value:
                            New Value: 10/27/2014

      -     Status                  $349,000                07/11/2014   108
            Change by: Kathleen S McLane

                     Change at 2:56 PM Eastern: changed Status
                            Old Value: Active
                            New Value: Temp Off Market

      -     Price Change            $349,000        -2.8%   03/24/2014   217
            Change by: Kathleen S McLane

                     Change at 1:41 PM Eastern: changed List Price
                            Old Value: 359000.00
                            New Value: 349000.00

      -     Text, etc.              $359,000                12/10/2013   320
            Change by: Kathleen S McLane

                     Change at 8:37 PM Eastern: changed HOA/POA/COA (Monthly)
                            Old Value: 2112.00
                            New Value: 758.00
     -
    Case    Photos
         9:20-cv-82262-WPD   $359,000 1-2 Entered12/08/2013
                           Document                         323 12/11/2020 Page 52 of 537
                                                  on FLSD Docket
               Change by: Kathleen S McLane

                         Change at 10:19 AM Eastern: Changed primary photo
                         Change at 10:18 AM Eastern: Removed photo
                         Change at 10:17 AM Eastern: Added photo "PC030073"
                         Change at 10:17 AM Eastern: Added photo "PC030072"
                         Change at 10:17 AM Eastern: Added photo "PC030071"
                         Change at 10:17 AM Eastern: Added photo "PC030070"
                         Change at 10:17 AM Eastern: Added photo "PC030069"
                         Change at 10:17 AM Eastern: Added photo "PC030068"
                         Change at 10:17 AM Eastern: Added photo "PC030067"
                         Change at 10:16 AM Eastern: Removed photo
                         Change at 10:15 AM Eastern: Changed primary photo
                         Change at 10:15 AM Eastern: Added photo "PC030066"
                         Change at 10:15 AM Eastern: Added photo "PC030065"
                         Change at 10:15 AM Eastern: Added photo "PC030064"
                         Change at 10:14 AM Eastern: Added photo "PC030063"
                         Change at 10:14 AM Eastern: Added photo "PC030062"
                         Change at 10:14 AM Eastern: Added photo "PC030061"
                         Change at 10:14 AM Eastern: Added photo "PC030060"
                         Change at 10:14 AM Eastern: Added photo "PC030059"
                         Change at 10:14 AM Eastern: Added photo "PC030058"
                         Change at 10:14 AM Eastern: Added photo "PC030057"
                         Change at 10:14 AM Eastern: Added photo "PC030056"
                         Change at 10:14 AM Eastern: Added photo "PC030055"
                         Change at 10:14 AM Eastern: Added photo "PC030054"
                         Change at 10:11 AM Eastern: Added photo "PC030053"
                         Change at 10:11 AM Eastern: Added photo "PC030052"
                         Change at 10:10 AM Eastern: Added photo "PC030069"

       -       New                      $359,000                 12/04/2013   327
               Change by: Kathleen S McLane

                         Change at 6:30 PM Eastern: changed Public Remarks
                                Old Value:
                                New Value: Ocean views on lower floor in
                         Change at 6:30 PM Eastern: changed Broker Only Remarks
                                Old Value:
                                New Value: Please call Kathy McLane for s
                         Change at 1:50 PM Eastern: Added new listing

- RX-9967401   Expired                     $4,500                11/07/2014   117   117 400 Ocean Trail Way # 209
       -       Status                      $4,500                11/07/2014
               Change by: Shakeh Nazarian-Nik

                         Change at 11:02 AM Eastern: changed Status
                                Old Value: Pending
                                New Value: Expired

       -       Extension                   $4,500                06/06/2014     7
               Change by: Frances M McGill

                         Change at 9:50 AM Eastern: Extended listing

       -       Status                      $4,500                12/09/2013   185
               Change by: Frances M McGill

                         Change at 6:36 PM Eastern: changed Status
                                Old Value: Active
                                New Value: Pending
     -
    Case    For Sale
         9:20-cv-82262-WPD    $4,500 1-2 Entered12/09/2013
                           Document                        185 12/11/2020 Page 53 of 537
                                                 on FLSD Docket
               Change by: Frances M McGill

                        Change at 6:36 PM Eastern: changed Under Contract Date
                               Old Value:
                               New Value: 12/1/2013
                        Change at 6:36 PM Eastern: changed For Sale
                               Old Value:
                               New Value: No

       -       Contingency               $4,500               09/19/2013     267
               Change by: Frances M McGill

                        Change at 3:10 PM Eastern: changed Contingency
                               Old Value:
                               New Value: C

       -       Text, etc.                $4,500               08/07/2013     309
               Change by: Frances M McGill

                        Change at 8:17 PM Eastern: changed Private Remarks
                               Old Value:
                               New Value: call La to show 561-309-7961
                        Change at 8:17 PM Eastern: changed Owner Name
                               Old Value: North Ocean Way Llc
                               New Value: witheld
                        Change at 8:17 PM Eastern: changed Subdivision
                               Old Value: Ocean Trail Cond Iv
                               New Value: Ocean Trail
                        Change at 8:17 PM Eastern: changed MLS #
                               Old Value:
                               New Value: rx9967401

       -       New                       $4,500               08/06/2013     311
               Change by: Frances M McGill

                        Change at 2:28 PM Eastern: Added photo "Ocean Trail Tenn"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 pool"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Mast"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Mast"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Livi"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Livi"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Kitc"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 Dini"
                        Change at 2:24 PM Eastern: Added photo "400 OT #209 2nd"
                        Change at 2:24 PM Eastern: Added photo "400 OT # 209 Mas"
                        Change at 2:22 PM Eastern: changed Street Name
                               Old Value: Ocean
                               New Value: Ocean Trail
                        Change at 2:22 PM Eastern: changed Street Suffix
                               Old Value: Drive
                               New Value: Way
                        Change at 2:20 PM Eastern: Added new listing

- RX-3206044   Closed                    $1,650               08/08/2012     377    377 400 Ocean Trail 209
       -       Status                    $1,650               08/08/2012
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed
     -
    Case    Status
         9:20-cv-82262-WPD    $1,650 1-2 Entered07/16/2012
                           Document              on FLSD Docket 12/11/2020 Page 54 of 537
               Change by: Frances M McGill

                         Change at 11:09 AM Eastern: changed Status
                                Old Value:
                                New Value: Active

       -       Status                     $1,650                06/30/2012     0
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Rented Price
                                Old Value:
                                New Value: 1650.0
                         Change at 1:00 AM Eastern: changed Rented Date
                                Old Value:
                                New Value: 06/30/2012
                         Change at 1:00 AM Eastern: changed Buyer Agent
                                Old Value:
                                New Value: Non Member

               Change by: Non RMLS Selling Agent

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                     $1,650                09/16/2011   288
               Change by: Frances M McGill

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Pending

       -       New                        $1,650                06/19/2011   377
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

- RX-3101299   Expired                  $369,900                12/21/2011   619   619 400 Ocean Trail 209
       -       Status                   $369,900                12/21/2011
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                   $369,900                12/20/2011     0
               Change by: Frances M McGill

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                   $369,900                10/01/2011    80
               Change by: Frances M McGill

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Temp Off Market

       -       Price Change             $369,900        -2.7%   11/05/2010   410
            Change by: Frances MDocument
    Case 9:20-cv-82262-WPD      McGill   1-2 Entered on FLSD Docket 12/11/2020 Page 55 of 537
                         Change at 5:02 PM Eastern: changed List Price
                                Old Value:
                                New Value: 369900

       -       Price Change             $380,000        -5.0%   09/23/2010   453
               Change by: Frances M McGill

                         Change at 8:36 AM Eastern: changed List Price
                                Old Value:
                                New Value: 380000

       -       New                      $399,900                04/10/2010   619
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

- RX-3004933   Closed                   $285,000                07/31/2009   116   116 400 OCEAN TRAIL Way 209
       -       Status                   $319,900                07/31/2009
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                   $319,900                07/24/2009
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Sold Price
                                Old Value:
                                New Value: 285000.0
                         Change at 1:00 AM Eastern: changed Sold Date
                                Old Value:
                                New Value: 07/24/2009
                         Change at 1:00 AM Eastern: changed Buyer Agent
                                Old Value:
                                New Value: Sandra P Fitzsimmons

               Change by: Sandra P Fitzsimmons

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                   $319,900                07/07/2009     0
               Change by: Sandra P Fitzsimmons

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Pending

       -       New                      $319,900                03/13/2009   116
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

- RX-2587374   Expired                    $4,500                05/19/2006   181   181 400 OCEAN TRAIL Way 209
       -       Status                     $4,500                05/19/2006
               Change by: BeachesMLS, Inc.
    Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 56 of 537
                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                    $4,500                05/18/2006     0
               Change by: Frances M McGill

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       New                       $4,500                11/18/2005   181
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

- RX-2346838   Closed                  $295,000                10/10/2003    20    20 400 OCEAN Trail 209
       -       Status                  $299,900                10/10/2003
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Buyer Agent             $299,900                10/08/2003
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 295000.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 10/08/2003
                        Change at 1:00 AM Eastern: changed Buyer Agent
                               Old Value:
                               New Value: Kevin McMorrow

       -       Status                  $299,900                09/02/2003     0
               Change by: Frances M McGill

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Pending

       -       Status                  $299,900                08/26/2003     7
               Change by: Frances M McGill

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Pending
                               New Value: Contingent

       -       New                     $299,900                08/13/2003    20
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

- RX-2147068   Closed                  $247,000        -1.0%   04/10/2002   162   162 400 OCEAN Trail 209
       -       Status                        $0                04/10/2002
               Change by: BeachesMLS, Inc.
    Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 57 of 537
                         Change at 1:00 AM Eastern: changed Sold Price
                                Old Value:
                                New Value: 247000.0
                         Change at 1:00 AM Eastern: changed Sold Date
                                Old Value:
                                New Value: 04/10/2002
                         Change at 1:00 AM Eastern: changed Buyer Agent
                                Old Value:
                                New Value: Richard George
                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                          $0               04/02/2002
               Change by: Marjorie C Branson

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Pending

       -       Status                          $0               03/25/2002     5
               Change by: Marjorie C Branson

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Active

       -       Status                          $0               03/21/2002     9
               Change by: Marjorie C Branson

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Pending

       -       New                             $0               10/19/2001   162
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                         400 OCEAN TRAIL WAY 209
- RX-2120703   Expired                  $249,500                09/03/2001   122   122
                                                                                         209
       -       Status                   $249,500                09/03/2001
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                   $249,500                09/02/2001     0
               Change by: Catherine S Casto

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       New                      $249,500                05/03/2001   122
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing
PhotosCase  9:20-cv-82262-WPD
      for MLS # RX-10328625     Document 1-2 Entered on FLSD
                            400 Ocean Trail Way 209, Jupiter, FL 33477
                                                                         Docket 12/11/2020 Page 58 of 537 $2,300


                              Living Room                                   Living Room




                                 Kitchen                                   Breakfast area




                              Breakfast area                              Master Bedroom
MLS # RX-10328625 400 Ocean Trail Way 209,
       Case 9:20-cv-82262-WPD              Jupiter, FL 33477
                                        Document         1-2   Entered on FLSD Docket 12/11/2020 Page 59 of 537   $2,300


                                   Master bedroom                                 Master Vanity




                                   Guest bedroom                                  Balcony view




                                 Oceanfront Jacuzzi                            2nd Community Pool
MLS # RX-10328625 400 Ocean Trail Way 209,
       Case 9:20-cv-82262-WPD              Jupiter, FL 33477
                                        Document         1-2   Entered on FLSD Docket 12/11/2020 Page 60 of 537   $2,300


                                    Tennis Courts                               Path to Paradise




                                         9
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 61 of 537




                              Exhibit
                                        4
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 62 of 537




                                    EXHIBIT

                                       4-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 63 of 537




    EXHIBIT

       4-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 64 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 65 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 66 of 537




                              EXHIBIT

                                  4-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 67 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 68 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 69 of 537
Residential Full Report      863 Taft Court, Palm Beach Gardens, FL 33410                            List Price: $495,000
         Case 9:20-cv-82262-WPD       Document      1-2 Entered on St:
                                             MLS#: RX-10404271
                                                                          FLSD   Docket 12/11/2020
                                                                            Backup
                                                                                                         Page 70 of 537
                                                                                           Type: Single Family Detached
                                                            Orig LP: $500,000              Range Price:                  List Price/SqFt: 214.56
                                                            Area: 5320                     Geo Area: PB29                County: Palm Beach
                                                            Legal Desc: EVERGRENE PCD PL 8 LT 33
                                                            Subdivision: EVERGRENE PCD 8
                                                            Development Name:
                                                            Model               Parcel ID:                        52424125110000330 Front Exp:                      E
                                                            Name:       Sequoia Waterfrontage:                                            Garage Spaces:            2
                                                            Waterfront: Yes       Multiple Ofrs Acptd:                                    Carport Spaces:
                                                            Lot SqFt:             Taxes:                          5,810.04                Private Pool:             No
                                                                         No       Tax Year:                       2017                    REO:                      No
                                                            HOPA:        Hopa     Special Assessment:             No                      Short Sale Addendum: No
                                                            Zoning:      PCD(ci Dock:
                                                                                                                                          Short Sale:               No
                                                                                  Membership Fee Required:        No                      Owner/Agent:              No
                                                                                  Elementary School: Marsh Pointe Elementary
                                                                                  Middle School: Watson B. Duncan Middle School
                                                                                  High School: William T. Dwyer High School
Virtual Tour: Click to View
Living Room          20   X 14 Patio/Balcony          22 X 9 Master Bedroom              15 X 12 LivSqFt: 2,307                     Bedrooms: 3
Kitchen              15   X 12                               Bedroom 2                   16 X 10 SqFt - Total: 3,395                Baths - Full: 2
Dining Room          14   X 11                               Bedroom 3                   13 X 10 SqFt Source: Tax Rolls             Baths - Half: 1
Utility Room         8    X8                                                                       Guest Hse:                       Baths - Total: 2.1
                                                                                                   Yr Built: 2005                   Pets Allowed: Restricted
                                                                                                   Builder Name:
                                                                                                   Built Desc: Resale
HOA/POA/COA (Monthly):        483                        Bldg #:                                    Land Lease:                    Mobile Home Size:
Governing Bodies:             HOA                        Total Floors/Stories:  2                   Recreation Lease:              Decal #:
Homeowners Assoc:             Mandatory                  Total Units in Bldg:                       Min Days to Lease:             Serial #:
Lease Times p/Year:                                      Ttl Units in Complex:                                                     Brand Name:
Application Fee:              200                        Unit Floor #:                                                             Total Assessed Value:
                                                         Membership Fee Amount:
 Auction: No
 Directions: Gated entrance on Donald Ross Road East of Military Trail and West of Alt A1A. Take Evergrene Pkwy to Madison Court, turn Left on Taft.
 Showing Instructions: Schedule Online
 LO: 800307             Keller Williams Realty Jupiter                        561-427-6100
 LM: 20013098           McKinley Navaroli, PA - The McKinley Group KW         561-262-5883                                 mckinleynavaroli@me.com
 Com/BuyerAgt: 3% Comm/Non-Rep: 3%                                            Trans Brk: 3%                                Bonus:                         LD: 02/09/2018
 Var/Dual Rate: No      List Type: Ex Rt                                      List Off Agency: Transaction Broker
 Owner Name: On File
 Broker Only Remarks: Cap Contribution of one QTR payment and $200 to clubhouse. Seller disclosure, rules and regs and floor plan is in documents section on
 MLS UPDATE 2/13/18 - Seller will be installing a brand new Whirlpool dishwasher this week. Seller is offering buyer a Home Warrantee to cover all the electrical
 components of the home. ALL BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS OMISSIONS AND CHANGES WITHOUT NOTICE. ALL
 MEASUREMENTS APPROXIMATE.
 Any Broker Advertise: No
Design: Mediterranean                                                                                View: Lake
Construction: CBS; Frame/Stucco                                                                      Waterfront Details: Lake
Unit Desc:                                                                                           Cooling: Ceiling Fan; Central
Flooring: Carpet; Ceramic Tile                                                                       Heating: Central; Heat Strip
Furnished: Unfurnished                                                                               Security: Gate - Manned; Security Patrol; Security Sys-Owned
Dining Area: Formal                                                                                  Utilities: Cable; Electric; Gas Natural; Public Sewer; Public Water
Master Bedroom/Bath: Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Separate Tub                 Special Info: Sold As-Is
Window Treatments: Blinds                                                                            Terms Considered: Cash; Conventional
Lot Description: Sidewalks                                                                           Parking: 2+ Spaces; Drive - Decorative; Garage - Attached
Storm Protection: Panel Shutters: Complete                                                           Roof: Barrel
Restrict: Buyer Approval; Commercial Vehicles Prohibited; No Lease 1st Year; Pet Restrictions        Taxes: City/County
Rooms: Family; Florida; Laundry-Inside; Loft                                                         Equestrian Features:
Equip/Appl:Auto Garage Open; Dishwasher; Disposal; Dryer; Microwave; Range - Gas; Refrigerator; Wall Oven; Washer; Water Heater - Gas
SubdivInfo:Basketball; Bike - Jog; Billiards; Business Center; Clubhouse; Community Room; Exercise Room; Game Room; Library; Manager on Site; Picnic Area;
Pool; Putting Green; Sidewalks; Spa-Hot Tub; Street Lights; Tennis
Interior:Cook Island; Foyer; French Door; Roman Tub; Split Bedroom; Volume Ceiling; Walk-in Closet
Exterior:Auto Sprinkler; Covered Balcony; Open Patio; Screened Patio
Maintenance Fee Incl: Cable; Common Areas; Lawn Care; Management Fees; Manager; Recrtnal Facility; Security
Original List Price: $500,000
Days On Market: 88                                                                 Cumulative DOM: 88
Sold Price:                                Sold Price Sqft:                          Under Contract Date: 05/08/2018
Selling Office:                            Terms of Sale:                            Sold Date:
Selling Agent:
Public Remarks:Welcome to 863 Taft Court in the stunning community of Evergrene in Palm Beach Gardens. Seldom does one come across a home that imparts a
feeling of warmth and an atmosphere where you know great family moments were created & shared. From the moment you enter the tranquil courtyard your curiosity is
piqued by what lies inside. This Tuscan style 3 bedroom, 2.5 bath, 2 car garage home is bathed in natural sunlight from all angles. Numerous windows overlook a
gorgeous lake adorned with lily pads, impeccably manicured lawns, and even some sightings of Great Blue Heron's, Egret's, White Ibis', and Wood Duck's, just to
name a few of the close to 80 species of magnificent birds of Evergrene. The first floor has a perfect flow for family and friends to gather in an open concept space
including a
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Monday, May 14, 2018 9:26 PM. The information on this
         Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 71 of 537
sheet has been made available by the MLS and may not be the listing of the provider.
HistoryCase 9:20-cv-82262-WPD
       for MLS # RX-10404271     Document 1-2 Entered on FLSD
                             863 Taft Court, Palm Beach Gardens, FL 33410
                                                                              Docket 12/11/2020 Page 72 of 537
                                                                                                             $495,000


+ MLS #         Status                                 Price      % Change              Date    DOM       CDOM Address
                                                                                                                      863 Taft
 - RX-10404271 Backup                              $495,000                        05/08/2018      88            88
                                                                                                                      Court
         -      Status                             $495,000                        05/08/2018
                Change by: McKinley Navaroli

                         Change at 9:14 PM Eastern: changed Status
                                Old Value: Active
                                New Value: Pending

         -      Under Contract Date                $495,000                        05/08/2018
                Change by: McKinley Navaroli

                         Change at 9:14 PM Eastern: changed Contingency
                                Old Value:
                                New Value: B
                         Change at 9:14 PM Eastern: changed Under Contract Date
                                Old Value:
                                New Value: 5/8/2018

         -      Open House                         $495,000                        05/06/2018       2
                Change by: McKinley Navaroli

                         Change at 3:01 PM Eastern on 05/03/2018: Open House was held from 1:00 PM until 3:00
                         PM on 05/06/2018

         -      Extension                          $495,000                        04/23/2018      14
                Change by: McKinley Navaroli

                         Change at 9:12 PM Eastern: Extended listing

         -      Expiration Date                    $495,000                        04/23/2018      14
                Change by: McKinley Navaroli

                         Change at 9:12 PM Eastern: changed Expiration Date

         -      Open House                         $495,000                        04/22/2018      16
                Change by: McKinley Navaroli

                         Change at 9:14 PM Eastern on 04/19/2018: Open House was held from 1:00 PM until 3:00
                         PM on 04/22/2018

         -      Price Change                       $495,000              -1.0%     04/10/2018      28
                Change by: McKinley Navaroli

                         Change at 7:37 AM Eastern: changed List Price
                                Old Value: 500000.00
                                New Value: 495000.00

         -      Open House                         $500,000                        04/07/2018      31
                Change by: McKinley Navaroli

                         Change at 11:37 AM Eastern on 04/05/2018: Open House was held from 2:00 PM until 4:00
                         PM on 04/07/2018

         -      Open House                         $500,000                        03/25/2018      44
        Change by: McKinley Navaroli
Case 9:20-cv-82262-WPD      Document 1-2 Entered on FLSD Docket 12/11/2020 Page 73 of 537
                 Change at 12:13 PM Eastern on 03/21/2018: Open House was held from 1:00 PM until 3:00
                 PM on 03/25/2018

 -      Open House                         $500,000                        03/18/2018       51
        Change by: McKinley Navaroli

                 Change at 8:06 AM Eastern on 03/15/2018: Open House was held from 1:00 PM until 3:00
                 PM on 03/18/2018

 -      Open House                         $500,000                        03/03/2018       66
        Change by: McKinley Navaroli

                 Change at 12:29 PM Eastern on 02/27/2018: Open House was held from 12:00 PM until 2:00
                 PM on 03/03/2018

 -      Open House                         $500,000                        02/25/2018       72
        Change by: McKinley Navaroli

                 Change at 10:46 AM Eastern on 02/20/2018: Open House was held from 12:00 PM until 2:00
                 PM on 02/25/2018

 -      Photos                             $500,000                        02/21/2018       76
        Change by: McKinley Navaroli

                 Change at 2:56 PM Eastern: Removed photo
                 Change at 2:56 PM Eastern: Removed photo
                 Change at 2:56 PM Eastern: Removed photo
                 Change at 2:56 PM Eastern: Removed photo
                 Change at 2:55 PM Eastern: Added photo "7"
                 Change at 2:55 PM Eastern: Added photo "6"
                 Change at 2:55 PM Eastern: Added photo "5"
                 Change at 2:54 PM Eastern: Added photo "4"
                 Change at 2:54 PM Eastern: Added photo "3"
                 Change at 2:53 PM Eastern: Added photo "2"
                 Change at 2:53 PM Eastern: Added photo "1"

 -      Text, etc.                         $500,000                        02/20/2018       77
        Change by: McKinley Navaroli

                 Change at 3:13 PM Eastern: changed Broker Only Remarks
                        Old Value: Cap Contribution of one QTR payment and $200 to clubhouse. Seller
                        disclosure, rules and regs and floor plan is in documents section on MLS UPDATE 2/
                        13/18 - Seller will be installing a brand new Whirlpool dishwasher this week. ALL
                        BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS
                        OMISSIONS AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS
                        APPROXIMATE.
                        New Value: Cap Contribution of one QTR pa
                 Change at 3:13 PM Eastern: Supplement edited
                 Change at 3:12 PM Eastern: Supplement edited
                 Change at 3:12 PM Eastern: Supplement edited

 -      Tour                               $500,000                        02/15/2018       82
        Change by: McKinley Navaroli

                 Change at 4:43 PM Eastern on 02/13/2018: Tour was held from 10:00 AM until 12:00 PM on
                 02/15/2018

 -      Text, etc.                         $500,000                        02/14/2018       82
        Change by: McKinley Navaroli
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 74 of 537
                Change at 10:36 PM Eastern: changed Broker Only Remarks
                       Old Value: No Showings until Open House Sunday February 11th 1-3pm. Cap
                       Contribution of one QTR payment and $200 to clubhouse. Seller disclosure, rules
                       and regs and floor plan is in documents section on MLS UPDATE 2/13/18 - Seller will
                       be installing a brand new Whirlpool dishwasher this week. ALL BROKER
                       INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS OMISSIONS
                       AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS APPROXIMATE.
                       New Value: Cap Contribution of one QTR pa
                Change at 10:36 PM Eastern: Supplement edited
                Change at 10:35 PM Eastern: Supplement edited

 -     Text, etc.                         $500,000                         02/13/2018       84
       Change by: McKinley Navaroli

                Change at 4:58 PM Eastern: changed Broker Only Remarks
                       Old Value: No Showings until Open House Sunday February 11th 1-3pm. Cap
                       Contribution of one QTR payment and $200 to clubhouse. Seller disclosure, rules
                       and regs and floor plan is in documents section on MLS ALL BROKER
                       INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS OMISSIONS
                       AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS APPROXIMATE.
                       New Value: No Showings until Open House S
                Change at 4:47 PM Eastern: Supplement edited

 -     Open House                         $500,000                         02/11/2018       86
       Change by: McKinley Navaroli

                Change at 6:59 AM Eastern on 02/10/2018: Open House was held from 1:00 PM until 3:00
                PM on 02/11/2018
                Change at 9:12 PM Eastern on 02/08/2018: This Open House was created.

 -     Photos, etc.                       $500,000                         02/10/2018       87
       Change by: McKinley Navaroli

                Change at 8:37 AM Eastern: changed Broker Only Remarks
                       Old Value: No Showings until Open House Sunday February 11th 1-3pm. Cap
                       Contribution of one QTR payment and $200 to clubhouse. Seller disclosure is in
                       documents section on MLS ALL BROKER INFORMATION DEEMED RELIABLE
                       AND SUBJECT TO ERRORS OMISSIONS AND CHANGES WITHOUT NOTICE.
                       ALL MEASUREMENTS APPROXIMATE.
                       New Value: No Showings until Open House S
                Change at 8:36 AM Eastern: Added document "floorplan 2nd story"
                Change at 8:36 AM Eastern: Added document "Floor plan"
                Change at 7:37 AM Eastern: Added document "evergrene general rules"
                Change at 7:23 AM Eastern: changed Broker Only Remarks
                       Old Value: No Showings until Open House Sunday February 11th 2-4pm. Cap
                       Contribution of one QTR payment and $200 to clubhouse. ALL BROKER
                       INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS OMISSIONS
                       AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS APPROXIMATE.
                       New Value: No Showings until Open House S
                Change at 7:23 AM Eastern: Added document "Seller Prop Disclosure"
                Change at 7:18 AM Eastern: Removed photo
                Change at 7:17 AM Eastern: Added photo "evergrene sign"
                Change at 7:17 AM Eastern: Added photo "evergrene overvi"
                Change at 7:17 AM Eastern: Added photo "Evergrene overvi"
                Change at 7:17 AM Eastern: Added photo "Evergrene lake"
                Change at 7:14 AM Eastern: Added photo "lighthouse 2"
                Change at 7:14 AM Eastern: Added photo "DJI_0591_2_3_4_5"
                Change at 7:14 AM Eastern: Added photo "DJI_0566_67_68_6"
                Change at 7:14 AM Eastern: Added photo "DJI_0486_87_88_8"
                Change at 7:14 AM Eastern: Added photo "DJI_0481_2_3_4_5"
                Change at 7:13 AM Eastern: Added photo "DJI_0441_2_3_4_5"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 75 of 537
               Change at 7:13 AM Eastern: Added photo "DJI_0226_27_28_2"
               Change at 7:13 AM Eastern: Added photo "DJI_0011_2_3_4_5"
               Change at 7:13 AM Eastern: Added photo "DJI_0001_2_3_4_5"

 -     New                             $500,000                       02/08/2018      88
       Change by: McKinley Navaroli

               Change at 9:12 PM Eastern: changed Open House
                      Old Value: x'20180209021237183674000000'
                      New Value: Added
               Change at 9:11 PM Eastern: Added Virtual Tour
               Change at 9:11 PM Eastern: Added Virtual Tour Unbranded
               Change at 9:10 PM Eastern: changed Broker Only Remarks
                      Old Value: No Showings until Open House Sunday February 11th 2-4pm. ALL
                      BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS
                      OMISSIONS AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS
                      APPROXIMATE.
                      New Value: No Showings until Open House S
               Change at 9:00 PM Eastern: Added new listing
PhotosCase  9:20-cv-82262-WPD
      for MLS # RX-10404271     Document 1-2 Entered on FLSD
                            863 Taft Court, Palm Beach Gardens, FL 33410
                                                                           Docket 12/11/2020 Page 76 of 537
                                                                                                          $495,000


                                   20                                            19




                                   17                                            16




                                    7                                            3
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 77 of 537$495,000

                                        4                                              1




                                        2                                              5




                                        6                                              9
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 78 of 537$495,000

                                        8                                              10




                                       11                                              15




                                       12                                              13
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 79 of 537$495,000

                                       14                                              18




                                       21                                              22




                                       23                                              24
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 80 of 537$495,000

                                        25                                              26




                                         7                                         Evergrene lake




                             Evergrene overview of lake                          evergrene overview
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 81 of 537$495,000

                                  evergrene sign                                       1




                                        2                                              3




                                        4                                              5
MLS # RX-10404271 863 Taft Court, Palm Beach
       Case 9:20-cv-82262-WPD                Gardens, FL1-2
                                         Document       33410 Entered   on FLSD Docket 12/11/2020 Page 82 of 537$495,000

                                        6                                     DJI_0591_2_3_4_5_Interior 3




                                DJI_0001_2_3_4_5                             DJI_0481_2_3_4_5_Photographic




                          DJI_0486_87_88_89_90_Smooth 3
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 83 of 537




                              Exhibit
                                        5
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 84 of 537




                                 EXHIBIT

                                    5-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 85 of 537




    EXHIBIT

       5-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 86 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 87 of 537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 88 of 537




                                EXHIBIT

                                    5-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 89 of 537
Residential Full Report       880 Taft Court, Palm Beach Gardens, FL 33410                            List Price: $507,000
          Case 9:20-cv-82262-WPD       Document      1-2 Entered on St:
                                              MLS#: RX-10416053
                                                                           FLSD   Docket 12/11/2020
                                                                             Backup
                                                                                                          Page 90 of 537
                                                                                            Type: Single Family Detached
                                                              Orig LP: $569,000            Range Price:                     List Price/SqFt: 168.6
                                                              Area: 5320                   Geo Area: PB29                   County: Palm Beach
                                                              Legal Desc: EVERGRENE PCD PL 8 LT 16
                                                              Subdivision: EVERGRENE PCD 8
                                                              Development Name: EVERGRENE
                                                              Model             Parcel ID:                           52424125110000160        Front Exp:                  W
                                                              Name:             Waterfrontage:                                                Garage Spaces:              2
                                                              Waterfront: No        Multiple Ofrs Acptd:             No                       Carport Spaces:
                                                              Lot SqFt:     5,700   Taxes:                           9,354.42                 Private Pool:               No
                                                                            No      Tax Year:                        2017                     REO:                        No
                                                              HOPA:         Hopa    Special Assessment:              No                       Short Sale Addendum:        No
                                                              Zoning:       PCD(ci Dock:
                                                                                                                                              Short Sale:                 No
                                                                                    Membership Fee Required:         No                       Owner/Agent:                No
                                                                                    Elementary School: Marsh Pointe Elementary
                                                                                    Middle School: Watson B. Duncan Middle School
                                                                                    High School: William T. Dwyer High School
Virtual Tour: Click to View
Living Room                 12 X 16       Master Bedroom                       16   X   14   LivSqFt: 3,007                              Bedrooms: 5
Kitchen                     10 X 16       Bedroom 2                            12   X   11   SqFt - Total: 3,776                         Baths - Full: 3
Dining Area                 11 X 18       Bedroom 3                            12   X   11   SqFt Source: Tax Rolls                      Baths - Half: 1
                                          Bedroom 4                            14   X   10   Guest Hse:                                  Baths - Total: 3.1
                                                                                             Yr Built: 2005                              Pets Allowed: Yes
                                                                                             Builder Name:
                                                                                             Built Desc: Resale
HOA/POA/COA (Monthly):        483                          Bldg #:                                      Land Lease:                    Mobile Home Size:
Governing Bodies:             HOA                          Total Floors/Stories:  2                     Recreation Lease:              Decal #:
Homeowners Assoc:             Mandatory                    Total Units in Bldg:                         Min Days to Lease:             Serial #:
Lease Times p/Year:                                        Ttl Units in Complex:                                                       Brand Name:
Application Fee:              200                          Unit Floor #:                                                               Total Assessed Value:
                                                           Membership Fee Amount:
 Auction: No
 Directions: Gated entrance on Donald Ross Road East of Military Trail and West of Alt A1A. Take Evergrene Pkwy to Madison Court, turn Left on Taft.
 Showing Instructions: Schedule Online
 LO: 800307                Keller Williams Realty Jupiter                          561-427-6100
 LM: 20013098              McKinley Navaroli, PA - The McKinley Group KW           561-262-5883                              mckinleynavaroli@me.com
 Com/BuyerAgt: 2.5% Comm/Non-Rep: 2.5%                                             Trans Brk: 2.5%                           Bonus:                         LD: 03/21/2018
 Var/Dual Rate: No         List Type: Ex Rt                                        List Off Agency: Transaction Broker
 Owner Name: On File
 Broker Only Remarks: Schedule on-line. Cap Contribution of one QTR payment and $200 to clubhouse. PLS NOTE: Several images have been VIRTUALLY
 STAGED ALL BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS OMISSIONS AND CHANGES WITHOUT NOTICE. ALL
 MEASUREMENTS APPROXIMATE.
 Any Broker Advertise: No
Design: Mediterranean                                                                                            View:
Construction: CBS                                                                                                Waterfront Details: None
Unit Desc:                                                                                                       Cooling: Central; Zoned
Flooring: Ceramic Tile; Laminate                                                                                 Heating: Central; Electric; Heat Strip
Furnished: Unfurnished                                                                                           Security: Burglar Alarm; Gate - Manned; Security Sys-
Dining Area: Breakfast Area; Formal                                                                              Owned
Master Bedroom/Bath: Dual Sinks; Separate Shower; Separate Tub                                                   Utilities: Cable; Electric; Gas Natural; Public Sewer;
Lot Description: < 1/4 Acre; Sidewalks                                                                           Public Water
Storm Protection: Panel Shutters: Complete                                                                       Special Info: Sold As-Is
Restrict: Buyer Approval; Commercial Vehicles Prohibited; Lease OK; No Lease 1st Year; Tenant Approval; Terms Considered: Cash; Conventional
Pet Restrictions                                                                                                 Parking: Driveway; Garage - Attached; Vehicle
Rooms: Attic; Convertible Bedroom; Family; Laundry-Inside; Loft                                                  Restrictions
                                                                                                                 Roof: Concrete Tile
                                                                                                                 Taxes: City/County
                                                                                                                 Equestrian Features:
Equip/Appl:Dishwasher; Disposal; Dryer; Microwave; Range - Gas; Refrigerator; Smoke Detector; Wall Oven; Washer; Water Heater - Gas
SubdivInfo:Basketball; Bike - Jog; Business Center; Clubhouse; Community Room; Exercise Room; Library; Lobby; Manager on Site; Picnic Area; Pool; Putting
Green; Sauna; Sidewalks; Spa-Hot Tub; Street Lights; Tennis
Interior:Ctdrl/Vault Ceilings; Entry Lvl Lvng Area; French Door; Pantry; Upstairs Living Area; Walk-in Closet
Exterior:Auto Sprinkler; Covered Balcony; Covered Patio; Fence; Open Balcony; Open Porch; Room for Pool; Screened Patio; Shutters
Maintenance Fee Incl: Cable; Common Areas; Common R.E. Tax; Lawn Care; Recrtnal Facility; Security; Trash Removal
Original List Price: $569,000
Days On Market: 188                                                                   Cumulative DOM: 188
Sold Price:                                 Sold Price Sqft:                           Under Contract Date: 09/25/2018
Selling Office:                             Terms of Sale:                             Sold Date:
Selling Agent:
Public Remarks:Welcome to 880 Taft Court in the stunning community of Evergrene in Palm Beach Gardens. Upon entering you are greeted by a great room with
stunning soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this beautiful space. This 5 bedroom /3.5 bath home truly checks off all the
boxes if your search includes resort style living, a ground floor master suite, 4 additional bedrooms & loft upstairs, a large kitchen/family/dining area, screened in patio
perfect for dining al fresco and a multitude of fabulous features including newer A/C (2014 & 2016), Newer Water Heater, Interior just repainted, refinished cabinets,
          Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 91 of 537
gorgeous backsplash, extended screened in patio and fenced in back yard. The community of Evergrene is recognized by the Audubon Society for it's vast ar
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Wednesday, September 26, 2018 4:43 PM. The information
on this sheet has been made available by the MLS and may not be the listing of the provider.
HistoryCase 9:20-cv-82262-WPD
       for MLS # RX-10416053     Document 1-2 Entered on FLSD
                             880 Taft Court, Palm Beach Gardens, FL 33410
                                                                              Docket 12/11/2020 Page 92 of 537
                                                                                                             $507,000


+ MLS #         Status                                    Price        % Change          Date    DOM      CDOM Address
                                                                                                                      880 Taft
 - RX-10416053 Backup                                 $507,000             1.6%     09/26/2018    188           188
                                                                                                                      Court
         -      Status                                $507,000                      09/26/2018
                Change by: McKinley Navaroli

                         Change at 8:07 AM Eastern: changed Status
                                Old Value: Active
                                New Value: Pending

         -      Under Contract Date                   $507,000                      09/26/2018
                Change by: McKinley Navaroli

                         Change at 8:07 AM Eastern: changed Contingency
                                Old Value:
                                New Value: B
                         Change at 8:07 AM Eastern: changed Under Contract Date
                                Old Value:
                                New Value: 9/25/2018

         -      Open House                            $507,000                      09/23/2018       2
                Change by: McKinley Navaroli

                         Change at 8:49 PM Eastern on 09/17/2018: Open House was held from 1:00 PM until 3:00
                         PM on 09/23/2018

         -      Price Change                          $507,000            -0.6%     09/17/2018       7
                Change by: McKinley Navaroli

                         Change at 8:49 PM Eastern: changed Open House
                                Old Value: x'20180918004935841626000000'
                                New Value: Added
                         Change at 8:49 PM Eastern: changed List Price
                                Old Value: 510000.00
                                New Value: 507000.00

         -      Extension                             $510,000                      09/13/2018     12
                Change by: McKinley Navaroli

                         Change at 9:52 AM Eastern: Extended listing

         -      Expiration Date                       $510,000                      09/13/2018     12
                Change by: McKinley Navaroli

                         Change at 9:52 AM Eastern: changed Expiration Date

         -      Open House                            $510,000                      09/01/2018     24
                Change by: McKinley Navaroli

                         Change at 7:34 AM Eastern on 08/31/2018: Open House was held from 1:00 PM until 3:00
                         PM on 09/01/2018

         -      Price Change                          $510,000             2.0%     09/01/2018     24
                Change by: McKinley Navaroli

                         Change at 6:44 AM Eastern: changed List Price
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 93 of 537
                        Old Value: 500000.00
                        New Value: 510000.00

 -     Price Change                          $500,000           -3.7%      08/23/2018          33
       Change by: McKinley Navaroli

                Change at 6:22 AM Eastern: changed List Price
                       Old Value: 519000.00
                       New Value: 500000.00

 -     Open House                            $519,000                      08/19/2018          37
       Change by: McKinley Navaroli

                Change at 4:39 PM Eastern on 08/18/2018: Open House was held from 1:00 PM until 3:00
                PM on 08/19/2018

 -     Photos                                $519,000                      08/13/2018          42
       Change by: McKinley Navaroli                                 AAP's aerial clubhouse photo was on this listing
                                                                    from 03-21-18 to 08-13-18.
                Change at 9:09 PM Eastern: Added photo "2"
                Change at 9:08 PM Eastern: Added photo "1"
                Change at 9:08 PM Eastern: Added photo "3"
                Change at 9:08 PM Eastern: Added photo "4"
                Change at 9:08 PM Eastern: Added photo "5"
                Change at 9:08 PM Eastern: Added photo "6"
                Change at 9:08 PM Eastern: Added photo "7"
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:06 PM Eastern: Removed photo
                Change at 9:05 PM Eastern: Removed photo
                Change at 9:04 PM Eastern: Removed photo
                Change at 9:04 PM Eastern: Removed photo
                Change at 9:04 PM Eastern: Removed photo
                Change at 9:04 PM Eastern: Removed photo

 -     Price Change                          $519,000           -1.1%      08/09/2018          47
       Change by: McKinley Navaroli

                Change at 8:55 AM Eastern: changed List Price
                       Old Value: 525000.00
                       New Value: 519000.00

 -     Price Change                          $525,000           -1.9%      07/24/2018          62
       Change by: McKinley Navaroli

                Change at 9:26 PM Eastern: changed List Price
                       Old Value: 535000.00
                       New Value: 525000.00

 -     Open House                            $535,000                      07/15/2018          72
       Change by: McKinley Navaroli

                Change at 7:19 AM Eastern on 07/14/2018: Open House was held from 1:00 PM until 3:00
                PM on 07/15/2018
 -
Case    Photos, etc.
     9:20-cv-82262-WPD Document 1-2 $535,000
                                      Entered on FLSD Docket07/14/2018   73
                                                             12/11/2020 Page 94 of 537
        Change by: McKinley Navaroli

                Change at 9:49 PM Eastern: changed Broker Only Remarks
                       Old Value: Schedule on-line. Cap Contribution of one QTR payment and $200 to
                       clubhouse. ALL BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO
                       ERRORS OMISSIONS AND CHANGES WITHOUT NOTICE. ALL
                       MEASUREMENTS APPROXIMATE.
                       New Value: 00 to clubhouse. PLS NOTE:
                Change at 9:49 PM Eastern: Supplement edited
                Change at 9:47 PM Eastern: Added photo "1757-15"
                Change at 9:47 PM Eastern: Removed photo
                Change at 9:45 PM Eastern: Removed photo
                Change at 9:45 PM Eastern: Removed photo
                Change at 9:44 PM Eastern: Added photo "6213-16"
                Change at 9:44 PM Eastern: Added photo "1757-15"
                Change at 9:42 PM Eastern: Added photo "0pk2wjeydptvu45e"
                Change at 7:27 AM Eastern: Removed photo
                Change at 7:21 AM Eastern: Added photo "16"
                Change at 7:21 AM Eastern: Added photo "15"
                Change at 7:20 AM Eastern: Added photo "12"
                Change at 7:20 AM Eastern: Added photo "11"

 -      Price Change                         $535,000            -1.8%    07/09/2018      77
        Change by: McKinley Navaroli

                Change at 10:17 PM Eastern: changed List Price
                       Old Value: 545000.00
                       New Value: 535000.00

 -      Open House                           $545,000                     07/08/2018      79
        Change by: McKinley Navaroli

                Change at 3:19 PM Eastern on 07/03/2018: Open House was held from 1:00 PM until 3:00
                PM on 07/08/2018

 -      Price Change                         $545,000            -0.7%    06/28/2018      89
        Change by: McKinley Navaroli

                Change at 1:51 PM Eastern: changed List Price
                       Old Value: 549000.00
                       New Value: 545000.00

 -      Price Change                         $549,000            -1.8%    06/20/2018      96
        Change by: McKinley Navaroli

                Change at 11:19 PM Eastern: changed List Price
                       Old Value: 559000.00
                       New Value: 549000.00

 -      Open House                           $559,000                     06/10/2018     107
        Change by: McKinley Navaroli

                Change at 7:02 AM Eastern on 06/08/2018: Open House was held from 12:00 PM until 3:00
                PM on 06/10/2018

 -      Open House                           $559,000                     06/02/2018     115
        Change by: McKinley Navaroli
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 95 of 537
                Change at 9:27 PM Eastern on 05/30/2018: Open House was held from 1:00 PM until 3:00
                PM on 06/02/2018

 -     Open House                             $559,000                        05/27/2018       121
       Change by: McKinley Navaroli

                Change at 7:39 AM Eastern on 05/24/2018: Open House was held from 1:00 PM until 3:00
                PM on 05/27/2018

 -     Price Change                           $559,000             -1.8%      05/27/2018       121
       Change by: McKinley Navaroli

                Change at 11:40 AM Eastern: changed List Price
                       Old Value: 569000.00
                       New Value: 559000.00

 -     Open House                             $569,000                        05/20/2018       128
       Change by: McKinley Navaroli

                Change at 10:28 PM Eastern on 05/14/2018: Open House was held from 1:00 PM until 3:00
                PM on 05/20/2018

 -     Open House                             $569,000                        04/22/2018       156
       Change by: McKinley Navaroli

                Change at 1:23 PM Eastern on 04/19/2018: Open House was held from 1:00 PM until 3:00
                PM on 04/22/2018

 -     Open House                             $569,000                        04/08/2018       170
       Change by: McKinley Navaroli

                Change at 11:43 AM Eastern on 04/05/2018: Open House was held from 1:00 PM until 4:00
                PM on 04/08/2018
                Change at 11:39 AM Eastern on 04/05/2018: This Open House was modified.
                Change at 12:50 PM Eastern on 04/04/2018: This Open House was created.

 -     Open House                             $569,000                        03/25/2018       184
       Change by: McKinley Navaroli

                Change at 12:01 PM Eastern on 03/21/2018: Open House was held from 1:00 PM until 3:00
                PM on 03/25/2018

 -     Photos, etc.                           $569,000                        03/23/2018       186
       Change by: McKinley Navaroli

                Change at 6:02 AM Eastern: Added photo "Gardens Mall"
                Change at 6:02 AM Eastern: Added photo "Roger-Dean-Stadi"
                Change at 6:02 AM Eastern: Added photo "Palm-Beach-Garde"
                Change at 5:57 AM Eastern: Added photo "DJI_0001_2_3_4_5"
                Change at 5:55 AM Eastern: Added photo "DJI_0226_27_28_2"
                Change at 5:55 AM Eastern: Added photo "DJI_0011_2_3_4_5"
                Change at 5:55 AM Eastern: Added photo "DJI_0481_2_3_4_5"
                Change at 5:53 AM Eastern: Added photo "DJI_0486_87_88_8"
                Change at 5:48 AM Eastern: Added photo "DJI_0566_67_68_6"
                Change at 5:40 AM Eastern: changed Public Remarks
                       Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                       Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                       soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                       beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 96 of 537
                       search includes resort style living, a ground floor master suite, 4 additional bedrooms
                       & loft upstairs, a large kitchen/family/dining area, screened in patio perfect for dining
                       al fresco and a multitude of fabulous features including newer A/C (2014 & 2016),
                       Newer Water Heater, Interior just repainted, refinished cabinets, gorgeous
                       backsplash, extended screened in patio and fenced in back yard. The community of
                       Evergrene is recognized by the Audubon Society for it's vast arr
                       New Value: Welcome to 880 Taft Court in t
                Change at 5:40 AM Eastern: changed Broker Only Remarks
                       Old Value: Cap Contribution of one QTR payment and $200 to clubhouse. ALL
                       BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS
                       OMISSIONS AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS
                       APPROXIMATE.
                       New Value: Schedule on-line. Cap Contribu
                Change at 5:39 AM Eastern: Supplement edited

 -     Text, etc.                              $569,000                         03/22/2018       187
       Change by: McKinley Navaroli

                Change at 1:12 PM Eastern: changed Public Remarks
                       Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                       Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                       soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                       beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
                       search includes resort style living, a ground floor master suite, 4 additional bedrooms
                       and loft upstairs, a large kitchen/family/dining area, screened in patio perfect for
                       dining al fresco and a multitude of fabulous features including newer A/C, refinished
                       cabinets, gorgeous backsplash, extended screened in patio and fenced in back yard.
                       The community of Evergrene is recognized by the Audubon Society for it's vast array
                       New Value: Welcome to 880 Taft Court in t

 -     New                                     $569,000                         03/21/2018       188
       Change by: McKinley Navaroli

                Change at 1:06 PM Eastern: changed Zip Code
                       Old Value: 33418
                       New Value: 33410
                Change at 12:04 PM Eastern: changed Public Remarks
                       Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                       Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                       soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                       beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
                       search includes resort style living, a ground floor master suite, 4 additional bedrooms
                       and loft upstairs, a large kitchen/family/dining area, screened in patio perfect for
                       dining al fresco and a multitude of fabulous features including newer A/C units,
                       extended screened in patio and fenced in back yard. The community of Evergrene is
                       recognized by the Audubon Society for it's vast array of magnificent birds. Great Blue
                       Heron's, Egret's, White Ibis', and Wood Duck's are just
                       New Value: Welcome to 880 Taft Court in t
                Change at 12:03 PM Eastern: Supplement edited
                Change at 12:01 PM Eastern: changed Open House
                       Old Value: x'20180321160146279650000000'
                       New Value: Added
                Change at 11:56 AM Eastern: Added Virtual Tour
                Change at 11:56 AM Eastern: Added Virtual Tour Unbranded
                Change at 11:51 AM Eastern: Added photo "2"
                Change at 11:50 AM Eastern: Added photo "1"
                Change at 11:50 AM Eastern: Added photo "3"
                Change at 11:49 AM Eastern: Added photo "4"
                Change at 11:49 AM Eastern: Added photo "5"
                Change at 11:49 AM Eastern: Added photo "6"
                Change at 11:49 AM Eastern: Added photo "7"
     Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 97 of 537
                       Change at 11:46 AM Eastern: Added new listing

       -      Documents                             $569,000                     03/19/2018   190
              Change by: McKinley Navaroli

                       Change at 3:54 PM Eastern: Added document "Evergrene general rules"

                                                                                                         880 Taft
- RX-10269161 Cancelled                             $499,000                     11/30/2016    71   71
                                                                                                         Court
       -      Status                                $499,000                     11/30/2016     0
              Change by: Bryan Sina

                       Change at 11:23 AM Eastern: changed Status
                              Old Value: Active
                              New Value: Cancelled

       -      Cancel Date                           $499,000                     11/30/2016     0
              Change by: Bryan Sina

                       Change at 11:23 AM Eastern: changed Cancel Date
                              Old Value:
                              New Value: 11/30/2016

       -      Text, etc.                            $499,000                     11/22/2016     8
              Change by: Bryan Sina

                       Change at 3:33 PM Eastern: changed Broker Only Remarks
                              Old Value: . It is on Supra, but you wil
                              New Value: . NEW WOOD LAMINATE FLOORS be

       -      Text, etc.                            $499,000                     11/07/2016    23
              Change by: Bryan Sina

                       Change at 11:52 AM Eastern: changed Public Remarks
                              Old Value: s lead to covered lanai, scree
                              New Value: s lead to covered lanai, expan
                       Change at 11:52 AM Eastern: changed Broker Only Remarks
                              Old Value: requests. Buyer to pay one-t
                              New Value: requests. I can call you in

       -      Text, etc.                            $499,000                     11/03/2016    27
              Change by: Bryan Sina

                       Change at 10:59 AM Eastern: changed Broker Only Remarks
                              Old Value: House is currently occupied by
                              New Value: House is now vacant! Tenants v

       -      New                                   $499,000                     09/20/2016    70
              Change by: Bryan Sina

                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Master Bedroom
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Master Bathroom
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Loft Area
     Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 98 of 537
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Living Room
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Living Room & Front
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Fenced Backyard
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Family Room
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Dining Area
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Covered & Screened P
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Bedroom #4
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Bedroom #2 with Balc
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Main Photo
                       Change at 10:59 PM Eastern: Added new listing

       -      Text                                 $499,000                      09/20/2016   70
              Change by: Bryan Sina

                       Change at 10:59 PM Eastern: Copied listing from RX-10177572

                                                                                                        880 Taft
- RX-10268061 Closed                                  $4,000                     02/01/2017   74   74
                                                                                                        Court
       -      Status                                  $4,100                     02/01/2017
              Change by: Bryan Sina

                       Change at 11:07 AM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Rented Price                            $4,100                     02/01/2017
              Change by: Bryan Sina

                       Change at 11:07 AM Eastern: changed Selling Agent
                              Old Value:
                              New Value: Eileen McFadden
                       Change at 11:07 AM Eastern: changed Rented Date
                              Old Value:
                              New Value: 12/15/2016
                       Change at 11:07 AM Eastern: changed Rented Price
                              Old Value:
                              New Value: 4000.00

       -      Status                                  $4,100                     11/28/2016    1
              Change by: Bryan Sina

                       Change at 5:18 PM Eastern: changed Status
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 99 of 537
                        Old Value: Active
                        New Value: Pending

 -     Under Contract Date                     $4,100                     11/28/2016    1
       Change by: Bryan Sina

                Change at 5:18 PM Eastern: changed Contingency
                       Old Value:
                       New Value: N
                Change at 5:18 PM Eastern: changed Under Contract Date
                       Old Value:
                       New Value: 11/29/2016

 -     Text, etc.                              $4,100                     11/22/2016    7
       Change by: Bryan Sina

                Change at 3:34 PM Eastern: changed Broker Only Remarks
                       Old Value: ants. New laminate wood is goi
                       New Value: ants. NEW WOOD LAMINATE FLOORS

 -     Text, etc.                              $4,100                     11/07/2016   22
       Change by: Bryan Sina

                Change at 11:56 AM Eastern: changed Sale MLS ID
                       Old Value: TBD
                       New Value: RX-10269161
                Change at 11:55 AM Eastern: changed Broker Only Remarks
                       Old Value: House is now vacant! Tenants v
                       New Value: House is now vacant! House is

 -     Text, etc.                              $4,100                     11/03/2016   26
       Change by: Bryan Sina

                Change at 11:00 AM Eastern: changed Broker Only Remarks
                       Old Value: House is being vacated on Nove
                       New Value: House is now vacant! Tenants v

 -     Text, etc.                              $4,100                     10/31/2016   29
       Change by: Bryan Sina

                Change at 2:42 PM Eastern: changed Broker Only Remarks
                       Old Value: House is rented, but they are
                       New Value: House is being vacated on Nove

 -     Text, etc.                              $4,100                     09/30/2016   60
       Change by: Bryan Sina

                Change at 11:05 AM Eastern: changed Public Remarks
                       Old Value: yard. Dogs and cats welcome.
                       New Value: yard. Carpeting on stairs and
                Change at 11:05 AM Eastern: changed Broker Only Remarks
                       Old Value: moving out at end of October.
                       New Value: moving out on 10/31. NOT ON SU

 -     New                                     $4,100                     09/16/2016   74
       Change by: Bryan Sina

                Change at 3:54 PM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 $3,750
- RX-10177603 Closed
                                           Entered on FLSD Docket 12/11/2020 Page
                                                               10/29/2015    0
                                                                                  1000of880 Taft
                                             537                                        Court
       -      Status                                  $3,900                    10/29/2015
              Change by: Bryan Sina

                       Change at 11:52 AM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Rented Price                            $3,900                    10/29/2015
              Change by: Bryan Sina

                       Change at 11:52 AM Eastern: changed Selling Agent
                              Old Value:
                              New Value: Bryan Sina
                       Change at 11:52 AM Eastern: changed Rented Date
                              Old Value:
                              New Value: 11/1/2015
                       Change at 11:52 AM Eastern: changed Rented Price
                              Old Value:
                              New Value: 3750.00

       -      Status                                  $3,900                    10/23/2015
              Change by: Bryan Sina

                       Change at 2:43 PM Eastern: changed Status
                              Old Value: Active
                              New Value: Pending

       -      Under Contract Date                     $3,900                    10/23/2015
              Change by: Bryan Sina

                       Change at 2:43 PM Eastern: changed Contingency
                              Old Value:
                              New Value: N
                       Change at 2:43 PM Eastern: changed Under Contract Date
                              Old Value:
                              New Value: 10/21/2015

       -      New                                     $3,900                    10/20/2015   1
              Change by: Bryan Sina

                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Master Bedroom
                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Master Bathroom
                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Loft Area
                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Living Room
                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Living Room & Front
                       Change at 6:11 PM Eastern: changed From #RX-10156731
                              Old Value:
                              New Value: Kitchen
                       Change at 6:11 PM Eastern: changed From #RX-10156731
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 101 of
                          Old Value:       537
                               New Value: Fenced Backyard
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Family Room
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Dining Area
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Covered & Screened P
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Bedroom #4
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Bedroom #2 with Balc
                        Change at 6:11 PM Eastern: changed From #RX-10156731
                               Old Value:
                               New Value: Front of House
                        Change at 6:11 PM Eastern: Added new listing

       -      Text                                     $3,900                        10/20/2015    1
              Change by: Bryan Sina

                        Change at 6:11 PM Eastern: Copied listing from RX-10156731

                                                                                                            880 Taft
- RX-10177572 Expired                                $499,900                        02/20/2016    2    2
                                                                                                            Court
       -      Status                                 $499,900                        02/21/2016
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                                 $499,900                        10/23/2015
              Change by: Bryan Sina

                        Change at 2:42 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                    $499,900                        10/20/2015    2
              Change by: Bryan Sina

                        Change at 4:23 PM Eastern: Added new listing

                                                                                                            880 Taft
- RX-10156731 Closed                                   $3,600                        08/27/2015   17   17
                                                                                                            Court
       -      Selling Agent                            $4,000                        09/29/2016
              Change by: Chelsea Mulvey

                        Change at 10:02 AM Eastern: changed Co-selling Agent
                               Old Value: Cathy Beth Boyce
                               New Value: null
                        Change at 10:02 AM Eastern: changed Selling Agent
                               Old Value: Bryan Sina
                               New Value: Marie Tanabe
-
Case   Status
     9:20-cv-82262-WPD       Document 1-2 $4,000               08/27/2015
                                           Entered on FLSD Docket 12/11/2020 Page 102 of
       Change by: Bryan Sina                 537

                Change at 11:30 AM Eastern: changed Status
                       Old Value: Pending
                       New Value: Closed

-      Rented Price                             $4,000                    08/27/2015
       Change by: Bryan Sina

                Change at 11:30 AM Eastern: changed Selling Agent
                       Old Value:
                       New Value: Bryan Sina
                Change at 11:30 AM Eastern: changed Co-selling Agent
                       Old Value:
                       New Value: Cathy Beth Boyce
                Change at 11:30 AM Eastern: changed Rented Date
                       Old Value:
                       New Value: 10/1/2015
                Change at 11:30 AM Eastern: changed Rented Price
                       Old Value:
                       New Value: 3600.00

-      Status                                   $4,000                    08/21/2015
       Change by: Bryan Sina

                Change at 12:23 PM Eastern: changed Status
                       Old Value: Active
                       New Value: Pending

-      Under Contract Date                      $4,000                    08/21/2015
       Change by: Bryan Sina

                Change at 12:23 PM Eastern: changed Under Contract Date
                       Old Value: 8/19/2015
                       New Value: 8/20/2015

-      Status                                   $4,000                    08/19/2015   1
       Change by: Bryan Sina

                Change at 9:56 AM Eastern: changed Status
                       Old Value: Pending
                       New Value: Active

-      Fallthrough Date                         $4,000                    08/19/2015   1
       Change by: Bryan Sina

                Change at 9:56 AM Eastern: Listing put back on market
                Change at 9:56 AM Eastern: changed Fallthrough Date
                       Old Value:
                       New Value: 8/18/2015

-      Status                                   $4,000                    08/18/2015   2
       Change by: Bryan Sina

                Change at 4:36 PM Eastern: changed Status
                       Old Value: Active
                       New Value: Pending

-      Unit Floor #                             $4,000                    08/18/2015   2
             Change by: Bryan Sina Document 1-2 Entered on FLSD Docket 12/11/2020 Page 103 of
      Case 9:20-cv-82262-WPD
                                                 537
                       Change at 4:36 PM Eastern: changed Contingency
                              Old Value:
                              New Value: N
                       Change at 4:36 PM Eastern: changed Under Contract Date
                              Old Value:
                              New Value: 8/19/2015
                       Change at 4:36 PM Eastern: changed Unit Floor #
                              Old Value:
                              New Value: 1.00

       -      New                                     $4,000                    08/03/2015       17
              Change by: Bryan Sina

                       Change at 3:56 PM Eastern: Added new listing

       -      Documents                               $4,000                    08/03/2015       17
              Change by: Bryan Sina

                       Change at 3:48 PM Eastern: Added document "Evergrene Lease Application"

                                                                                                           880 Taft
- RX-10148517 Cancelled                             $499,900                    08/27/2015       56   56
                                                                                                           Court
       -      Status                                $499,900                    08/27/2015
              Change by: Bryan Sina

                       Change at 11:30 AM Eastern: changed Status
                              Old Value: Temp Off Market
                              New Value: Cancelled

       -      Cancel Date                           $499,900                    08/27/2015
              Change by: Bryan Sina

                       Change at 11:30 AM Eastern: changed Cancel Date
                              Old Value:
                              New Value: 8/26/2015

       -      Status                                $499,900                    08/24/2015        2
              Change by: Bryan Sina

                       Change at 9:24 AM Eastern: changed Status
                              Old Value: Active
                              New Value: Temp Off Market

       -      Unit Floor #                          $499,900                    08/24/2015        2
              Change by: Bryan Sina

                       Change at 9:24 AM Eastern: changed Unit Floor #
                              Old Value:
                              New Value: 1.00

       -      Text, etc.                            $499,900                    07/13/2015       44
              Change by: Bryan Sina

                       Change at 10:59 AM Eastern: changed Auction
                              Old Value:
                              New Value: N
                       Change at 10:59 AM Eastern: changed Total Bedrooms
                              Old Value: 5.00
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 104 of
                          New Value: 4.00  537
       -      Text, etc.                            $499,900                    07/06/2015   51
              Change by: Bryan Sina

                       Change at 1:54 PM Eastern: changed Broker Only Remarks
                              Old Value: t at the end of June 2015. Mu
                              New Value: t at the end of July 2015, but

       -      New                                   $499,900                    07/01/2015   56
              Change by: Bryan Sina

                       Change at 4:00 PM Eastern: Added new listing

                                                                                                       880 Taft
- RX-10054175 Closed                                  $3,300                    08/20/2014   31   31
                                                                                                       Court
       -      Status                                  $3,300                    08/20/2014
              Change by: Dylan P Snyder

                       Change at 1:38 PM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Status                                  $3,300                    08/20/2014
              Change by: Dylan P Snyder

                       Change at 1:38 PM Eastern: changed Selling Agent
                              Old Value:
                              New Value: McKinley Navaroli
                       Change at 1:38 PM Eastern: changed Rented Date
                              Old Value:
                              New Value: 9/1/2014
                       Change at 1:38 PM Eastern: changed Rented Price
                              Old Value:
                              New Value: 3300.00
                       Change at 1:37 PM Eastern: changed Status
                              Old Value: Active
                              New Value: Pending

       -      Under Contract Date                     $3,300                    08/20/2014
              Change by: Dylan P Snyder

                       Change at 1:37 PM Eastern: changed Under Contract Date
                              Old Value:
                              New Value: 8/1/2014

       -      Contingency                             $3,300                    07/07/2014   24
              Change by: Dylan P Snyder

                       Change at 8:39 PM Eastern: changed Contingency
                              Old Value:
                              New Value: C

       -      New                                     $3,300                    07/03/2014   29
              Change by: McKinley Navaroli

                       Change at 3:05 PM Eastern: Removed photo

              Change by: Dylan P Snyder
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 105 of
                    Change at 3:05 PM Eastern: Removed
                                                    537photo
                        Change at 3:05 PM Eastern: Removed photo
                        Change at 3:05 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:01 PM Eastern: Added new listing

                                                                                                                     880 Taft
- RX-9989976   Cancelled                             $499,000                     07/15/2014     259           259
                                                                                                                     Court
       -       Status                                $499,000                     07/15/2014        0
               Change by: Dylan P Snyder

                        Change at 6:06 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Cancelled

       -       Cancel Date                           $499,000                     07/15/2014        0
               Change by: Dylan P Snyder

                        Change at 6:06 PM Eastern: changed Cancel Date
                               Old Value:
                               New Value: 7/15/2014

       -       Price Change                          $499,000            -5.0%    06/14/2014      31
               Change by: Dylan P Snyder

                        Change at 8:30 AM Eastern: changed List Price
                               Old Value: 525000.00
                               New Value: 499000.00

       -       Text, etc.                            $525,000                     05/16/2014      60
               Change by: Rebeca Winter

                        Change at 4:20 PM Eastern: changed Broker Only Remarks
                               Old Value: Pets on premises. Please direc
                               New Value: 5/16 through 5/19 - Text Kelle
                        Change at 4:20 PM Eastern: changed Street Name
                               Old Value: TAFT
                               New Value: Taft

       -       Extension                             $525,000                     04/29/2014      77
               Change by: Dylan P Snyder

                        Change at 4:11 PM Eastern: Extended listing

       -       Expiration Date                       $525,000                     04/29/2014      77
               Change by: Dylan P Snyder

                        Change at 4:11 PM Eastern: changed Expiration Date

       -       Open House                            $525,000                     04/06/2014     100
               Change by: Rebeca Winter

                        Change at 3:56 PM Eastern on 04/04/2014: Open House was held from 1:00 PM until 3:00
                        PM on 04/06/2014
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 106 of
              Change at 10:44 AM Eastern on 04/03/2014:
                                               537      This Open House was created.

-     Price Change                          $525,000            -4.4%    03/20/2014     117
      Change by: Rebeca Winter

               Change at 10:43 AM Eastern: changed List Price
                      Old Value: 549000.00
                      New Value: 525000.00

-     Open House                            $549,000                     02/15/2014     150
      Change by: Rebeca Winter

               Change at 12:42 PM Eastern on 02/07/2014: Open House was held from 1:00 PM until 4:00
               PM on 02/15/2014

-     Price Change                          $549,000            -3.7%    02/07/2014     158
      Change by: Rebeca Winter

               Change at 12:42 PM Eastern: changed Open House
                      Old Value: x'20140207174224669193000000'
                      New Value: Added
               Change at 12:41 PM Eastern: changed List Price
                      Old Value: 570000.00
                      New Value: 549000.00

-     Documents                             $570,000                     01/13/2014     183
      Change by: Rebeca Winter

               Change at 1:24 PM Eastern: Added document "Sellers Disclosure"

-     Text, etc.                            $570,000                     01/06/2014     190
      Change by: Rebeca Winter

               Change at 3:54 PM Eastern: changed Broker Only Remarks
                      Old Value: Pets on premises. Please call
                      New Value: Pets on premises. Please direc
               Change at 3:54 PM Eastern: changed Street Name
                      Old Value: Taft
                      New Value: TAFT

-     Virtual Tour, etc.                    $570,000                     11/21/2013     236
      Change by: Dylan P Snyder

               Change at 8:16 AM Eastern: Added Virtual Tour
               Change at 8:16 AM Eastern: Added Virtual Tour Unbranded

-     New                                   $570,000                     10/31/2013     257
      Change by: Rebeca Winter

               Change at 5:02 PM Eastern: changed Broker Only Remarks
                      Old Value: to show.
                      New Value: to show. Please direct all qu
               Change at 5:02 PM Eastern: changed HOA/POA/COA (Monthly)
                      Old Value:
                      New Value: 475.00
               Change at 5:02 PM Eastern: changed Application Fee
                      Old Value:
                      New Value: 100.00
               Change at 5:02 PM Eastern: changed Model Name
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 107 of
                          Old Value:       537
                               New Value: CYPRESS
                        Change at 5:00 PM Eastern: Supplement edited
                        Change at 5:00 PM Eastern: Added supplement
                        Change at 4:08 PM Eastern: Added photo "IMG_0052fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0048fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0043fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0040fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0037fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0032fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0029fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0020fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0017fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0014fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0011fusedMLS"
                        Change at 4:08 PM Eastern: Added photo "IMG_0008fusedMLS"
                        Change at 4:07 PM Eastern: Added new listing

       -       Text                                 $570,000                        10/31/2013   257
               Change by: Rebeca Winter

                        Change at 4:07 PM Eastern: Copied listing from RX-3068807

                                                                                                             880 Taft
- RX-3068807   Closed                               $325,000          -16.6%        03/01/2010    72   657
                                                                                                             Court
       -       Status                               $349,900                        03/01/2010
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                               $349,900                        02/19/2010
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 325000.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 02/19/2010
                        Change at 1:00 AM Eastern: changed Selling Agent
                               Old Value:
                               New Value: Laraine Sacco

               Change by: Laraine Sacco

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                               $349,900                        02/04/2010     0
               Change by: David R Kendall

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Pending

       -       Price Change                         $349,900           -6.7%        01/15/2010    20
               Change by: David R Kendall
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 108 of
                    Change at 2:20 PM Eastern: changed List Price
                                                     537
                                Old Value:
                                New Value: 349900

       -       Price Change                          $374,900            -3.8%   12/22/2009    43
               Change by: David R Kendall

                        Change at 9:50 PM Eastern: changed List Price
                               Old Value:
                               New Value: 374900

       -       New                                   $389,900                    11/24/2009    72
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

                                                                                                          880 Taft
- RX-2910605   Cancelled                             $389,900           -34.9%   10/26/2009   585   859
                                                                                                          Court
       -       Status                                $389,900                    10/26/2009     0
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Cancelled

       -       Price Change                          $389,900            -4.9%   09/16/2009    40
               Change by: Deborah Curwick

                        Change at 9:57 AM Eastern: changed List Price
                               Old Value:
                               New Value: 389900

       -       Price Change                          $409,900            -6.0%   07/17/2009   101
               Change by: Deborah Curwick

                        Change at 2:00 PM Eastern: changed List Price
                               Old Value:
                               New Value: 409900

       -       Price Change                          $435,900            -2.2%   05/01/2009   178
               Change by: Deborah Curwick

                        Change at 6:33 PM Eastern: changed List Price
                               Old Value:
                               New Value: 435900

       -       Price Change                          $445,900            -2.2%   03/31/2009   209
               Change by: Deborah Curwick

                        Change at 4:56 PM Eastern: changed List Price
                               Old Value:
                               New Value: 445900

       -       Price Change                          $455,900            -5.0%   03/05/2009   234
               Change by: Deborah Curwick

                        Change at 6:58 PM Eastern: changed List Price
                               Old Value:
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 109 of
                          New Value: 455900 537
       -       Price Change                           $479,900           -4.0%   01/06/2009   293
               Change by: Deborah Curwick

                         Change at 2:26 PM Eastern: changed List Price
                                Old Value:
                                New Value: 479900

       -       Price Change                           $499,900           -4.9%   10/29/2008   362
               Change by: Deborah Curwick

                         Change at 4:24 PM Eastern: changed List Price
                                Old Value:
                                New Value: 499900

       -       Status                                 $525,900                   08/22/2008   430
               Change by: Deborah Curwick

                         Change at 3:58 PM Eastern: changed Status
                                Old Value:
                                New Value: Active

       -       Status                                 $525,900                   08/20/2008   432
               Change by: Deborah Curwick

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                           $525,900           -4.4%   08/07/2008   445
               Change by: Deborah Curwick

                         Change at 4:29 PM Eastern: changed List Price
                                Old Value:
                                New Value: 525900

       -       Price Change                           $549,900           -8.2%   04/07/2008   567
               Change by: Deborah Curwick

                         Change at 7:58 AM Eastern: changed List Price
                                Old Value:
                                New Value: 549900

       -       New                                    $599,000                   03/20/2008   585
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                        880
- RX-2817060   Expired                                $599,000           -4.1%   03/07/2008   274   274 TAFT
                                                                                                        Court
       -       Status                                 $599,000                   03/07/2008
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired
      -
      Case   Status
           9:20-cv-82262-WPD                 $599,000
                                  Document 1-2                      03/06/2008
                                                Entered on FLSD Docket            0
                                                                       12/11/2020 Page 110 of
             Change by: Lynda M Thomas            537

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                           $599,000             -7.8%   08/28/2007   191
               Change by: Lynda M Thomas

                         Change at 12:54 PM Eastern: changed List Price
                                Old Value:
                                New Value: 599000

       -       New                                    $649,900                     06/06/2007   274
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                          880
- RX-2677611   Expired                                $624,750            -10.0%   02/01/2007   201   201 TAFT
                                                                                                          Court
       -       Status                             $624,750,000                     02/01/2007
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $624,750,000                     01/31/2007     0
               Change by: Mark John Loewenberg

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                       $624,750,000          99900.0%   07/25/2006   190
               Change by: Mark John Loewenberg

                         Change at 1:17 PM Eastern: changed List Price
                                Old Value:
                                New Value: 624750000

       -       Price Change                           $624,750             -2.2%   07/25/2006   190
               Change by: Mark John Loewenberg

                         Change at 1:17 PM Eastern: changed List Price
                                Old Value:
                                New Value: 624750

       -       New                                    $639,000                     07/14/2006   201
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                          880
- RX-2565389   Expired                                $694,000             -4.3%   03/08/2006   180   180 TAFT
                                                                                                          Court
       -       Status                                 $694,900                     03/08/2006
             Change by: BeachesMLS,
      Case 9:20-cv-82262-WPD        Inc.
                                 Document 1-2 Entered on FLSD Docket 12/11/2020 Page 111 of
                                               537
                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                                $694,900                   03/07/2006     0
               Change by: Jamie Avoletta

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       New                                   $694,900           0.1%    09/08/2005   180
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

       -       Price Change                          $694,000           -0.1%   09/08/2005   180
               Change by: Jamie Avoletta

                        Change at 1:00 AM Eastern: changed List Price
                               Old Value:
                               New Value: 694000

                                                                                                      880
- RX-2544108   Cancelled                             $725,000                   08/08/2005    45   45 TAFT
                                                                                                      Court
       -       Status                                $795,000                   08/08/2005     0
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Cancelled

       -       New                                   $795,000           9.7%    06/24/2005    45
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

       -       Price Change                          $725,000           -8.8%   06/22/2005    47
               Change by: Jamie Avoletta

                        Change at 1:00 AM Eastern: changed List Price
                               Old Value:
                               New Value: 725000
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10416053       Document 1-2 Entered on FLSD
                             880 Taft Court, Palm Beach Gardens, FL 33410
                                                                            Docket 12/11/2020 Page 112 of$507,000
                                                        537

                                   1                                             11




                                                                     VIRTUALLY STAGED PHOTO
                                   11                                            1




                                                                             Living Room
                                   12                                            12




                         VIRTUALLY STAGED PHOTO                        Kitchen and Family room
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 113 of   $507,000
                                                                  537
                                         13                                          14




                                       1757-15                                       15




                              VIRTUALLY STAGED IMAGE
                                         17                                          18




                                Master Bedroom on main
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 114 of   $507,000
                                                                  537
                                          19                                            10




                                   Master bathroom
                                          2                                             3




                                     Upstairs loft                              Upstairs bedroom #1
                                          4                                             5




                                 Upstairs bedroom #2                            Guest bath upstairs
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 115 of                         $507,000
                                                                  537
                                         8                                                         9




                                Upstairs bedroom #3                 Upstairs bedroom #4 (could also be a great office, playroom etc)
                                      6213-16                                                     16




                             VIRTUALLY STAGED IMAGE                                   Extended patio with Screen
                                         7                                                         6
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 116 of   $507,000
                                                                  537
                         DJI_0566_67_68_69_70_Photographic                               3




                                      Juno Pier
                           DJI_0486_87_88_89_90_Smooth 3                    DJI_0481_2_3_4_5_Photographic




                                  DJI_0011_2_3_4_5                              DJI_0226_27_28_29_30
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 117 of     $507,000
                                                                  537
                                  DJI_0001_2_3_4_5                      Palm-Beach-Gardens-Florida-Downtown-Dirt




                                 Roger-Dean-Stadium                                   Gardens Mall




                                          5                                                4
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 118 of   $507,000
                                                                  537
                                          1                                           2
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 119 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 120 of
                                     537
Residential Full Report       880 Taft Court, Palm Beach Gardens, FL 33410                            List Price: $569,000
            Case 9:20-cv-82262-WPD      Document        1-2 Entered on
                                              MLS#: RX-10416053
                                                                              FLSD Docket 12/11/2020
                                                                           St: Active
                                                                                                            Page 121 of
                                                                                           Type: Single Family Detached
                                              Orig LP: $569,000 537        Range Price:    List Price/SqFt: 189.23
                                                              Area: 5320                   Geo Area: PB29                   County: Palm Beach
                                                              Legal Desc: EVERGRENE PCD PL 8 LT 16
                                                              Subdivision: EVERGRENE PCD 8
                                                              Development Name: EVERGRENE
                                                              Model             Parcel ID:                           52424125110000160        Front Exp:                  W
                                                              Name:             Waterfrontage:                                                Garage Spaces:              2
                                                              Waterfront: No        Multiple Ofrs Acptd:             No                       Carport Spaces:
                                                              Lot SqFt:     5,700   Taxes:                           9,354.42                 Private Pool:               No
                                                                            No      Tax Year:                        2017                     REO:                        No
                                                              HOPA:         Hopa    Special Assessment:              No                       Short Sale Addendum:        No
                                                              Zoning:       PCD(ci Dock:
                                                                                                                                              Short Sale:                 No
                                                                                    Membership Fee Required:         No                       Owner/Agent:                No
                                                                                    Elementary School: Marsh Pointe Elementary
                                                                                    Middle School: Watson B. Duncan Middle School
                                                                                    High School: William T. Dwyer High School
Virtual Tour: Click to View
Living Room                 12 X 16       Master Bedroom                       16   X   14   LivSqFt: 3,007                              Bedrooms: 5
Kitchen                     10 X 16       Bedroom 2                            12   X   11   SqFt - Total: 3,776                         Baths - Full: 3
Dining Area                 11 X 18       Bedroom 3                            12   X   11   SqFt Source: Tax Rolls                      Baths - Half: 1
                                          Bedroom 4                            14   X   10   Guest Hse:                                  Baths - Total: 3.1
                                                                                             Yr Built: 2005                              Pets Allowed: Yes
                                                                                             Builder Name:
                                                                                             Built Desc: Resale
HOA/POA/COA (Monthly):        483                          Bldg #:                                      Land Lease:                    Mobile Home Size:
Governing Bodies:             HOA                          Total Floors/Stories:  2                     Recreation Lease:              Decal #:
Homeowners Assoc:             Mandatory                    Total Units in Bldg:                         Min Days to Lease:             Serial #:
Lease Times p/Year:                                        Ttl Units in Complex:                                                       Brand Name:
Application Fee:              200                          Unit Floor #:                                                               Total Assessed Value:
                                                           Membership Fee Amount:
 Auction: No
 Directions: Gated entrance on Donald Ross Road East of Military Trail and West of Alt A1A. Take Evergrene Pkwy to Madison Court, turn Left on Taft.
 Showing Instructions: Schedule Online
 LO: 800307                Keller Williams Realty Jupiter                          561-427-6100
 LM: 20013098              McKinley Navaroli, PA - The McKinley Group KW           561-262-5883                              mckinleynavaroli@me.com
 Com/BuyerAgt: 2.5% Comm/Non-Rep: 2.5%                                             Trans Brk: 2.5%                           Bonus:                         LD: 03/21/2018
 Var/Dual Rate: No         List Type: Ex Rt                                        List Off Agency: Transaction Broker
 Owner Name: On File
 Broker Only Remarks: Schedule on-line. Cap Contribution of one QTR payment and $200 to clubhouse. ALL BROKER INFORMATION DEEMED RELIABLE AND
 SUBJECT TO ERRORS OMISSIONS AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS APPROXIMATE.
 Any Broker Advertise: No
Design: Mediterranean                                                                                            View:
Construction: CBS                                                                                                Waterfront Details: None
Unit Desc:                                                                                                       Cooling: Central; Zoned
Flooring: Ceramic Tile; Laminate                                                                                 Heating: Central; Electric; Heat Strip
Furnished: Unfurnished                                                                                           Security: Burglar Alarm; Gate - Manned; Security Sys-
Dining Area: Breakfast Area; Formal                                                                              Owned
Master Bedroom/Bath: Dual Sinks; Separate Shower; Separate Tub                                                   Utilities: Cable; Electric; Gas Natural; Public Sewer;
Lot Description: < 1/4 Acre; Sidewalks                                                                           Public Water
Storm Protection: Panel Shutters: Complete                                                                       Special Info: Sold As-Is
Restrict: Buyer Approval; Commercial Vehicles Prohibited; Lease OK; No Lease 1st Year; Tenant Approval; Terms Considered: Cash; Conventional
Pet Restrictions                                                                                                 Parking: Driveway; Garage - Attached; Vehicle
Rooms: Attic; Convertible Bedroom; Family; Laundry-Inside; Loft                                                  Restrictions
                                                                                                                 Roof: Concrete Tile
                                                                                                                 Taxes: City/County
                                                                                                                 Equestrian Features:
Equip/Appl:Dishwasher; Disposal; Dryer; Microwave; Range - Gas; Refrigerator; Smoke Detector; Wall Oven; Washer; Water Heater - Gas
SubdivInfo:Basketball; Bike - Jog; Business Center; Clubhouse; Community Room; Exercise Room; Library; Lobby; Manager on Site; Picnic Area; Pool; Putting
Green; Sauna; Sidewalks; Spa-Hot Tub; Street Lights; Tennis
Interior:Ctdrl/Vault Ceilings; Entry Lvl Lvng Area; French Door; Pantry; Upstairs Living Area; Walk-in Closet
Exterior:Auto Sprinkler; Covered Balcony; Covered Patio; Fence; Open Balcony; Open Porch; Room for Pool; Screened Patio; Shutters
Maintenance Fee Incl: Cable; Common Areas; Common R.E. Tax; Lawn Care; Recrtnal Facility; Security; Trash Removal
Original List Price: $569,000
Days On Market: 54                                                                   Cumulative DOM: 54
Sold Price:                                           Sold Price Sqft:                                 Under Contract Date:
Selling Office:                                       Terms of Sale:                                   Sold Date:
Selling Agent:
Public Remarks:Welcome to 880 Taft Court in the stunning community of Evergrene in Palm Beach Gardens. Upon entering you are greeted by a great room with
stunning soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this beautiful space. This 5 bedroom /3.5 bath home truly checks off all the
boxes if your search includes resort style living, a ground floor master suite, 4 additional bedrooms & loft upstairs, a large kitchen/family/dining area, screened in patio
perfect for dining al fresco and a multitude of fabulous features including newer A/C (2014 & 2016), Newer Water Heater, Interior just repainted, refinished cabinets,
gorgeous backsplash, extended screened in patio and fenced in back yard. The community of Evergrene is recognized by the Audubon Society for it's vast ar
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Monday, May 14, 2018 9:27 PM. The information on this
            Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 122 of
sheet has been made available by the MLS and may not be the listing of the provider.
                                                 537
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10416053       Document 1-2 Entered on FLSD
                              880 Taft Court, Palm Beach Gardens, FL 33410
                                                                                  Docket 12/11/2020 Page 123 of$569,000
                                                              537

+ MLS #         Status                                      Price       % Change                Date    DOM       CDOM Address
                                                                                                                            880 Taft
 - RX-10416053 Active                                   $569,000            14.0%        03/21/2018        54         54
                                                                                                                            Court
        -       Open House                              $569,000                         04/22/2018        22
                Change by: McKinley Navaroli

                         Change at 1:23 PM Eastern on 04/19/2018: Open House was held from 1:00 PM until 3:00
                         PM on 04/22/2018

        -       Open House                              $569,000                         04/08/2018        36
                Change by: McKinley Navaroli

                         Change at 11:43 AM Eastern on 04/05/2018: Open House was held from 1:00 PM until 4:00
                         PM on 04/08/2018
                         Change at 11:39 AM Eastern on 04/05/2018: This Open House was modified.
                         Change at 12:50 PM Eastern on 04/04/2018: This Open House was created.

        -       Open House                              $569,000                         03/25/2018        50
                Change by: McKinley Navaroli

                         Change at 12:01 PM Eastern on 03/21/2018: Open House was held from 1:00 PM until 3:00
                         PM on 03/25/2018

        -       Photos, etc.                            $569,000                         03/23/2018        52
                Change by: McKinley Navaroli

                         Change at 6:02 AM Eastern: Added photo "Gardens Mall"
                         Change at 6:02 AM Eastern: Added photo "Roger-Dean-Stadi"
                         Change at 6:02 AM Eastern: Added photo "Palm-Beach-Garde"
                         Change at 5:57 AM Eastern: Added photo "DJI_0001_2_3_4_5"
                         Change at 5:55 AM Eastern: Added photo "DJI_0226_27_28_2"
                         Change at 5:55 AM Eastern: Added photo "DJI_0011_2_3_4_5"
                         Change at 5:55 AM Eastern: Added photo "DJI_0481_2_3_4_5"
                         Change at 5:53 AM Eastern: Added photo "DJI_0486_87_88_8"
                         Change at 5:48 AM Eastern: Added photo "DJI_0566_67_68_6"
                         Change at 5:40 AM Eastern: changed Public Remarks
                                Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                                Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                                soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                                beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
                                search includes resort style living, a ground floor master suite, 4 additional bedrooms
                                & loft upstairs, a large kitchen/family/dining area, screened in patio perfect for dining
                                al fresco and a multitude of fabulous features including newer A/C (2014 & 2016),
                                Newer Water Heater, Interior just repainted, refinished cabinets, gorgeous
                                backsplash, extended screened in patio and fenced in back yard. The community of
                                Evergrene is recognized by the Audubon Society for it's vast arr
                                New Value: Welcome to 880 Taft Court in t
                         Change at 5:40 AM Eastern: changed Broker Only Remarks
                                Old Value: Cap Contribution of one QTR payment and $200 to clubhouse. ALL
                                BROKER INFORMATION DEEMED RELIABLE AND SUBJECT TO ERRORS
                                OMISSIONS AND CHANGES WITHOUT NOTICE. ALL MEASUREMENTS
                                APPROXIMATE.
                                New Value: Schedule on-line. Cap Contribu
                         Change at 5:39 AM Eastern: Supplement edited

        -       Text, etc.                              $569,000                         03/22/2018        53
                Change by: McKinley Navaroli
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 124 of
                    Change at 1:12 PM Eastern: changed Public Remarks
                                                     537
                                Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                                Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                                soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                                beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
                                search includes resort style living, a ground floor master suite, 4 additional bedrooms
                                and loft upstairs, a large kitchen/family/dining area, screened in patio perfect for
                                dining al fresco and a multitude of fabulous features including newer A/C, refinished
                                cabinets, gorgeous backsplash, extended screened in patio and fenced in back yard.
                                The community of Evergrene is recognized by the Audubon Society for it's vast array
                                New Value: Welcome to 880 Taft Court in t

       -      New                                     $569,000                         03/21/2018        54
              Change by: McKinley Navaroli

                       Change at 1:06 PM Eastern: changed Zip Code
                              Old Value: 33418
                              New Value: 33410
                       Change at 12:04 PM Eastern: changed Public Remarks
                              Old Value: Welcome to 880 Taft Court in the stunning community of Evergrene in
                              Palm Beach Gardens. Upon entering you are greeted by a great room with stunning
                              soaring ceilings. A multitude of windows allow gleaming rays of sunlight to bathe this
                              beautiful space. This 5 bedroom/3.5 bath home truly checks off all the boxes if your
                              search includes resort style living, a ground floor master suite, 4 additional bedrooms
                              and loft upstairs, a large kitchen/family/dining area, screened in patio perfect for
                              dining al fresco and a multitude of fabulous features including newer A/C units,
                              extended screened in patio and fenced in back yard. The community of Evergrene is
                              recognized by the Audubon Society for it's vast array of magnificent birds. Great Blue
                              Heron's, Egret's, White Ibis', and Wood Duck's are just
                              New Value: Welcome to 880 Taft Court in t
                       Change at 12:03 PM Eastern: Supplement edited
                       Change at 12:01 PM Eastern: changed Open House
                              Old Value: x'20180321160146279650000000'
                              New Value: Added
                       Change at 11:56 AM Eastern: Added Virtual Tour
                       Change at 11:56 AM Eastern: Added Virtual Tour Unbranded
                       Change at 11:51 AM Eastern: Added photo "2"
                       Change at 11:50 AM Eastern: Added photo "1"
                       Change at 11:50 AM Eastern: Added photo "3"
                       Change at 11:49 AM Eastern: Added photo "4"
                       Change at 11:49 AM Eastern: Added photo "5"
                       Change at 11:49 AM Eastern: Added photo "6"
                       Change at 11:49 AM Eastern: Added photo "7"
                       Change at 11:46 AM Eastern: Added new listing

       -      Documents                               $569,000                         03/19/2018        56
              Change by: McKinley Navaroli

                       Change at 3:54 PM Eastern: Added document "Evergrene general rules"

                                                                                                                          880 Taft
- RX-10269161 Cancelled                               $499,000                         11/30/2016        71         71
                                                                                                                          Court
       -      Status                                  $499,000                         11/30/2016         0
              Change by: Bryan Sina

                       Change at 11:23 AM Eastern: changed Status
                              Old Value: Active
                              New Value: Cancelled

       -      Cancel Date                             $499,000                         11/30/2016         0
       Change by: Bryan Sina Document 1-2 Entered on FLSD Docket 12/11/2020 Page 125 of
Case 9:20-cv-82262-WPD
                                           537
                Change at 11:23 AM Eastern: changed Cancel Date
                       Old Value:
                       New Value: 11/30/2016

-      Text, etc.                           $499,000                      11/22/2016    8
       Change by: Bryan Sina

                Change at 3:33 PM Eastern: changed Broker Only Remarks
                       Old Value: . It is on Supra, but you wil
                       New Value: . NEW WOOD LAMINATE FLOORS be

-      Text, etc.                           $499,000                      11/07/2016   23
       Change by: Bryan Sina

                Change at 11:52 AM Eastern: changed Public Remarks
                       Old Value: s lead to covered lanai, scree
                       New Value: s lead to covered lanai, expan
                Change at 11:52 AM Eastern: changed Broker Only Remarks
                       Old Value: requests. Buyer to pay one-t
                       New Value: requests. I can call you in

-      Text, etc.                           $499,000                      11/03/2016   27
       Change by: Bryan Sina

                Change at 10:59 AM Eastern: changed Broker Only Remarks
                       Old Value: House is currently occupied by
                       New Value: House is now vacant! Tenants v

-      New                                  $499,000                      09/20/2016   70
       Change by: Bryan Sina

                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Master Bedroom
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Master Bathroom
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Loft Area
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Living Room
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Living Room & Front
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Fenced Backyard
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Family Room
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Dining Area
                Change at 10:59 PM Eastern: changed From #RX-10177572
                       Old Value:
                       New Value: Covered & Screened P
                Change at 10:59 PM Eastern: changed From #RX-10177572
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 126 of
                          Old Value:       537
                              New Value: Bedroom #4
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Bedroom #2 with Balc
                       Change at 10:59 PM Eastern: changed From #RX-10177572
                              Old Value:
                              New Value: Main Photo
                       Change at 10:59 PM Eastern: Added new listing

       -      Text                                 $499,000                      09/20/2016   70
              Change by: Bryan Sina

                       Change at 10:59 PM Eastern: Copied listing from RX-10177572

                                                                                                        880 Taft
- RX-10268061 Closed                                  $4,000                     02/01/2017   74   74
                                                                                                        Court
       -      Status                                  $4,100                     02/01/2017
              Change by: Bryan Sina

                       Change at 11:07 AM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Rented Price                            $4,100                     02/01/2017
              Change by: Bryan Sina

                       Change at 11:07 AM Eastern: changed Selling Agent
                              Old Value:
                              New Value: Eileen McFadden
                       Change at 11:07 AM Eastern: changed Rented Date
                              Old Value:
                              New Value: 12/15/2016
                       Change at 11:07 AM Eastern: changed Rented Price
                              Old Value:
                              New Value: 4000.00

       -      Status                                  $4,100                     11/28/2016    1
              Change by: Bryan Sina

                       Change at 5:18 PM Eastern: changed Status
                              Old Value: Active
                              New Value: Pending

       -      Under Contract Date                     $4,100                     11/28/2016    1
              Change by: Bryan Sina

                       Change at 5:18 PM Eastern: changed Contingency
                              Old Value:
                              New Value: N
                       Change at 5:18 PM Eastern: changed Under Contract Date
                              Old Value:
                              New Value: 11/29/2016

       -      Text, etc.                              $4,100                     11/22/2016    7
              Change by: Bryan Sina

                       Change at 3:34 PM Eastern: changed Broker Only Remarks
                              Old Value: ants. New laminate wood is goi
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 127 of
                          New Value: ants. NEW WOOD
                                                 537LAMINATE FLOORS
       -      Text, etc.                              $4,100                     11/07/2016   22
              Change by: Bryan Sina

                       Change at 11:56 AM Eastern: changed Sale MLS ID
                              Old Value: TBD
                              New Value: RX-10269161
                       Change at 11:55 AM Eastern: changed Broker Only Remarks
                              Old Value: House is now vacant! Tenants v
                              New Value: House is now vacant! House is

       -      Text, etc.                              $4,100                     11/03/2016   26
              Change by: Bryan Sina

                       Change at 11:00 AM Eastern: changed Broker Only Remarks
                              Old Value: House is being vacated on Nove
                              New Value: House is now vacant! Tenants v

       -      Text, etc.                              $4,100                     10/31/2016   29
              Change by: Bryan Sina

                       Change at 2:42 PM Eastern: changed Broker Only Remarks
                              Old Value: House is rented, but they are
                              New Value: House is being vacated on Nove

       -      Text, etc.                              $4,100                     09/30/2016   60
              Change by: Bryan Sina

                       Change at 11:05 AM Eastern: changed Public Remarks
                              Old Value: yard. Dogs and cats welcome.
                              New Value: yard. Carpeting on stairs and
                       Change at 11:05 AM Eastern: changed Broker Only Remarks
                              Old Value: moving out at end of October.
                              New Value: moving out on 10/31. NOT ON SU

       -      New                                     $4,100                     09/16/2016   74
              Change by: Bryan Sina

                       Change at 3:54 PM Eastern: Added new listing

                                                                                                       880 Taft
- RX-10177603 Closed                                  $3,750                     10/29/2015    0   0
                                                                                                       Court
       -      Status                                  $3,900                     10/29/2015
              Change by: Bryan Sina

                       Change at 11:52 AM Eastern: changed Status
                              Old Value: Pending
                              New Value: Closed

       -      Rented Price                            $3,900                     10/29/2015
              Change by: Bryan Sina

                       Change at 11:52 AM Eastern: changed Selling Agent
                              Old Value:
                              New Value: Bryan Sina
                       Change at 11:52 AM Eastern: changed Rented Date
                              Old Value:
                              New Value: 11/1/2015
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 128 of
              Change at 11:52 AM Eastern: changed
                                               537Rented Price
                       Old Value:
                       New Value: 3750.00

-     Status                                 $3,900                     10/23/2015
      Change by: Bryan Sina

               Change at 2:43 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending

-     Under Contract Date                    $3,900                     10/23/2015
      Change by: Bryan Sina

               Change at 2:43 PM Eastern: changed Contingency
                      Old Value:
                      New Value: N
               Change at 2:43 PM Eastern: changed Under Contract Date
                      Old Value:
                      New Value: 10/21/2015

-     New                                    $3,900                     10/20/2015   1
      Change by: Bryan Sina

               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Master Bedroom
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Master Bathroom
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Loft Area
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Living Room
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Living Room & Front
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Kitchen
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Fenced Backyard
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Family Room
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Dining Area
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Covered & Screened P
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Bedroom #4
               Change at 6:11 PM Eastern: changed From #RX-10156731
                      Old Value:
                      New Value: Bedroom #2 with Balc
               Change at 6:11 PM Eastern: changed From #RX-10156731
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 129 of
                          Old Value:       537
                               New Value: Front of House
                        Change at 6:11 PM Eastern: Added new listing

       -      Text                                     $3,900                        10/20/2015    1
              Change by: Bryan Sina

                        Change at 6:11 PM Eastern: Copied listing from RX-10156731

                                                                                                            880 Taft
- RX-10177572 Expired                                $499,900                        02/20/2016    2    2
                                                                                                            Court
       -      Status                                 $499,900                        02/21/2016
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                                 $499,900                        10/23/2015
              Change by: Bryan Sina

                        Change at 2:42 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                    $499,900                        10/20/2015    2
              Change by: Bryan Sina

                        Change at 4:23 PM Eastern: Added new listing

                                                                                                            880 Taft
- RX-10156731 Closed                                   $3,600                        08/27/2015   17   17
                                                                                                            Court
       -      Selling Agent                            $4,000                        09/29/2016
              Change by: Chelsea Mulvey

                        Change at 10:02 AM Eastern: changed Co-selling Agent
                               Old Value: Cathy Beth Boyce
                               New Value: null
                        Change at 10:02 AM Eastern: changed Selling Agent
                               Old Value: Bryan Sina
                               New Value: Marie Tanabe

       -      Status                                   $4,000                        08/27/2015
              Change by: Bryan Sina

                        Change at 11:30 AM Eastern: changed Status
                               Old Value: Pending
                               New Value: Closed

       -      Rented Price                             $4,000                        08/27/2015
              Change by: Bryan Sina

                        Change at 11:30 AM Eastern: changed Selling Agent
                               Old Value:
                               New Value: Bryan Sina
                        Change at 11:30 AM Eastern: changed Co-selling Agent
                               Old Value:
                               New Value: Cathy Beth Boyce
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 130 of
              Change at 11:30 AM Eastern: changed
                                               537Rented Date
                      Old Value:
                      New Value: 10/1/2015
               Change at 11:30 AM Eastern: changed Rented Price
                      Old Value:
                      New Value: 3600.00

-     Status                                   $4,000                    08/21/2015
      Change by: Bryan Sina

               Change at 12:23 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending

-     Under Contract Date                      $4,000                    08/21/2015
      Change by: Bryan Sina

               Change at 12:23 PM Eastern: changed Under Contract Date
                      Old Value: 8/19/2015
                      New Value: 8/20/2015

-     Status                                   $4,000                    08/19/2015    1
      Change by: Bryan Sina

               Change at 9:56 AM Eastern: changed Status
                      Old Value: Pending
                      New Value: Active

-     Fallthrough Date                         $4,000                    08/19/2015    1
      Change by: Bryan Sina

               Change at 9:56 AM Eastern: Listing put back on market
               Change at 9:56 AM Eastern: changed Fallthrough Date
                      Old Value:
                      New Value: 8/18/2015

-     Status                                   $4,000                    08/18/2015    2
      Change by: Bryan Sina

               Change at 4:36 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending

-     Unit Floor #                             $4,000                    08/18/2015    2
      Change by: Bryan Sina

               Change at 4:36 PM Eastern: changed Contingency
                      Old Value:
                      New Value: N
               Change at 4:36 PM Eastern: changed Under Contract Date
                      Old Value:
                      New Value: 8/19/2015
               Change at 4:36 PM Eastern: changed Unit Floor #
                      Old Value:
                      New Value: 1.00

-     New                                      $4,000                    08/03/2015   17
      Change by: Bryan Sina
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 131 of
                    Change at 3:56 PM Eastern: Added new
                                                     537listing
       -      Documents                               $4,000                    08/03/2015       17
              Change by: Bryan Sina

                       Change at 3:48 PM Eastern: Added document "Evergrene Lease Application"

                                                                                                           880 Taft
- RX-10148517 Cancelled                             $499,900                    08/27/2015       56   56
                                                                                                           Court
       -      Status                                $499,900                    08/27/2015
              Change by: Bryan Sina

                       Change at 11:30 AM Eastern: changed Status
                              Old Value: Temp Off Market
                              New Value: Cancelled

       -      Cancel Date                           $499,900                    08/27/2015
              Change by: Bryan Sina

                       Change at 11:30 AM Eastern: changed Cancel Date
                              Old Value:
                              New Value: 8/26/2015

       -      Status                                $499,900                    08/24/2015        2
              Change by: Bryan Sina

                       Change at 9:24 AM Eastern: changed Status
                              Old Value: Active
                              New Value: Temp Off Market

       -      Unit Floor #                          $499,900                    08/24/2015        2
              Change by: Bryan Sina

                       Change at 9:24 AM Eastern: changed Unit Floor #
                              Old Value:
                              New Value: 1.00

       -      Text, etc.                            $499,900                    07/13/2015       44
              Change by: Bryan Sina

                       Change at 10:59 AM Eastern: changed Auction
                              Old Value:
                              New Value: N
                       Change at 10:59 AM Eastern: changed Total Bedrooms
                              Old Value: 5.00
                              New Value: 4.00

       -      Text, etc.                            $499,900                    07/06/2015       51
              Change by: Bryan Sina

                       Change at 1:54 PM Eastern: changed Broker Only Remarks
                              Old Value: t at the end of June 2015. Mu
                              New Value: t at the end of July 2015, but

       -      New                                   $499,900                    07/01/2015       56
              Change by: Bryan Sina

                       Change at 4:00 PM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 $3,300
- RX-10054175 Closed
                                           Entered on FLSD Docket 12/11/2020 31
                                                               08/20/2014
                                                                              Page 132
                                                                                     31
                                                                                       of880 Taft
                                             537                                         Court
       -       Status                                  $3,300                    08/20/2014
               Change by: Dylan P Snyder

                        Change at 1:38 PM Eastern: changed Status
                               Old Value: Pending
                               New Value: Closed

       -       Status                                  $3,300                    08/20/2014
               Change by: Dylan P Snyder

                        Change at 1:38 PM Eastern: changed Selling Agent
                               Old Value:
                               New Value: McKinley Navaroli
                        Change at 1:38 PM Eastern: changed Rented Date
                               Old Value:
                               New Value: 9/1/2014
                        Change at 1:38 PM Eastern: changed Rented Price
                               Old Value:
                               New Value: 3300.00
                        Change at 1:37 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Pending

       -       Under Contract Date                     $3,300                    08/20/2014
               Change by: Dylan P Snyder

                        Change at 1:37 PM Eastern: changed Under Contract Date
                               Old Value:
                               New Value: 8/1/2014

       -       Contingency                             $3,300                    07/07/2014    24
               Change by: Dylan P Snyder

                        Change at 8:39 PM Eastern: changed Contingency
                               Old Value:
                               New Value: C

       -       New                                     $3,300                    07/03/2014    29
               Change by: McKinley Navaroli

                        Change at 3:05 PM Eastern: Removed photo

               Change by: Dylan P Snyder

                        Change at 3:05 PM Eastern: Removed photo
                        Change at 3:05 PM Eastern: Removed photo
                        Change at 3:05 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:04 PM Eastern: Removed photo
                        Change at 3:01 PM Eastern: Added new listing

                                                                                                          880 Taft
- RX-9989976   Cancelled                             $499,000                    07/15/2014   259   259
                                                                                                          Court
       -       Status                                $499,000                    07/15/2014     0
               Change by: Dylan P Snyder
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 133 of
              Change at 6:06 PM Eastern: changed Status
                                               537
                        Old Value: Active
                        New Value: Cancelled

-     Cancel Date                           $499,000                     07/15/2014        0
      Change by: Dylan P Snyder

               Change at 6:06 PM Eastern: changed Cancel Date
                      Old Value:
                      New Value: 7/15/2014

-     Price Change                          $499,000            -5.0%    06/14/2014      31
      Change by: Dylan P Snyder

               Change at 8:30 AM Eastern: changed List Price
                      Old Value: 525000.00
                      New Value: 499000.00

-     Text, etc.                            $525,000                     05/16/2014      60
      Change by: Rebeca Winter

               Change at 4:20 PM Eastern: changed Broker Only Remarks
                      Old Value: Pets on premises. Please direc
                      New Value: 5/16 through 5/19 - Text Kelle
               Change at 4:20 PM Eastern: changed Street Name
                      Old Value: TAFT
                      New Value: Taft

-     Extension                             $525,000                     04/29/2014      77
      Change by: Dylan P Snyder

               Change at 4:11 PM Eastern: Extended listing

-     Expiration Date                       $525,000                     04/29/2014      77
      Change by: Dylan P Snyder

               Change at 4:11 PM Eastern: changed Expiration Date

-     Open House                            $525,000                     04/06/2014     100
      Change by: Rebeca Winter

               Change at 3:56 PM Eastern on 04/04/2014: Open House was held from 1:00 PM until 3:00
               PM on 04/06/2014
               Change at 10:44 AM Eastern on 04/03/2014: This Open House was created.

-     Price Change                          $525,000            -4.4%    03/20/2014     117
      Change by: Rebeca Winter

               Change at 10:43 AM Eastern: changed List Price
                      Old Value: 549000.00
                      New Value: 525000.00

-     Open House                            $549,000                     02/15/2014     150
      Change by: Rebeca Winter

               Change at 12:42 PM Eastern on 02/07/2014: Open House was held from 1:00 PM until 4:00
               PM on 02/15/2014

-     Price Change                          $549,000            -3.7%    02/07/2014     158
       Change by: Rebeca Winter
Case 9:20-cv-82262-WPD      Document 1-2 Entered on FLSD Docket 12/11/2020 Page 134 of
                                          537
               Change at 12:42 PM Eastern: changed Open House
                      Old Value: x'20140207174224669193000000'
                      New Value: Added
               Change at 12:41 PM Eastern: changed List Price
                      Old Value: 570000.00
                      New Value: 549000.00

-     Documents                            $570,000                      01/13/2014   183
      Change by: Rebeca Winter

               Change at 1:24 PM Eastern: Added document "Sellers Disclosure"

-     Text, etc.                           $570,000                      01/06/2014   190
      Change by: Rebeca Winter

               Change at 3:54 PM Eastern: changed Broker Only Remarks
                      Old Value: Pets on premises. Please call
                      New Value: Pets on premises. Please direc
               Change at 3:54 PM Eastern: changed Street Name
                      Old Value: Taft
                      New Value: TAFT

-     Virtual Tour, etc.                   $570,000                      11/21/2013   236
      Change by: Dylan P Snyder

               Change at 8:16 AM Eastern: Added Virtual Tour
               Change at 8:16 AM Eastern: Added Virtual Tour Unbranded

-     New                                  $570,000                      10/31/2013   257
      Change by: Rebeca Winter

               Change at 5:02 PM Eastern: changed Broker Only Remarks
                      Old Value: to show.
                      New Value: to show. Please direct all qu
               Change at 5:02 PM Eastern: changed HOA/POA/COA (Monthly)
                      Old Value:
                      New Value: 475.00
               Change at 5:02 PM Eastern: changed Application Fee
                      Old Value:
                      New Value: 100.00
               Change at 5:02 PM Eastern: changed Model Name
                      Old Value:
                      New Value: CYPRESS
               Change at 5:00 PM Eastern: Supplement edited
               Change at 5:00 PM Eastern: Added supplement
               Change at 4:08 PM Eastern: Added photo "IMG_0052fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0048fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0043fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0040fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0037fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0032fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0029fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0020fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0017fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0014fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0011fusedMLS"
               Change at 4:08 PM Eastern: Added photo "IMG_0008fusedMLS"
               Change at 4:07 PM Eastern: Added new listing

-     Text                                 $570,000                      10/31/2013   257
             Change by: Rebeca Winter
      Case 9:20-cv-82262-WPD      Document 1-2 Entered on FLSD Docket 12/11/2020 Page 135 of
                                                537
                        Change at 4:07 PM Eastern: Copied listing from RX-3068807

                                                                                                             880 Taft
- RX-3068807   Closed                                $325,000           -16.6%      03/01/2010    72   657
                                                                                                             Court
       -       Status                                $349,900                       03/01/2010
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                                $349,900                       02/19/2010
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 325000.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 02/19/2010
                        Change at 1:00 AM Eastern: changed Selling Agent
                               Old Value:
                               New Value: Laraine Sacco

               Change by: Laraine Sacco

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                                $349,900                       02/04/2010     0
               Change by: David R Kendall

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Pending

       -       Price Change                          $349,900            -6.7%      01/15/2010    20
               Change by: David R Kendall

                        Change at 2:20 PM Eastern: changed List Price
                               Old Value:
                               New Value: 349900

       -       Price Change                          $374,900            -3.8%      12/22/2009    43
               Change by: David R Kendall

                        Change at 9:50 PM Eastern: changed List Price
                               Old Value:
                               New Value: 374900

       -       New                                   $389,900                       11/24/2009    72
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

                                                                                                             880 Taft
- RX-2910605   Cancelled                             $389,900           -34.9%      10/26/2009   585   859
                                                                                                             Court
       -       Status                                $389,900                       10/26/2009     0
       Change by: BeachesMLS,
Case 9:20-cv-82262-WPD        Inc.
                           Document 1-2 Entered on FLSD Docket 12/11/2020 Page 136 of
                                         537
               Change at 1:00 AM Eastern: changed Status
                      Old Value:
                      New Value: Cancelled

-     Price Change                          $389,900           -4.9%   09/16/2009    40
      Change by: Deborah Curwick

               Change at 9:57 AM Eastern: changed List Price
                      Old Value:
                      New Value: 389900

-     Price Change                          $409,900           -6.0%   07/17/2009   101
      Change by: Deborah Curwick

               Change at 2:00 PM Eastern: changed List Price
                      Old Value:
                      New Value: 409900

-     Price Change                          $435,900           -2.2%   05/01/2009   178
      Change by: Deborah Curwick

               Change at 6:33 PM Eastern: changed List Price
                      Old Value:
                      New Value: 435900

-     Price Change                          $445,900           -2.2%   03/31/2009   209
      Change by: Deborah Curwick

               Change at 4:56 PM Eastern: changed List Price
                      Old Value:
                      New Value: 445900

-     Price Change                          $455,900           -5.0%   03/05/2009   234
      Change by: Deborah Curwick

               Change at 6:58 PM Eastern: changed List Price
                      Old Value:
                      New Value: 455900

-     Price Change                          $479,900           -4.0%   01/06/2009   293
      Change by: Deborah Curwick

               Change at 2:26 PM Eastern: changed List Price
                      Old Value:
                      New Value: 479900

-     Price Change                          $499,900           -4.9%   10/29/2008   362
      Change by: Deborah Curwick

               Change at 4:24 PM Eastern: changed List Price
                      Old Value:
                      New Value: 499900

-     Status                                $525,900                   08/22/2008   430
      Change by: Deborah Curwick

               Change at 3:58 PM Eastern: changed Status
                      Old Value:
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 137 of
                          New Value: Active 537
       -       Status                                 $525,900                    08/20/2008   432
               Change by: Deborah Curwick

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                           $525,900            -4.4%   08/07/2008   445
               Change by: Deborah Curwick

                         Change at 4:29 PM Eastern: changed List Price
                                Old Value:
                                New Value: 525900

       -       Price Change                           $549,900            -8.2%   04/07/2008   567
               Change by: Deborah Curwick

                         Change at 7:58 AM Eastern: changed List Price
                                Old Value:
                                New Value: 549900

       -       New                                    $599,000                    03/20/2008   585
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                         880
- RX-2817060   Expired                                $599,000            -4.1%   03/07/2008   274   274 TAFT
                                                                                                         Court
       -       Status                                 $599,000                    03/07/2008
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                                 $599,000                    03/06/2008     0
               Change by: Lynda M Thomas

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                           $599,000            -7.8%   08/28/2007   191
               Change by: Lynda M Thomas

                         Change at 12:54 PM Eastern: changed List Price
                                Old Value:
                                New Value: 599000

       -       New                                    $649,900                    06/06/2007   274
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 138 of880
- RX-2677611 Expired                    $624,750
                                             537      -10.0%  02/01/2007   201    201 TAFT
                                                                                                          Court
       -       Status                             $624,750,000                     02/01/2007
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $624,750,000                     01/31/2007     0
               Change by: Mark John Loewenberg

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Price Change                       $624,750,000          99900.0%   07/25/2006   190
               Change by: Mark John Loewenberg

                         Change at 1:17 PM Eastern: changed List Price
                                Old Value:
                                New Value: 624750000

       -       Price Change                           $624,750             -2.2%   07/25/2006   190
               Change by: Mark John Loewenberg

                         Change at 1:17 PM Eastern: changed List Price
                                Old Value:
                                New Value: 624750

       -       New                                    $639,000                     07/14/2006   201
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                          880
- RX-2565389   Expired                                $694,000             -4.3%   03/08/2006   180   180 TAFT
                                                                                                          Court
       -       Status                                 $694,900                     03/08/2006
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                                 $694,900                     03/07/2006     0
               Change by: Jamie Avoletta

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       New                                    $694,900             0.1%    09/08/2005   180
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

       -       Price Change                           $694,000             -0.1%   09/08/2005   180
             Change by: Jamie Avoletta
      Case 9:20-cv-82262-WPD       Document 1-2 Entered on FLSD Docket 12/11/2020 Page 139 of
                                                 537
                        Change at 1:00 AM Eastern: changed List Price
                               Old Value:
                               New Value: 694000

                                                                                                     880
- RX-2544108   Cancelled                             $725,000                   08/08/2005   45   45 TAFT
                                                                                                     Court
       -       Status                                $795,000                   08/08/2005    0
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Cancelled

       -       New                                   $795,000           9.7%    06/24/2005   45
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

       -       Price Change                          $725,000           -8.8%   06/22/2005   47
               Change by: Jamie Avoletta

                        Change at 1:00 AM Eastern: changed List Price
                               Old Value:
                               New Value: 725000
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10416053       Document 1-2 Entered on FLSD
                             880 Taft Court, Palm Beach Gardens, FL 33410
                                                                            Docket 12/11/2020 Page 140 of$569,000
                                                        537

                                     1                                           1




                                                                             Living Room
                                     12                                          13




                           Kitchen and Family room
                                     14                                          15
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 141 of   $569,000
                                                                  537
                                          17                                         18




                                Master Bedroom on main
                                          19                                         10




                                   Master bathroom
                                          2                                          11




                                     Upstairs loft
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 142 of                         $569,000
                                                                  537
                                         16                                                        3




                              Extended patio with Screen                                 Upstairs bedroom #1
                                          4                                                        5




                                 Upstairs bedroom #2                                      Guest bath upstairs
                                          8                                                        9




                                 Upstairs bedroom #3                Upstairs bedroom #4 (could also be a great office, playroom etc)
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 143 of   $569,000
                                                                  537
                                          7                                              6




                                                                                Upstairs laundry room
                              Evergrene overview of lake                          Evergrene lake




                                 evergrene overview                                      7
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 144 of   $569,000
                                                                  537
                                          6                                             5




                                       Tiki Hut                                  Basketball courts
                                          4                                             3




                                    Tennis Courts                                   Volleyball
                                          1                                             2




                                   Resort style pool
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 145 of   $569,000
                                                                  537
                                   evergrene sign                         DJI_0566_67_68_69_70_Photographic




                                                                                      Juno Pier
                           DJI_0486_87_88_89_90_Smooth 3                    DJI_0481_2_3_4_5_Photographic




                                  DJI_0011_2_3_4_5                              DJI_0226_27_28_29_30
MLS # RX-10416053 880 Taft Court, Palm BeachDocument
         Case 9:20-cv-82262-WPD              Gardens, FL 33410
                                                          1-2    Entered on FLSD Docket 12/11/2020 Page 146 of     $569,000
                                                                  537
                                  DJI_0001_2_3_4_5                      Palm-Beach-Gardens-Florida-Downtown-Dirt




                                 Roger-Dean-Stadium                                   Gardens Mall
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 147 of
                                     537




                             Exhibit
                                      6
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 148 of
                                     537




                               EXHIBIT

                                   6-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 149 of
                                     537




   EXHIBIT

      6-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 150 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 151 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 152 of
                                     537




                              EXHIBIT

                                 6-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 153 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 154 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 155 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 156 of
                                     537




                             Exhibit
                                      7
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 157 of
                                     537




                                EXHIBIT

                                   7-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 158 of
                                     537




   EXHIBIT

      7-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 159 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 160 of
                                     537
Residential Full Report       200 Ocean Trail Way 902, Jupiter, FL 33477                        List Price: $489,000
           Case 9:20-cv-82262-WPD     Document       1-2 Entered on FLSD
                                           MLS#: RX-10262993
                                                                                 Docket 12/11/2020
                                                                         St: Backup
                                                                                                        Page 161 of
                                                                                             Type: Condo/Coop
                                           Orig LP: $500,000   537       Range Price:        List Price/SqFt: 417.94
                                                          Area: 5080                      Geo Area: PB32          County: Palm Beach
                                                          Legal Desc: OCEAN TRAIL COND NO 1 UNIT 902
                                                          Subdivision: OCEAN TRAIL CONDO I
                                                          Development Name: OCEAN TRAIL
                                                          Model            Parcel ID:                  30434105060009020 Front Exp:                              E
                                                          Name:            Waterfrontage:                                  Garage Spaces:                        1
                                                           Waterfront: Yes    Multiple Ofrs Acptd:            No                      Carport Spaces:            0
                                                           Lot SqFt:          Taxes:                          6,419.38                Private Pool:              No
                                                                        No     Tax Year:                      2015                    REO:                       No
                                                           HOPA:        Hopa Special Assessment:              No                      Short Sale Addendum:       No
                                                           Zoning:      R3(cit Dock:
                                                                                                                                      Short Sale:                No
                                                                              Membership Fee Required:        No                      Owner/Agent:               No

Virtual Tour: http://www.hometakesvideos.com/showcase/tour.php?id=7480&cat=tour&style=ub
Living Room                17 X 13      Master Bedroom                       14 X 12     LivSqFt: 1,170                            Bedrooms: 2
Kitchen                    11 X 8       Bedroom 2                            12 X 12     SqFt - Total: 1,270                       Baths - Full: 2
Dining Area                12 X 12                                                       SqFt Source: Tax Rolls                    Baths - Half: 0
                                                                                         Guest Hse:                                Baths - Total: 2
                                                                                         Yr Built: 1977                            Pets Allowed: No
                                                                                         Builder Name:
                                                                                         Built Desc: Resale
HOA/POA/COA (Monthly):      725                      Bldg #:                      2              Land Lease:                      Mobile Home Size:
Governing Bodies:           Condo                    Total Floors/Stories:        14             Recreation Lease:                Decal #:
Homeowners Assoc:           Mandatory                Total Units in Bldg:         138            Min Days to Lease: 60            Serial #:
Lease Times p/Year:         2                        Ttl Units in Complex:        453                                             Brand Name:
Application Fee:            100                      Unit Floor #:                9                                               Total Assessed Value:
                                                     Membership Fee Amount:
 Auction: No
 Directions: Indiantown Rd E to A1A Ocean Drive turn left, Right on Jupiter Beach Rd then R into community.
 Showing Instructions: LA Must Accompany; Security Guard; See Brokers Remarks
 LO: 800307                    Keller Williams Realty Jupiter           561-427-6100
 LM: 30644631                  Lori Hobin, P.A., Realtor, GRI           561-373-2401                                     lori@lorihobin.com
 Com/BuyerAgt: 3%              Comm/Non-Rep: $1.00                      Trans Brk: 3%                                    Bonus: No                 LD: 08/26/2016
 Var/Dual Rate: Yes            List Type: Ex Rt                         List Off Agency: Transaction Broker
 Owner Name: SKOLNICK CRAIG A &; SKOLNICK N
 Broker Only Remarks: Vacant Easy to See use showing asst. Ocean Trail allows showings 9-12 and 1-4 no weekend showings. All sizes appx. 2017 future
 assessment of $10k ($2500 per qtr) for balcony restoration. In addition 2018-2019 future assessment for cat walk restoration as of today's date 12.6.16 I have been
 told by management there is no amount yet. Seller is negotiable and has reduced $11k accordingly. Please advise all buyers prior to requesting a showing. Thank you
 :)
 Any Broker Advertise: No
Design: 4 Floors                                                           EXHIBIT                              View: City; Ocean; Pond; Pool; River; Tennis
Construction: Concrete; Mixed                                                                                   Waterfront Details: Oceanfront


                                                                          7-C
Unit Desc: Exterior Catwalk                                                                                     Cooling: Central Building; Electric
Flooring: Carpet; Marble                                                                                        Heating: Central; Electric
Furnished: Furnished; Turnkey                                                                                   Security: Gate - Manned
Dining Area: Breakfast Area; Dining Family                                                                      Membership: Tennis Mmbrshp Avlbl
Master Bedroom/Bath: Combo Tub/Shower                                                                           Utilities: Public Sewer
Storm Protection: Accordion Shutters: Partial                                                                   Special Info: Sold As-Is
Restrict: Buyer Approval; Interview Required; Lease OK; Lease OK w/Restrict; No Truck/RV; Tenant Approval; Terms Considered: Cash; Conventional
No Pets                                                                                                         Parking: Garage - Building; Guest; Under Building
Rooms: Recreation                                                                                               Lease Info: Min Days to Lease: 60; Lease Times p/
                                                                                                                Year: 2
                                                                                                                Roof: Other
                                                                                                                Taxes: City/County
                                                                                                                Equestrian Features:
Equip/Appl:Dishwasher; Microwave; Range - Electric; Refrigerator; Smoke Detector; Water Heater - Elec
SubdivInfo:Clubhouse; Community Room; Elevator; Library; Lobby; Manager on Site; Pool; Tennis
Interior:Closet Cabinets; Split Bedroom; Walk-in Closet
Exterior:Covered Balcony; Tennis Court
Maintenance Fee Incl: Cable; Common Areas; Common R.E. Tax; Elevator; Insurance-Bldg; Lawn Care; Maintenance-Exterior; Management Fees; Manager;
Parking; Pool Service; Reserve Funds; Roof Maintenance; Security; Sewer; Trash Removal; Water
Original List Price: $500,000
Days On Market: 109                                                                 Cumulative DOM: 309
Sold Price:                                  Sold Price Sqft:                        Under Contract Date: 12/13/2016
Selling Office:                              Terms of Sale:                          Sold Date:
Selling Agent: ;
Public Remarks:Breathtaking DIRECT OCEANFRONT VIEWS from this magnificent 2 bedroom, 2 bath 9th floor condo nestled in the BEST LOCATION IN JUPITER at
the Inlet! Miles of waterfront enjoyment from your condo to the inlet, down the water by the lagoon beach. Completely remodeled this condo features a stunning
BRAND NEW kitchen with quartz counter tops, stainless steel appliances and new cabinets, sleek tile floors throughout, BRAND NEW bathroom cabinets and sinks
there is nothing more to do then just enjoy the beach and inlet! One car underground garage parking space comes with your condo and plenty of guest parking. Private
pool and club room plus lobby and manned desk and guard house.
Information is deemed to be reliable, but is not guaranteed. © 2016 MLS and FBS. Prepared by Mateusz Rymarski on Monday, December 19, 2016 4:26 PM. The information on
           Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 162 of
this sheet has been made available by the MLS and may not be the listing of the provider.
                                                537
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10262993      Document 1-2 Entered on
                             200 Ocean Trail Way 902, Jupiter, FL 33477
                                                                          FLSD Docket 12/11/2020 Page 163 of$489,000
                                                            537

                              902 aerial with arrow                           OCEAN TRAIL AERIAL




                                                                                                          Registration
                                                                                                         VA 1-967-719
                                                                                                           07-07-15




                              200 ocean trail front                               902 living 1




                                   902 living                                   902 living dining
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 164 of   $489,000
                                                                  537
                                  902 dining kitchen                               902 kitchen




                                    902 kitchen 2                               902 master bedroom




                                   902 master br2                                902 master bath
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 165 of   $489,000
                                                                  537
                                   902 guest room                                902 guest bath




                                     902 view 2                                     902 view




                                      200 pool                                   902 ocean view
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 166 of   $489,000
                                                                  537
                              902 view tennis harbourside                         902 tennis cts




                              200 ocean trail racquet club                          200 lobby




                                    200 club room                                200 club room 2
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 167 of   $489,000
                                                                  537
                                200 club room 3 library                           200 portacache




                                 2013-10-20 08.29.10                            2014-01-20 10.33.13




                                 2014-06-06 07.51.01                            2015-03-30 07.24.21
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 168 of    $489,000
                                                                  537
                                 2015-05-17 11.24.24                   10302027_10152130309181973_7282159978593




 Registration
 VA 1-966-132
   07-15-15




                     10563122_10152273957366973_5565967878013                 20150512021810987466000000




                             20150512021812266829000000                          IMG_20101217_095719
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 169 of   $489,000
                                                                  537
                                      Juno Pier                               JUPITER BEACH SUNRISE




                               JUPITER INLET BRIDGE
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 170 of
                                     537




                             Exhibit
                                      8
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 171 of
                                     537




                               EXHIBIT

                                   8-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 172 of
                                     537




   EXHIBIT

      8-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 173 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 174 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 175 of
                                     537




                               EXHIBIT

                                   8-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 176 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 177 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 178 of
                                     537




                             Exhibit
                                      9
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 179 of
                                     537




                                EXHIBIT

                                   9-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 180 of
                                     537




 EXHIBIT

    9-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 181 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 182 of
                                     537
Residential Full Report       200 Ocean Trail Way 902, Jupiter, FL 33477                        List Price: $489,000
           Case 9:20-cv-82262-WPD     Document       1-2 Entered on FLSD
                                           MLS#: RX-10262993
                                                                                 Docket 12/11/2020
                                                                         St: Backup
                                                                                                        Page 183 of
                                                                                             Type: Condo/Coop
                                           Orig LP: $500,000   537       Range Price:        List Price/SqFt: 417.94
                                                          Area: 5080                      Geo Area: PB32          County: Palm Beach
                                                          Legal Desc: OCEAN TRAIL COND NO 1 UNIT 902
                                                          Subdivision: OCEAN TRAIL CONDO I
                                                          Development Name: OCEAN TRAIL
                                                          Model            Parcel ID:                  30434105060009020 Front Exp:                              E
                                                          Name:            Waterfrontage:                                  Garage Spaces:                        1
                                                           Waterfront: Yes    Multiple Ofrs Acptd:            No                      Carport Spaces:            0
                                                           Lot SqFt:          Taxes:                          6,419.38                Private Pool:              No
                                                                        No     Tax Year:                      2015                    REO:                       No
                                                           HOPA:        Hopa Special Assessment:              No                      Short Sale Addendum:       No
                                                           Zoning:      R3(cit Dock:
                                                                                                                                      Short Sale:                No
                                                                              Membership Fee Required:        No                      Owner/Agent:               No

Virtual Tour: http://www.hometakesvideos.com/showcase/tour.php?id=7480&cat=tour&style=ub
Living Room                17 X 13      Master Bedroom                       14 X 12     LivSqFt: 1,170                            Bedrooms: 2
Kitchen                    11 X 8       Bedroom 2                            12 X 12     SqFt - Total: 1,270                       Baths - Full: 2
Dining Area                12 X 12                                                       SqFt Source: Tax Rolls                    Baths - Half: 0
                                                                                         Guest Hse:                                Baths - Total: 2
                                                                                         Yr Built: 1977                            Pets Allowed: No
                                                                                         Builder Name:
                                                                                         Built Desc: Resale
HOA/POA/COA (Monthly):      725                      Bldg #:                      2              Land Lease:                      Mobile Home Size:
Governing Bodies:           Condo                    Total Floors/Stories:        14             Recreation Lease:                Decal #:
Homeowners Assoc:           Mandatory                Total Units in Bldg:         138            Min Days to Lease: 60            Serial #:
Lease Times p/Year:         2                        Ttl Units in Complex:        453                                             Brand Name:
Application Fee:            100                      Unit Floor #:                9                                               Total Assessed Value:
                                                     Membership Fee Amount:
 Auction: No
 Directions: Indiantown Rd E to A1A Ocean Drive turn left, Right on Jupiter Beach Rd then R into community.
 Showing Instructions: LA Must Accompany; Security Guard; See Brokers Remarks
 LO: 800307                    Keller Williams Realty Jupiter           561-427-6100
 LM: 30644631                  Lori Hobin, P.A., Realtor, GRI           561-373-2401                                     lori@lorihobin.com
 Com/BuyerAgt: 3%              Comm/Non-Rep: $1.00                      Trans Brk: 3%                                    Bonus: No                 LD: 08/26/2016
 Var/Dual Rate: Yes            List Type: Ex Rt                         List Off Agency: Transaction Broker
 Owner Name: SKOLNICK CRAIG A &; SKOLNICK N
 Broker Only Remarks: Vacant Easy to See use showing asst. Ocean Trail allows showings 9-12 and 1-4 no weekend showings. All sizes appx. 2017 future
 assessment of $10k ($2500 per qtr) for balcony restoration. In addition 2018-2019 future assessment for cat walk restoration as of today's date 12.6.16 I have been
 told by management there is no amount yet. Seller is negotiable and has reduced $11k accordingly. Please advise all buyers prior to requesting a showing. Thank you
 :)
 Any Broker Advertise: No
Design: 4 Floors                                                           EXHIBIT                              View: City; Ocean; Pond; Pool; River; Tennis
Construction: Concrete; Mixed                                                                                   Waterfront Details: Oceanfront


                                                                          9-C
Unit Desc: Exterior Catwalk                                                                                     Cooling: Central Building; Electric
Flooring: Carpet; Marble                                                                                        Heating: Central; Electric
Furnished: Furnished; Turnkey                                                                                   Security: Gate - Manned
Dining Area: Breakfast Area; Dining Family                                                                      Membership: Tennis Mmbrshp Avlbl
Master Bedroom/Bath: Combo Tub/Shower                                                                           Utilities: Public Sewer
Storm Protection: Accordion Shutters: Partial                                                                   Special Info: Sold As-Is
Restrict: Buyer Approval; Interview Required; Lease OK; Lease OK w/Restrict; No Truck/RV; Tenant Approval; Terms Considered: Cash; Conventional
No Pets                                                                                                         Parking: Garage - Building; Guest; Under Building
Rooms: Recreation                                                                                               Lease Info: Min Days to Lease: 60; Lease Times p/
                                                                                                                Year: 2
                                                                                                                Roof: Other
                                                                                                                Taxes: City/County
                                                                                                                Equestrian Features:
Equip/Appl:Dishwasher; Microwave; Range - Electric; Refrigerator; Smoke Detector; Water Heater - Elec
SubdivInfo:Clubhouse; Community Room; Elevator; Library; Lobby; Manager on Site; Pool; Tennis
Interior:Closet Cabinets; Split Bedroom; Walk-in Closet
Exterior:Covered Balcony; Tennis Court
Maintenance Fee Incl: Cable; Common Areas; Common R.E. Tax; Elevator; Insurance-Bldg; Lawn Care; Maintenance-Exterior; Management Fees; Manager;
Parking; Pool Service; Reserve Funds; Roof Maintenance; Security; Sewer; Trash Removal; Water
Original List Price: $500,000
Days On Market: 109                                                                 Cumulative DOM: 309
Sold Price:                                  Sold Price Sqft:                        Under Contract Date: 12/13/2016
Selling Office:                              Terms of Sale:                          Sold Date:
Selling Agent: ;
Public Remarks:Breathtaking DIRECT OCEANFRONT VIEWS from this magnificent 2 bedroom, 2 bath 9th floor condo nestled in the BEST LOCATION IN JUPITER at
the Inlet! Miles of waterfront enjoyment from your condo to the inlet, down the water by the lagoon beach. Completely remodeled this condo features a stunning
BRAND NEW kitchen with quartz counter tops, stainless steel appliances and new cabinets, sleek tile floors throughout, BRAND NEW bathroom cabinets and sinks
there is nothing more to do then just enjoy the beach and inlet! One car underground garage parking space comes with your condo and plenty of guest parking. Private
pool and club room plus lobby and manned desk and guard house.
Information is deemed to be reliable, but is not guaranteed. © 2016 MLS and FBS. Prepared by Mateusz Rymarski on Monday, December 19, 2016 4:26 PM. The information on
           Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 184 of
this sheet has been made available by the MLS and may not be the listing of the provider.
                                                537
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10262993      Document 1-2 Entered on
                             200 Ocean Trail Way 902, Jupiter, FL 33477
                                                                          FLSD Docket 12/11/2020 Page 185 of$489,000
                                                            537

                              902 aerial with arrow                           OCEAN TRAIL AERIAL




                                                                                                          Registration
                                                                                                         VA 1-967-719
                                                                                                           07-07-15




                              200 ocean trail front                               902 living 1




                                   902 living                                   902 living dining
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 186 of   $489,000
                                                                  537
                                  902 dining kitchen                               902 kitchen




                                    902 kitchen 2                               902 master bedroom




                                   902 master br2                                902 master bath
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 187 of   $489,000
                                                                  537
                                   902 guest room                                902 guest bath




                                     902 view 2                                     902 view




                                      200 pool                                   902 ocean view
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 188 of   $489,000
                                                                  537
                              902 view tennis harbourside                         902 tennis cts




                              200 ocean trail racquet club                          200 lobby




                                    200 club room                                200 club room 2
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 189 of   $489,000
                                                                  537
                                200 club room 3 library                           200 portacache




                                 2013-10-20 08.29.10                            2014-01-20 10.33.13




                                 2014-06-06 07.51.01                            2015-03-30 07.24.21
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 190 of    $489,000
                                                                  537
                                 2015-05-17 11.24.24                   10302027_10152130309181973_7282159978593




 Registration
 VA 1-966-132
   07-15-15




                     10563122_10152273957366973_5565967878013                 20150512021810987466000000




                             20150512021812266829000000                          IMG_20101217_095719
MLS # RX-10262993 200 Ocean Trail Way 902, Jupiter,
         Case 9:20-cv-82262-WPD            Document FL 33477
                                                           1-2   Entered on FLSD Docket 12/11/2020 Page 191 of   $489,000
                                                                  537
                                      Juno Pier                               JUPITER BEACH SUNRISE




                               JUPITER INLET BRIDGE
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 192 of
                                     537




                             Exhibit
                                    10
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 193 of
                                     537




                                   EXHIBIT

                                       10-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 194 of
                                     537




    EXHIBIT

       10-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 195 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 196 of
                                     537
Residential Full Report         272 Feather Point S, Jupiter, FL 33458                         List Price: $525,000
            Case 9:20-cv-82262-WPD    Document        1-2 Entered St:
                                        MLS#: RX-10303302
                                                                       onBackup
                                                                          FLSD Docket 12/11/2020         Page 197 of
                                                                                       Type: Single Family Detached
                                        Orig LP: $525,000       537    Range Price:    List Price/SqFt: 261.32
                                                          Area: 5100                   Geo Area: PB31        County: Palm Beach
                                                          Legal Desc: EGRET LANDING AT JUPITER LT 586
                                                          Subdivision: EGRET LANDING AT JUPITER
                                                          Development Name: Egret Landing
                                                          Model            Parcel ID:                 30424115020005860 Front Exp:                                     NE
                                                          Name:            Waterfrontage:                                  Garage Spaces:                              2
                                                           Waterfront: Yes     Multiple Ofrs Acptd:                                       Carport Spaces:
                                                           Lot SqFt:    9,385 Taxes:                             7,972.21                 Private Pool:                Yes
                                                                        No     Tax Year:                         2016                     REO:                         No
                                                           HOPA:        Hopa Special Assessment:                 No                       Short Sale Addendum:         No
                                                           Zoning:      R1(cit Dock:
                                                                                                                                          Short Sale:                  No
                                                                               Membership Fee Required:          No                       Owner/Agent:                 No

Virtual Tour: http://www.hometakesvideos.com/showcase/index.php?id=8018&cat=tour&style=ub
Living Room            25 X 14 Den                       13 X 10 Master Bedroom                  15 X 13 LivSqFt: 2,009                        Bedrooms: 3
Kitchen                15 X 10 Family Room               18 X 14 Bedroom 2                       14 X 12 SqFt - Total: 2,778                   Baths - Full: 2
Dining Room            12 X 10                                   Bedroom 3                       12 X 10 SqFt Source: Tax Rolls                Baths - Half: 0
                                                                                                            Guest Hse:                         Baths - Total: 2
                                                                                                            Yr Built: 1995                     Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Built Desc: Resale
HOA/POA/COA (Monthly):        116                        Bldg #:                                   Land Lease:                          Mobile Home Size:
Governing Bodies:             HOA                        Total Floors/Stories:  1                  Recreation Lease:                    Decal #:
Homeowners Assoc:             Mandatory                  Total Units in Bldg:                      Min Days to Lease: 365               Serial #:
Lease Times p/Year:           1                          Ttl Units in Complex:                                                          Brand Name:
Application Fee:              100                        Unit Floor #:          1                                                       Total Assessed Value:
                                                         Membership Fee Amount:
 Auction: No
 Directions: Military to Indian Creek Blvd to Central or Indiantown s on Central turn west into Egret Landing 1st right, then 2nd left after stop sign on feather pt. house
 on right on cul de sac.
 Showing Instructions: 24 Hour Notice; Appointment Only; Call Listing Office; Owner Occupied; Schedule Online; SUPRA
 LO: 800307                      Keller Williams Realty Jupiter          561-427-6100
 LM: 30644631                    Lori Hobin, P.A., Realtor, GRI          561-373-2401                                        lori@lorihobin.com
 Com/BuyerAgt: 2.5%              Comm/Non-Rep: $1                        Trans Brk: 2.5%                                     Bonus: No                   LD: 01/29/2017
 Var/Dual Rate: No               List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: MERRELL THOMAS L
 Broker Only Remarks: Owner occupied 24 hrs notice requested Call listing office, Far/BarEgret landing has 2 qtrs dues capital assessment at closing. Thank you for
 showing.
 Any Broker Advertise: No
Design: Ranch                                                                                            View: Lake; Pool
Construction: CBS; Concrete                                                                              Waterfront Details: Lake
Unit Desc:                                                                                               Cooling: Central; Electric
Flooring: Ceramic Tile; Wood Floor                                                                       Heating: Central; Electric
Furnished: Unfurnished                                                                                   Security: Burglar Alarm; Motion Detector; Security Patrol;
Dining Area: Breakfast Area; Formal; Snack Bar                                                           Security Sys-Owned
Master Bedroom/Bath: Dual Sinks; Mstr Bdrm - Ground; Separate Shower                                     Utilities: 3-Phase Electric; Cable; Gas Natural; Public Sewer;
Lot Description: < 1/4 Acre; Cul-De-Sac                                                                  Public Water
Private Pool: Equipment Included; Inground                                                               Special Info: Sold As-Is
Storm Protection: Panel Shutters: Complete                                                               Terms Considered: Cash; Conventional
Restrict: Buyer Approval; Commercial Vehicles Prohibited; Interview Required; Lease OK; No Truck/ Parking: 2 Spaces; Driveway; Garage - Attached; Vehicle
RV; Tenant Approval                                                                                      Restrictions
Rooms: Attic; Den/Office; Family; Laundry-Inside; Laundry-Util/Closet                                    Lease Info: Min Days to Lease: 365; Lease Times p/Year: 1
                                                                                                         Roof: Barrel; Concrete Tile
                                                                                                         Taxes: City/County
                                                                                                         Equestrian Features:
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Fire Alarm; Ice Maker; Microwave; Range - Electric; Refrigerator; Smoke Detector;
Storm Shutters; Washer; Water Heater - Gas
SubdivInfo:Basketball; Bike - Jog; Clubhouse; Exercise Room; Manager on Site; Picnic Area; Pool; Sidewalks; Tennis
Interior:Built-in Shelves; Ctdrl/Vault Ceilings; Decorative Fireplace; Entry Lvl Lvng Area; Laundry Tub; Pantry; Roman Tub; Split Bedroom; Volume Ceiling; Walk-in
Closet
Exterior:Auto Sprinkler; Covered Patio; Fence; Open Patio; Shutters; Summer Kitchen
Maintenance Fee Incl: Common Areas; Management Fees; Manager; Recrtnal Facility; Reserve Funds; Security                                             EXHIBIT
Original List Price: $525,000
Days On Market: 8 Sold for $500K
Sold Price:
Selling Office:
                          04-25-17           Sold Price  Sqft:
                                             Terms of Sale:
                                                                                     Cumulative DOM: 8
                                                                                      Under Contract Date: 02/06/2017
                                                                                      Sold Date:
                                                                                                                                                      10-C
Selling Agent:
Public Remarks:Meticulous CBS Lakefront Pool home nestled on a lovely landscaped cul-de-sac lot in the heart of Egret Landing. This pristine 3 br plus den, 2 bath
home has been loved and cared for and boasts and updated kitchen with tons of counter space and cabinets open to the family room and den with amazing pool and
lake views. The formal living room features ceramic tile and faux fireplace as well with sliders open to the outdoor kitchen which features granite countertops, bar frig
and sink, cozy patio and pool area overlooking the lake. Gas serviced appliances, stove and hot water heater, Newer A/C with UV, freashly painted on the exterior, and
            Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 198 of
roof pressure cleaned she is ready for her new owner.
                                                                                 537
Information is deemed to be reliable, but is not guaranteed. © 2017 MLS and FBS. Prepared by Mateusz Rymarski on Tuesday, February 07, 2017 2:51 PM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10303302       Document 1-2 Entered
                             272 Feather Point S, Jupiter, FL 33458
                                                                      on FLSD Docket 12/11/2020 Page 199 of$525,000
                                                           537

                             272 FRONT EXTERIOR                               272 PATIO POOL




                                 272 KITCHEN                                272 LIVING TO FAMILY




                              272 LIVING POOL 2                               272 LIVING POOL
MLS # RX-10303302 272 Feather Point S, Jupiter,
         Case 9:20-cv-82262-WPD                 FL 33458
                                             Document      1-2 Entered on FLSD Docket 12/11/2020 Page 200 of   $525,000
                                                                537
                                    272 DINING                                272 FAMILY TO DEN




                                     272 DEN                                 272 FAMILY DEN POOL




                                272 FAMILY KITCHEN                           272 MASTER BEDROOM
MLS # RX-10303302 272 Feather Point S, Jupiter,
         Case 9:20-cv-82262-WPD                 FL 33458
                                             Document      1-2 Entered on FLSD Docket 12/11/2020 Page 201 of   $525,000
                                                                537
                                272 MASTER BATH 1                             272 MASTER BATH




                                 272 TUB SHOWER                               272 MASTER BATH




                                   272 GUEST BR                                272 GUEST BATH
MLS # RX-10303302 272 Feather Point S, Jupiter,
         Case 9:20-cv-82262-WPD                 FL 33458
                                             Document      1-2 Entered on FLSD Docket 12/11/2020 Page 202 of   $525,000
                                                                537
                               272 GUEST BEDROOM                              272 POOL TO HOUSE




                                 272 POOL TO LAKE                                 272 PATIO




                                  272 POOL PATIO                                272 POOL LAKE
MLS # RX-10303302 272 Feather Point S, Jupiter,
         Case 9:20-cv-82262-WPD                 FL 33458
                                             Document      1-2 Entered on FLSD Docket 12/11/2020 Page 203 of     $525,000
                                                                537
                                 2013-10-20 08.29.10                             2014-01-20 10.33.13




                                 2014-06-06 07.51.01                             2015-03-30 07.24.21




                                 2015-05-17 11.24.24                  10302027_10152130309181973_7282159978593




                           Reg. VA 1-966-132
              Effective Date of Registration: July 15, 2015
MLS # RX-10303302 272 Feather Point S, Jupiter,
         Case 9:20-cv-82262-WPD                 FL 33458
                                             Document      1-2 Entered on FLSD Docket 12/11/2020 Page 204 of   $525,000
                                                                537
                               IMG_20101217_095719                                 Juno Pier




                              JUPITER BEACH SUNRISE                          JUPITER INLET BRIDGE
Residential Full Report         272 Feather Point S, Jupiter, FL 33458                         List Price: $525,000
            Case 9:20-cv-82262-WPD    Document        1-2 Entered St:
                                        MLS#: RX-10303302
                                                                       onClosed
                                                                          FLSD Docket 12/11/2020         Page 205 of
                                                                                       Type: Single Family Detached
                                        Orig LP: $525,000       537    Range Price:    List Price/SqFt: 261.32
                                                         Area: 5100                   Geo Area: PB31        County: Palm Beach
                                                         Legal Desc: EGRET LANDING AT JUPITER LT 586
                                                         Subdivision: EGRET LANDING AT JUPITER
                                                         Development Name: Egret Landing
                                                         Model            Parcel ID:                 30424115020005860 Front Exp:                                    NE
                                                         Name:            Waterfrontage:                                  Garage Spaces:                             2
                                                          Waterfront: Yes     Multiple Ofrs Acptd:                                      Carport Spaces:
                                                          Lot SqFt:    9,385 Taxes:                            7,972.21                 Private Pool:                Yes
                                                                       No     Tax Year:                        2016                     REO:                         No
                                                          HOPA:        Hopa Special Assessment:                No                       Short Sale Addendum:         No
                                                          Zoning:      R1(cit Dock:
                                                                                                                                        Short Sale:                  No
                                                                              Membership Fee Required:         No                       Owner/Agent:                 No

Virtual Tour:
Living Room           25 X 14 Den                       13 X 10 Master Bedroom                 15 X 13 LivSqFt: 2,009                        Bedrooms: 3
Kitchen               15 X 10 Family Room               18 X 14 Bedroom 2                      14 X 12 SqFt - Total: 2,778                   Baths - Full: 2
Dining Room           12 X 10                                   Bedroom 3                      12 X 10 SqFt Source: Tax Rolls                Baths - Half: 0
                                                                                                          Guest Hse:                         Baths - Total: 2
                                                                                                          Yr Built: 1995                     Pets Allowed: Yes
                                                                                                          Builder Name:
                                                                                                          Built Desc: Resale
HOA/POA/COA (Monthly):       116                        Bldg #:                                   Land Lease:                        Mobile Home Size:
Governing Bodies:            HOA                        Total Floors/Stories:  1                  Recreation Lease:                  Decal #:
Homeowners Assoc:            Mandatory                  Total Units in Bldg:                      Min Days to Lease: 365             Serial #:
Lease Times p/Year:          1                          Ttl Units in Complex:                                                        Brand Name:
Application Fee:             100                        Unit Floor #:          1                                                     Total Assessed Value:
                                                        Membership Fee Amount:
 Auction: No
 Directions: central
 Showing Instructions: 24 Hour Notice; Appointment Only; Call Listing Office; Owner Occupied; Schedule Online; SUPRA
 LO: 800307                       Keller Williams Realty Jupiter
 LM: 30644631                     Lori J Hobin
 Com/BuyerAgt: 2.5%               Comm/Non-Rep: $1                            Trans Brk: 2.5%                                       Bonus: No      LD: 01/29/2017
 Var/Dual Rate: No                List Type: Ex Rt                            List Off Agency: Transaction Broker
 Owner Name: MERRELL THOMAS L
 Any Broker Advertise: No
Design: Ranch                                                                                          View: Lake; Pool
Construction: CBS; Concrete                                                                            Waterfront Details: Lake
Unit Desc:                                                                                             Cooling: Central; Electric
Flooring: Ceramic Tile; Wood Floor                                                                     Heating: Central; Electric
Furnished: Unfurnished                                                                                 Security: Burglar Alarm; Motion Detector; Security Patrol;
Dining Area: Breakfast Area; Formal; Snack Bar                                                         Security Sys-Owned
Master Bedroom/Bath: Dual Sinks; Mstr Bdrm - Ground; Separate Shower                                   Utilities: Cable; Electric; Gas Natural; Public Sewer; Public
Lot Description: < 1/4 Acre; Cul-De-Sac                                                                Water
Private Pool: Equipment Included; Inground                                                             Special Info: Sold As-Is
Storm Protection: Panel Shutters: Complete                                                             Terms Considered: Cash; Conventional
Restrict: Buyer Approval; Commercial Vehicles Prohibited; Interview Required; Lease OK; No Truck/ Parking: 2+ Spaces; Driveway; Garage - Attached; Vehicle
RV; Tenant Approval                                                                                    Restrictions
Rooms: Attic; Den/Office; Family; Laundry-Inside; Laundry-Util/Closet                                  Lease Info: Min Days to Lease: 365; Lease Times p/Year: 1
                                                                                                       Roof: Barrel; Concrete Tile
                                                                                                       Taxes: City/County
                                                                                                       Equestrian Features:
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Fire Alarm; Ice Maker; Microwave; Range - Electric; Refrigerator; Smoke Detector;
Storm Shutters; Washer; Water Heater - Gas
SubdivInfo:Basketball; Bike - Jog; Clubhouse; Exercise Room; Manager on Site; Picnic Area; Pool; Sidewalks; Tennis
Interior:Built-in Shelves; Ctdrl/Vault Ceilings; Decorative Fireplace; Entry Lvl Lvng Area; Laundry Tub; Pantry; Roman Tub; Split Bedroom; Volume Ceiling; Walk-in
Closet
Exterior:Auto Sprinkler; Covered Patio; Fence; Open Patio; Shutters; Summer Kitchen
Maintenance Fee Incl: Common Areas; Management Fees; Manager; Recrtnal Facility; Reserve Funds; Security
Original List Price: $525,000
Days On Market: 54                                                                   Cumulative DOM: 54
Sold Price: 500,000                                                     Sold Price Sqft: 248.88                      Under Contract Date: 04/03/2017
Selling Office: Illustrated Properties 400100                           Terms of Sale: Conventional                  Sold Date: 04/25/2017
Selling Agent: Marie Tanabe 20000053
Public Remarks:
Information is deemed to be reliable, but is not guaranteed. © 2018 MLS and FBS. Prepared by Mateusz Rymarski on Monday, August 20, 2018 8:53 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10303302       Document 1-2 Entered
                              272 Feather Point S, Jupiter, FL 33458
                                                                       on FLSD Docket 12/11/2020 Page 206 of$500,000
                                                            537

+ MLS #          Status                             Price      % Change             Date    DOM   CDOM Address
                                                                                                          272 Feather
 - RX-10303302 Closed                            $500,000          37.0%       04/28/2017    54      54
                                                                                                          Point S
         -       Status                          $525,000                      04/28/2017
                 Change by: Lori J Hobin

                          Change at 11:32 AM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Photos, etc.                    $525,000                      04/28/2017
                 Change by: Lori J Hobin

                          Change at 11:32 AM Eastern: changed Selling Agent
                                 Old Value:
                                 New Value: Marie Tanabe
                          Change at 11:32 AM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 4/25/2017
                          Change at 11:32 AM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 500000.00
                          Change at 11:32 AM Eastern: Removed Virtual Tour
                          Change at 11:32 AM Eastern: Removed Virtual Tour Unbranded
                          Change at 11:32 AM Eastern: changed Public Remarks
                                 Old Value: Meticulous CBS Lakefront Pool
                                 New Value:
                          Change at 11:32 AM Eastern: changed Broker Only Remarks
                                 Old Value: Owner occupied 24 hrs notice r
                                 New Value:
                          Change at 11:32 AM Eastern: changed Directions
                                 Old Value: Military to Indian Creek Blvd
                                 New Value: central
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:31 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
                          Change at 11:30 AM Eastern: Removed photo
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 207 of
              Change at 11:30 AM Eastern: Removed
                                              537photo
               Change at 11:30 AM Eastern: Removed photo
               Change at 11:30 AM Eastern: Removed photo
               Change at 11:30 AM Eastern: Removed photo
               Change at 11:30 AM Eastern: Removed photo
               Change at 11:30 AM Eastern: Removed photo
               Change at 11:30 AM Eastern: Removed photo

-     Status                          $525,000                         04/03/2017   0
      Change by: Arielle Rosenfeld

               Change at 1:59 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending

-     Status                          $525,000                         04/03/2017   0
      Change by: Arielle Rosenfeld

               Change at 1:59 PM Eastern: changed Contingency
                      Old Value:
                      New Value: C
               Change at 1:59 PM Eastern: changed Under Contract Date
                      Old Value:
                      New Value: 4/3/2017
               Change at 1:59 PM Eastern: changed Status
                      Old Value: Closed
                      New Value: Active

-     Status                          $525,000                         04/03/2017   0
      Change by: Arielle Rosenfeld

               Change at 1:59 PM Eastern: Listing put back on market

      Change by: Lori J Hobin

               Change at 1:13 PM Eastern: changed Status
                      Old Value: Pending
                      New Value: Closed

-     Terms of Sale                   $525,000                         04/03/2017    0
      Change by: Lori J Hobin

               Change at 1:13 PM Eastern: changed Selling Agent
                      Old Value:
                      New Value: Debra A McCaughey Wang LLC
               Change at 1:13 PM Eastern: changed Sold Date
                      Old Value:
                      New Value: 3/31/2017
               Change at 1:13 PM Eastern: changed Sold Price
                      Old Value:
                      New Value: 725000.00
               Change at 1:13 PM Eastern: changed Terms of Sale
                      Old Value:
                      New Value: Convention

-     Status                          $525,000                         03/09/2017   25
      Change by: Lori J Hobin

               Change at 2:50 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending
-
Case   Under Contract Date
     9:20-cv-82262-WPD              $525,000
                               Document 1-2 Entered on FLSD 03/09/2017   25
                                                            Docket 12/11/2020 Page 208 of
       Change by: Lori J Hobin               537

                Change at 2:50 PM Eastern: changed Contingency
                       Old Value:
                       New Value: C
                Change at 2:50 PM Eastern: changed Under Contract Date
                       Old Value:
                       New Value: 3/9/2017

-      Open House                      $525,000                         03/05/2017   29
       Change by: Lori J Hobin

                Change at 6:39 PM Eastern on 03/04/2017: Open House was held from 1:00 PM until
                4:00 PM on 03/05/2017
                Change at 6:37 PM Eastern on 03/04/2017: This Open House was created.

-      Documents                       $525,000                         02/23/2017   39
       Change by: Lori J Hobin

                Change at 9:55 AM Eastern: Added document "Original Survey"
                Change at 9:55 AM Eastern: Added document "Updated Survey"

-      Text, etc.                      $525,000                         02/22/2017   40
       Change by: Lori J Hobin

                Change at 2:08 PM Eastern: changed Broker Only Remarks
                       Old Value: equested Call listing office,
                       New Value: equested Call listing office,5
                Change at 2:06 PM Eastern: Added document "Seller's Disclosure"
                Change at 2:06 PM Eastern: changed Broker Only Remarks
                       Old Value: s dues capital assessment at c
                       New Value: s dues capital contribution at

-      Photos                          $525,000                         02/21/2017   41
       Change by: Erin Moore

                Change at 9:56 AM Eastern: Removed photo

-      Open House                      $525,000                         02/19/2017   43
       Change by: Lori J Hobin

                Change at 3:21 PM Eastern on 02/17/2017: Open House was held from 1:00 PM until
                4:00 PM on 02/19/2017

-      Status                          $525,000                         02/17/2017   45
       Change by: Lori J Hobin

                Change at 3:21 PM Eastern: changed Open House
                       Old Value: x'20170217202125965458000000'
                       New Value: Added
                Change at 3:20 PM Eastern: changed Status
                       Old Value: Pending
                       New Value: Active

-      Fallthrough Date                $525,000                         02/17/2017   45
       Change by: Lori J Hobin

                Change at 3:20 PM Eastern: Listing put back on market
                Change at 3:20 PM Eastern: changed Fallthrough Date
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 209 of
                    Old Value:       537
                       New Value: 2/16/2017

-     Status                         $525,000                     02/06/2017       55
      Change by: Lori J Hobin

               Change at 10:12 PM Eastern: changed Status
                      Old Value: Active
                      New Value: Pending

-     Under Contract Date            $525,000                     02/06/2017       55
      Change by: Lori J Hobin

               Change at 10:12 PM Eastern: changed Contingency
                      Old Value:
                      New Value: B
               Change at 10:12 PM Eastern: changed Under Contract Date
                      Old Value:
                      New Value: 2/6/2017

-     Open House                     $525,000                     02/05/2017       57
      Change by: Lori J Hobin

               Change at 8:25 PM Eastern on 01/31/2017: Open House was held from 1:00 PM until
               4:00 PM on 02/05/2017

-     Text, etc.                     $525,000                     02/02/2017       60
      Change by: Lori J Hobin

               Change at 1:34 PM Eastern: changed Public Remarks
                      Old Value: ly room and den with lovely po
                      New Value: ly room and den with amazing p
               Change at 1:34 PM Eastern: changed Broker Only Remarks
                      Old Value: losing.
                      New Value: losing. Thank you for showing.

-     Photos, etc.                   $525,000                     01/31/2017       62
      Change by: Lori J Hobin

               Change at 8:25 PM Eastern: changed Open House
                      Old Value: x'20170201012540486693000000'
                      New Value: Added
               Change at 8:20 PM Eastern: Added photo "JUPITER INLET BR"
               Change at 8:20 PM Eastern: Added photo "JUPITER BEACH SU"
               Change at 8:20 PM Eastern: Added photo "Juno Pier"
               Change at 8:20 PM Eastern: Added photo "IMG_20101217_095"
               Change at 8:20 PM Eastern: Added photo "10302027_1015213"
               Change at 8:20 PM Eastern: Added photo "2015-05-17 11.24"
               Change at 8:20 PM Eastern: Added photo "2015-03-30 07.24"
               Change at 8:20 PM Eastern: Added photo "2014-06-06 07.51"
               Change at 8:20 PM Eastern: Added photo "2014-01-20 10.33"
               Change at 8:19 PM Eastern: Added photo "2013-10-20 08.29"
               Change at 8:18 PM Eastern: Removed photo
               Change at 8:18 PM Eastern: Removed photo
               Change at 8:17 PM Eastern: Removed photo
               Change at 8:15 PM Eastern: Removed photo
               Change at 8:13 PM Eastern: Removed photo
               Change at 8:12 PM Eastern: Removed photo
               Change at 8:11 PM Eastern: Removed photo
               Change at 8:11 PM Eastern: Removed photo
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 210 of
                    Change at 8:10 PM Eastern: Removed
                                                    537photo
                        Change at 8:09 PM Eastern: Added photo "272 POOL TO LAKE"
                        Change at 8:08 PM Eastern: Removed photo
                        Change at 8:08 PM Eastern: Added photo "272 POOL TO HOUS"
                        Change at 8:08 PM Eastern: Added photo "272 MASTER BEDRO"
                        Change at 8:08 PM Eastern: Removed photo
                        Change at 8:08 PM Eastern: Added photo "272 MASTER BATH"
                        Change at 8:08 PM Eastern: Added photo "272 LIVING TO FA"
                        Change at 8:08 PM Eastern: Added photo "272 KITCHEN"
                        Change at 8:08 PM Eastern: Added photo "272 GUEST BR"
                        Change at 8:08 PM Eastern: Added photo "272 GUEST BEDROO"
                        Change at 8:08 PM Eastern: Added photo "272 GUEST BATH"
                        Change at 8:08 PM Eastern: Added photo "272 FRONT EXTERI"
                        Change at 8:08 PM Eastern: Added photo "272 FAMILY TO DE"
                        Change at 8:08 PM Eastern: Added photo "272 DINING"
                        Change at 8:08 PM Eastern: Added photo "272 DEN"
                        Change at 8:08 PM Eastern: Added photo "272 AERIAL"
                        Change at 8:08 PM Eastern: Added photo "272 AERIAL 2"
                        Change at 8:08 PM Eastern: Added photo "272 AERIAL 1"
                        Change at 3:34 PM Eastern: Added Virtual Tour
                        Change at 3:34 PM Eastern: Added Virtual Tour Unbranded

       -       New                            $525,000                      01/30/2017    63
               Change by: Lori J Hobin

                        Change at 12:20 PM Eastern: changed Public Remarks
                               Old Value:
                               New Value: Meticulous CBS Lakefront Pool
                        Change at 12:20 PM Eastern: changed Broker Only Remarks
                               Old Value: This home is immaculate. Bring
                               New Value: Owner occupied 24 hrs notice r
                        Change at 11:21 AM Eastern: Added photo "272 TUB SHOWER"
                        Change at 11:21 AM Eastern: Added photo "272 POOL PATIO"
                        Change at 11:21 AM Eastern: Added photo "272 POOL LAKE"
                        Change at 11:21 AM Eastern: Added photo "272 PATIO"
                        Change at 11:21 AM Eastern: Added photo "272 PATIO POOL"
                        Change at 11:20 AM Eastern: Added photo "272 MASTER BR"
                        Change at 11:20 AM Eastern: Added photo "272 MASTER BATH"
                        Change at 11:20 AM Eastern: Added photo "272 MASTER BATH"
                        Change at 11:20 AM Eastern: Added photo "272 LIVING POOL"
                        Change at 11:20 AM Eastern: Added photo "272 LIVING POOL"
                        Change at 11:20 AM Eastern: Added photo "272 LAUNDRY ROOM"
                        Change at 11:20 AM Eastern: Added photo "272 KITCHEN"
                        Change at 11:20 AM Eastern: Added photo "272 GUEST BATH"
                        Change at 11:20 AM Eastern: Added photo "272 FRONT"
                        Change at 11:19 AM Eastern: Added photo "272 FAMILY KITCH"
                        Change at 11:19 AM Eastern: Added photo "272 FAMILY DEN P"
                        Change at 11:19 AM Eastern: Added photo "272 DINING ROOM"
                        Change at 11:19 AM Eastern: Added photo "272 DEN"
                        Change at 11:18 AM Eastern: Added new listing

       -       Text                           $525,000                      01/30/2017    63
               Change by: Lori J Hobin

                        Change at 11:18 AM Eastern: Copied listing from RX-3169986

                                                                                                     272 S Feather
- RX-3169986   Closed                         $365,000          -26.9%      10/01/2011   249   249
                                                                                                     Point
       -       Status                         $399,000                      10/01/2011
               Change by: BeachesMLS, Inc.
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 211 of
                    Change at 1:00 AM Eastern: changed Status
                                                     537
                                Old Value:
                                New Value: Closed

       -       Status                          $399,000                    09/30/2011     0
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 365000.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 09/30/2011
                        Change at 1:00 AM Eastern: changed Selling Agent
                               Old Value:
                               New Value: Lori J Hobin

               Change by: Lori J Hobin

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                          $399,000                    08/09/2011    52
               Change by: Rick Morits

                        Change at 4:13 PM Eastern: changed Status
                               Old Value: Pending
                               New Value: Contingent

       -       Price Change                    $399,000          -2.4%     06/16/2011   106
               Change by: Rick Morits

                        Change at 7:19 AM Eastern: changed List Price
                               Old Value:
                               New Value: 399000

       -       Price Change                    $409,000          -2.4%     05/11/2011   142
               Change by: Rick Morits

                        Change at 8:59 AM Eastern: changed List Price
                               Old Value:
                               New Value: 409000

       -       New                             $419,000                    01/24/2011   249
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

                                                                                                    272 S Feather
- RX-2997799   Cancelled                       $499,000          50.1%     08/30/2009   198   198
                                                                                                    Point
       -       Status                          $499,000                    08/30/2009     0
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Cancelled

       -       New                             $499,000                    02/13/2009   198
               Change by: BeachesMLS, Inc.
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 212 of
                    Change at 1:00 AM Eastern: Added new
                                                     537listing
                                                                                                    272 S
- RX-2314029   Closed                          $332,500             7.3%   07/24/2003   103   103
                                                                                                    FEATHER
       -       Status                          $349,000                    07/24/2003
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 332500.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 07/24/2003
                        Change at 1:00 AM Eastern: changed Selling Agent
                               Old Value:
                               New Value: Carol A Dehne
                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Closed

       -       Status                          $349,000                    06/14/2003     4
               Change by: Deborah Frechette

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Pending
                               New Value: Contingent

       -       Status                          $349,000                    06/11/2003     7
               Change by: Deborah Frechette

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Active

       -       Status                          $349,000                    03/28/2003    82
               Change by: Deborah Frechette

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Pending

       -       New                             $349,000                    03/07/2003   103
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing

                                                                                                    272 S
- RX-2109169   Closed                          $310,000                    06/29/2001    39    39
                                                                                                    FEATHER
       -       Status                          $319,900                    06/29/2001
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Sold Price
                               Old Value:
                               New Value: 310000.0
                        Change at 1:00 AM Eastern: changed Sold Date
                               Old Value:
                               New Value: 06/29/2001
                        Change at 1:00 AM Eastern: changed Selling Agent
                               Old Value:
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 213 of
                    New Value: Darlene A Stratton
                                              537
               Change at 1:00 AM Eastern: changed Status
                      Old Value:
                      New Value: Closed

-     Status                          $319,900                04/03/2001    0
      Change by: Laurie K Klein

               Change at 1:00 AM Eastern: changed Status
                      Old Value:
                      New Value: Pending

-     New                             $319,900                02/23/2001   39
      Change by: BeachesMLS, Inc.

               Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10303302       Document 1-2 Entered
                             272 Feather Point S, Jupiter, FL 33458
                                                                      on FLSD Docket 12/11/2020 Page 214 of$500,000
                                                           537

                               272 POOL PATIO
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 215 of
                                     537




                             Exhibit
                                    11
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 216 of
                                     537




                                EXHIBIT

                                   11-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 217 of
                                     537




  EXHIBIT

     11-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 218 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 219 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 220 of
                                     537




                        EXHIBIT

                            11-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 221 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 222 of
                                     537




                             Exhibit
                                    12
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 223 of
                                     537




                              EXHIBIT

                                  12-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 224 of
                                     537




 EXHIBIT

     12-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 225 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 226 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 227 of
                                     537




                               EXHIBIT

                                  12-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 228 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 229 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 230 of
                                     537
Residential Full Report       8764 SE North Passage Way, Tequesta, FL 33469                           List Price: $750,000
            Case 9:20-cv-82262-WPD      Document        1-2 Entered St:
                                           MLS#: RX-10239049
                                                                         onBackup
                                                                            FLSD Docket 12/11/2020         Page 231 of
                                                                                         Type: Single Family Detached
                                           Orig LP: $775,000  537       Range Price:     List Price/SqFt: 279.22
                                                         Area: 5060                    Geo Area: PB32      County: Martin
                                                         Legal Desc: NORTH PASSAGE PLAT NO 1, LOT 13
                                                         Subdivision: NORTH PASSAGE PLAT 1
                                                         Development Name: NORTH PASSAGE
                                                         Model              Parcel ID:                224042019000001304 Front Exp:                                N
                                                         Name:              Waterfrontage:            95                  Garage Spaces:                           2
                                                         Waterfront: Yes    Multiple Ofrs Acptd:      No                  Carport Spaces:
                                                         Lot                Taxes:                              8,175.23                 Private Pool:             Yes
                                                         Dimensions: 95X150
                                                                            Tax Year:                           2015                     REO:                      No
                                                         Lot SqFt:   14,244
                                                                            Special Assessment:                 No                       Short Sale Addendum: No
                                                                     No
                                                         HOPA:       Hopa Dock:                                 1                        Short Sale:               No
                                                         Zoning:     RES    Membership Fee Required:            No                       Owner/Agent:              No

Virtual Tour: http://www.hometakesvideos.com/showcase/index.php?id=7078&cat=tour&style=ub
Living Room               22   X   20 Den    12 X 8 Master Bedroom                   21   X   27   LivSqFt: 2,686                       Bedrooms: 3
Kitchen                   14   X   13 Loft      X Bedroom 2                          12   X   13   SqFt - Total: 3,756                  Baths - Full: 3
Dining Area               13   X   12               Bedroom 3                        13   X   14   SqFt Source: Tax Rolls               Baths - Half: 0
Utility Room              11   X   6                Bedroom 4                        9    X   8    Guest Hse:                           Baths - Total: 3
                                                                                                   Yr Built: 1992                       Pets Allowed: Yes
                                                                                                   Builder Name:
                                                                                                   Built Desc: Resale
HOA/POA/COA (Monthly):         190                      Bldg #:                                     Land Lease:        0           Mobile Home Size:
Governing Bodies:              HOA                      Total Floors/Stories:  2                    Recreation Lease: 0            Decal #:
Homeowners Assoc:              Mandatory                Total Units in Bldg:                        Min Days to Lease: 0           Serial #:
Lease Times p/Year:            1                        Ttl Units in Complex:                                                      Brand Name:
Application Fee:               100                      Unit Floor #:          1                                                   Total Assessed Value:
                                                        Membership Fee Amount:
 Auction: No
 Directions: Country club drive north left into North Passage, 2nd right on North Passage Way about 10 homes on left.
 Showing Instructions: 24 Hour Notice; LA Must Accompany; Owner Occupied; Pets on Premises
 LO: 800307                   Keller Williams Realty Jupiter            561-427-6100
 LM: 30644631                 Lori Hobin, P.A., Realtor, GRI            561-373-2401                                       lori@lorihobin.com
 Com/BuyerAgt: 3%             Comm/Non-Rep: 1%                          Trans Brk: 3%                                      Bonus: No                LD: 05/27/2016
 Var/Dual Rate: No            List Type: Ex Rt                          List Off Agency: Transaction Broker
 Owner Name: RINEARSON SHARON
 Broker Only Remarks: NO SHOWINGS REQUESTED BY OWNER 12-16 THROUGH 12-26 COMPANY FROM OF TOWN, THANK YOU, MERRY CHRISTMAS
 Text Lori Hobin to show 561.373.2401, owner occupied 24 hr notice please. All sizes appx. Far/Bar As-Is with right to inspect for Seller's Convenience.
 Any Broker Advertise: No
Design: Contemporary                                                                          View: Canal; Pool
Construction: Frame                                                                           Waterfront Details: Interior Canal; Navigable; Ocean Access; Seawall;
Unit Desc:                                                                                    Canal Width 1 - 80
Flooring: Carpet; Ceramic Tile; Wood Floor                                                    Cooling: Central; Electric
Furnished: Unfurnished                                                                        Heating: Central
Dining Area: Breakfast Area; Dining-Living                                                    Security: Burglar Alarm; Fence; Gate - Manned; Security Sys-Owned
Master Bedroom/Bath: Bidet; Mstr Bdrm - Ground; Mstr Bdrm - Sitting; Mstr Bdrm -              Utilities: Cable; Public Sewer; Public Water; Underground; Well Water
Upstairs; Separate Shower; Separate Tub                                                       Boat Services: Private Dock; Up to 20 Ft Boat; Up to 30 Ft Boat; Up to 40
Window Treatments: Bay Window; Single Hung Metal                                              Ft Boat; Up to 50 Ft Boat; Lift
Lot Description: West of US-1; 1/4 to 1/2 Acre; Interior Lot; Paved Road; Private Road;       Special Info:
Treed Lot                                                                                     Terms Considered: Cash; Conventional
Private Pool: Heated; Inground; Screened                                                      Parking: Garage - Attached
Storm Protection:                                                                             Lease Info: Land Lease: 0; Recreation Lease: 0; Min Days to Lease: 0;
Restrict: No Truck/RV                                                                         Lease Times p/Year: 1
Rooms: Attic; Cabana Bath; Den/Office; Laundry-Inside; Laundry-Util/Closet; Loft; Storage; Roof: Concrete Tile
Studio Bedroom                                                                                Taxes: County Only; Homestead
                                                                                              Equestrian Features:
Equip/Appl:Auto Garage Open; Dishwasher; Disposal; Dryer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke Detector; Wall Oven; Washer;
Water Heater - Elec
SubdivInfo:Basketball; Clubhouse
Interior:Built-in Shelves; Cook Island; Ctdrl/Vault Ceilings; Custom Mirror; Decorative Fireplace; Entry Lvl Lvng Area; Fireplace(s); French Door; Laundry Tub; Pull
Down Stairs; Roman Tub; Split Bedroom; Upstairs Living Area; Volume Ceiling; W/D Hookup; Walk-in Closet
Exterior:Auto Sprinkler; Built-in Grill; Cabana; Covered Patio; Deck; Fence; Lake/Canal Sprinkler; Outdoor Shower; Screened Patio; Shutters; Well Sprinkler
Maintenance Fee Incl: Cable; Common Areas; Management Fees; Security
Original List Price: $775,000
Days On Market: 245                                                                 Cumulative DOM: 245
Sold Price:                                  Sold Price Sqft:                        Under Contract Date: 01/27/2017
Selling Office:                              Terms of Sale:                          Sold Date:
Selling Agent:
Public Remarks:Dock your boat out your own back door at this amazing 2600 sf home offering 3 brs, 2 dens and 3 baths!. 2 stories of windows with a gorgeous
southern exposure brings such light and warmth to the generous living room featuring a stone fireplace. The dining area is open to the living and to the kitchen with
tons of counter space and cabinets. Off the kitchen is a huge custom built laundry area and office. Also on the main level is a bedroom with private bath and doors to
the pool and patio area. The luxurious master suite boasts wood floors and French doors overlooking a scenic wildlife view, generous walk in closet and luscious tub
            Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 232 of
and shower. The patio area perfect for enjoying the outdoors. Fully screened it offers a built in grill, in ground pool and dock on deep water canal.
                                                                                 537
Information is deemed to be reliable, but is not guaranteed. © 2017 MLS and FBS. Prepared by Mateusz Rymarski on Monday, January 30, 2017 10:25 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10239049       Document 1-2 Entered on FLSD
                             8764 SE North Passage Way, Tequesta, FL 33469
                                                                             Docket 12/11/2020 Page 233 of$750,000
                                                         537

                          Aerial 8764 North Passage                     8764 aerial dock canal




                            8764 aerial north view                           8764 dock canal




                              8764 canal dock                                 8764 kitchen 2
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 234 of   $750,000
                                                               537
                                   8764 kitchen                                   8764 living room 2




                                 8764 living room                                    8764 dining




                             8764 dining living kitchen                              8764 master
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 235 of   $750,000
                                                               537
                                   8764 master                                    8764 master tub




                                 8764 MASTER BR                                   8764 master bath




                                8764 MASTER BATH                                 8764 master bath 2
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 236 of   $750,000
                                                               537
                                8764 master shower                            8764 master bedroom balcony




                         8764 1ST FLOOR GUEST AND BATH                       8764 1ST FLOOR GUEST ROOM




                                  8764 guest bath                                     8764 office
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 237 of   $750,000
                                                               537
                              8764 LOFT VIEW FOYER                                   8764 foyer




                              8764 LOFT VIEW LR DR                              8764 LOFT VIEW OF LR




                                    8764 LOFT                                      8764 bedroom 3
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 238 of   $750,000
                                                               537
                                 8764 guest bath 3                               8764 guest bath 3a




                                 8764 4th bedroom                                 8764 laundry room




                              8764 side patio and grill                            8764 pool canal
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 239 of    $750,000
                                                               537
                               8764 pool dock canal                              2013-10-20 08.29.10




                                2014-01-20 10.33.13                              2014-06-06 07.51.01




                                2015-03-30 07.24.21                              2015-05-17 11.24.24




                                                                                VA 1-966-132
                                                                   Effective Date of Registration: July 15, 2015
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 240 of   $750,000
                                                               537
                    10302027_10152130309181973_7282159978593          10563122_10152273957366973_5565967878013




                           20150512021810987466000000                         20150512021812266829000000




                               IMG_20101217_095719                                    Juno Pier
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 241 of   $750,000
                                                               537
                             JUPITER BEACH SUNRISE                              JUPITER INLET BRIDGE
Residential Full Report       8764 SE North Passage Way, Tequesta, FL 33469                           List Price: $750,000
            Case 9:20-cv-82262-WPD      Document        1-2 Entered St:
                                           MLS#: RX-10239049
                                                                         onClosed
                                                                            FLSD Docket 12/11/2020         Page 242 of
                                                                                         Type: Single Family Detached
                                           Orig LP: $775,000  537       Range Price:     List Price/SqFt: 279.22
                                                         Area: 5060                    Geo Area: PB32      County: Martin
                                                         Legal Desc: NORTH PASSAGE PLAT NO 1, LOT 13
                                                         Subdivision: NORTH PASSAGE PLAT 1
                                                         Development Name: NORTH PASSAGE
                                                         Model              Parcel ID:                224042019000001304 Front Exp:                                N
                                                         Name:              Waterfrontage:            95                  Garage Spaces:                           2
                                                         Waterfront: Yes    Multiple Ofrs Acptd:      No                  Carport Spaces:
                                                         Lot                Taxes:                              8,175.23                 Private Pool:             Yes
                                                         Dimensions: 95X150
                                                                            Tax Year:                           2015                     REO:                      No
                                                         Lot SqFt:   14,244
                                                                            Special Assessment:                 No                       Short Sale Addendum: No
                                                                     No
                                                         HOPA:       Hopa Dock:                                 1                        Short Sale:               No
                                                         Zoning:     RES    Membership Fee Required:            No                       Owner/Agent:              No

Virtual Tour: Click to View
Living Room               22   X   20 Den    12 X 8 Master Bedroom                   21   X   27   LivSqFt: 2,686                       Bedrooms: 3
Kitchen                   14   X   13 Loft      X Bedroom 2                          12   X   13   SqFt - Total: 3,756                  Baths - Full: 3
Dining Area               13   X   12               Bedroom 3                        13   X   14   SqFt Source: Tax Rolls               Baths - Half: 0
Utility Room              11   X   6                Bedroom 4                        9    X   8    Guest Hse:                           Baths - Total: 3
                                                                                                   Yr Built: 1992                       Pets Allowed: Yes
                                                                                                   Builder Name:
                                                                                                   Built Desc: Resale
HOA/POA/COA (Monthly):         190                      Bldg #:                                     Land Lease:        0           Mobile Home Size:
Governing Bodies:              HOA                      Total Floors/Stories:  2                    Recreation Lease: 0            Decal #:
Homeowners Assoc:              Mandatory                Total Units in Bldg:                        Min Days to Lease: 0           Serial #:
Lease Times p/Year:            1                        Ttl Units in Complex:                                                      Brand Name:
Application Fee:               100                      Unit Floor #:          1                                                   Total Assessed Value:
                                                        Membership Fee Amount:
 Auction: No
 Directions: Country club drive north left into North Passage, 2nd right on North Passage Way about 10 homes on left.
 Showing Instructions: 24 Hour Notice; LA Must Accompany; Owner Occupied; Pets on Premises
 LO: 800307                     Keller Williams Realty Jupiter
 LM: 30644631                   Lori J Hobin
 Com/BuyerAgt: 3%               Comm/Non-Rep: 1%                            Trans Brk: 3%                                         Bonus: No       LD: 05/27/2016
 Var/Dual Rate: No              List Type: Ex Rt                            List Off Agency: Transaction Broker
 Owner Name: RINEARSON SHARON
 Broker Only Remarks: NO SHOWINGS REQUESTED BY OWNER 12-16 THROUGH 12-26 COMPANY FROM OF TOWN, THANK YOU, MERRY CHRISTMAS
 Text Lori Hobin to show 561.373.2401, owner occupied 24 hr notice please. All sizes appx. Far/Bar As-Is with right to inspect for Seller's Convenience.
 Any Broker Advertise: No
Design: Contemporary                                                                          View: Canal; Pool
Construction: Frame                                                                           Waterfront Details: Interior Canal; Navigable; Ocean Access; Seawall;
Unit Desc:                                                                                    Canal Width 1 - 80
Flooring: Carpet; Ceramic Tile; Wood Floor                                                    Cooling: Central; Electric
Furnished: Unfurnished                                                                        Heating: Central
Dining Area: Breakfast Area; Dining-Living                                                    Security: Burglar Alarm; Fence; Gate - Manned; Security Sys-Owned
Master Bedroom/Bath: Bidet; Mstr Bdrm - Ground; Mstr Bdrm - Sitting; Mstr Bdrm -              Utilities: Cable; Public Sewer; Public Water; Underground; Well Water
Upstairs; Separate Shower; Separate Tub                                                       Boat Services: Private Dock; Up to 20 Ft Boat; Up to 30 Ft Boat; Up to 40
Window Treatments: Bay Window; Single Hung Metal                                              Ft Boat; Up to 50 Ft Boat; Lift
Lot Description: West of US-1; 1/4 to 1/2 Acre; Interior Lot; Paved Road; Private Road;       Special Info:
Treed Lot                                                                                     Terms Considered: Cash; Conventional
Private Pool: Heated; Inground; Screened                                                      Parking: Garage - Attached
Storm Protection:                                                                             Lease Info: Land Lease: 0; Recreation Lease: 0; Min Days to Lease: 0;
Restrict: No Truck/RV                                                                         Lease Times p/Year: 1
Rooms: Attic; Cabana Bath; Den/Office; Laundry-Inside; Laundry-Util/Closet; Loft; Storage; Roof: Concrete Tile
Studio Bedroom                                                                                Taxes: County Only; Homestead
                                                                                              Equestrian Features:
Equip/Appl:Auto Garage Open; Dishwasher; Disposal; Dryer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke Detector; Wall Oven; Washer;
Water Heater - Elec
SubdivInfo:Basketball; Clubhouse
Interior:Built-in Shelves; Cook Island; Ctdrl/Vault Ceilings; Custom Mirror; Decorative Fireplace; Entry Lvl Lvng Area; Fireplace(s); French Door; Laundry Tub; Pull
Down Stairs; Roman Tub; Split Bedroom; Upstairs Living Area; Volume Ceiling; W/D Hookup; Walk-in Closet
Exterior:Auto Sprinkler; Built-in Grill; Cabana; Covered Patio; Deck; Fence; Lake/Canal Sprinkler; Outdoor Shower; Screened Patio; Shutters; Well Sprinkler
Maintenance Fee Incl: Cable; Common Areas; Management Fees; Security
Original List Price: $775,000
Days On Market: 245                                                                  Cumulative DOM: 245
Sold Price: 725,000                                                                         Sold Price Sqft: 269.92             Under Contract Date: 01/27/2017
Selling Office: Realty Associates Florida Prop 802347                                       Terms of Sale: Conventional         Sold Date: 03/31/2017
Selling Agent: Debra A McCaughey Wang LLC, Debbie Wang 20017435
Public Remarks:Dock your boat out your own back door at this amazing 2600+ sf home offering 3 brs, 2 dens and 3 baths!. 2 stories of windows with a gorgeous
southern exposure brings such light and warmth to the generous living room featuring a stone fireplace. The dining area is open to the living and to the kitchen with
tons of counter space and cabinets. Off the kitchen is a huge custom built laundry area and office. Also on the main level is a bedroom with private bath and doors to
the pool and patio area. The luxurious master suite boasts wood floors and French doors overlooking a scenic wildlife view, generous walk in closet and luscious tub
            Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 243 of
and shower. The patio area perfect for enjoying the outdoors. Fully screened it offers a built in grill, in ground pool and dock on deep water canal.
                                                                                  537
Information is deemed to be reliable, but is not guaranteed. © 2017 MLS and FBS. Prepared by Mateusz Rymarski on Sunday, June 11, 2017 6:54 PM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10239049       Document 1-2 Entered on FLSD
                              8764 SE North Passage Way, Tequesta, FL 33469
                                                                              Docket 12/11/2020 Page 244 of$725,000
                                                          537

+ MLS #         Status                        Price   % Change                Date   DOM   CDOM Address
                                                                                                   8764 SE North
 - RX-10239049 Closed                   $725,000           -6.5%     04/03/2017      245     245
                                                                                                   Passage Way
         -      Status                  $750,000                     04/03/2017
                Change by: Lori J Hobin, PA

                         Change at 1:19 PM Eastern: changed Status
                                Old Value: Pending
                                New Value: Closed

         -      Terms of Sale           $750,000                     04/03/2017
                Change by: Lori J Hobin, PA

                         Change at 1:19 PM Eastern: changed Selling Agent
                                Old Value:
                                New Value: Debra A McCaughey Wang LLC
                         Change at 1:19 PM Eastern: changed Sold Date
                                Old Value:
                                New Value: 3/31/2017
                         Change at 1:19 PM Eastern: changed Sold Price
                                Old Value:
                                New Value: 725000.00
                         Change at 1:19 PM Eastern: changed Terms of Sale
                                Old Value:
                                New Value: Convention

         -      Text, etc.              $750,000                     03/16/2017
                Change by: Lori J Hobin, PA

                         Change at 10:05 AM Eastern: changed Contingency
                                Old Value: B
                                New Value: N

         -      Photos                  $750,000                     02/21/2017
                Change by: Chelsea Mulvey

                         Change at 10:35 AM Eastern: Removed photo

         -      Status                  $750,000                     01/29/2017
                Change by: Lori J Hobin, PA

                         Change at 8:11 AM Eastern: changed Status
                                Old Value: Active
                                New Value: Pending

         -      Text, etc.              $750,000                     01/29/2017
                Change by: Lori J Hobin, PA

                         Change at 8:11 AM Eastern: changed Contingency
                                Old Value:
                                New Value: B
                         Change at 8:11 AM Eastern: changed Under Contract Date
                                Old Value:
                                New Value: 1/27/2017
                         Change at 8:10 AM Eastern: changed HOA/POA/COA (Monthly)
                                Old Value: 119.00
                                New Value: 190.00
-
Case   Text, etc.
     9:20-cv-82262-WPD          $750,000 1-2 Entered on FLSD
                               Document                 12/17/2016     41
                                                               Docket 12/11/2020 Page 245 of
       Change by: Lori J Hobin, PA            537

                Change at 1:26 PM Eastern: changed Broker Only Remarks
                       Old Value: Text Lori Hobin to show 561.37
                       New Value: NO SHOWINGS REQUESTED BY OWNER

-      Status                  $750,000                         12/01/2016    57
       Change by: Lori J Hobin, PA

                Change at 9:49 AM Eastern: changed Status
                       Old Value: Expired
                       New Value: Active

-      Status                  $750,000                         12/01/2016    57
       Change by: Lori J Hobin, PA

                Change at 9:49 AM Eastern: Listing put back on market
                Change at 9:49 AM Eastern: changed Expiration Date
                Change at 9:49 AM Eastern: changed Fallthrough Date
                       Old Value:
                       New Value: 11/30/2016

       Change by: RAPB/JTHS MLS

                Change at 1:00 AM Eastern: changed Status
                       Old Value: Active
                       New Value: Expired

-      Open House              $750,000                         09/18/2016   131
       Change by: Lori J Hobin, PA

                Change at 1:15 PM Eastern on 09/08/2016: Open House was held from 1:00 PM
                until 4:00 PM on 09/18/2016

-      Text, etc.              $750,000                         09/14/2016   135
       Change by: Lori J Hobin, PA

                Change at 11:32 AM Eastern: changed Public Remarks
                       Old Value: DOCK YOUR BOAT OUT YOUR OWN BA
                       New Value: Dock your boat out your own ba

-      Price Change            $750,000            -3.2%        08/03/2016   177
       Change by: Lori J Hobin, PA

                Change at 1:13 PM Eastern: changed List Price
                       Old Value: 775000.00
                       New Value: 750000.00

-      Text, etc.              $775,000                         07/12/2016   199
       Change by: Lori J Hobin, PA

                Change at 12:49 PM Eastern: changed Public Remarks
                       Old Value: CK DOOR AT THIS AMAZING 4 BEDR
                       New Value: CK DOOR AT THIS AMAZING 3 BEDR
                Change at 12:49 PM Eastern: changed Total Bedrooms
                       Old Value: 4.00
                       New Value: 3.00

-      Text, etc.              $775,000                         06/09/2016   231
       Change by: Lori J Hobin, PA
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 246 of
              Change at 10:00 PM Eastern: changed
                                               537Broker Only Remarks
                       Old Value: Text John Casey to show 561.75
                       New Value: Text Lori Hobin to show 561.37

-     New                     $775,000                      05/30/2016    241
      Change by: Lori J Hobin, PA

              Change at 9:57 PM Eastern: Removed photo
              Change at 9:56 PM Eastern: Added photo "8764 guest bath"
              Change at 9:56 PM Eastern: Added photo "8764 guest bath"
              Change at 9:56 PM Eastern: Added photo "8764 bedroom 3"
              Change at 9:45 PM Eastern: Changed Virtual Tour
              Change at 9:45 PM Eastern: Changed Virtual Tour Unbranded
              Change at 9:45 PM Eastern: Added Virtual Tour
              Change at 9:45 PM Eastern: Added Virtual Tour Unbranded
              Change at 9:45 PM Eastern: Added Virtual Tour
              Change at 9:45 PM Eastern: Added Virtual Tour Unbranded
              Change at 9:38 PM Eastern: Added photo "JUPITER INLET BR"
              Change at 9:38 PM Eastern: Added photo "JUPITER BEACH SU"
              Change at 9:38 PM Eastern: Added photo "Juno Pier"
              Change at 9:38 PM Eastern: Added photo "IMG_20101217_095"
              Change at 9:38 PM Eastern: Added photo "2015051202181226"
              Change at 9:38 PM Eastern: Added photo "2015051202181098"
              Change at 9:38 PM Eastern: Added photo "10563122_1015227"
              Change at 9:38 PM Eastern: Added photo "10302027_1015213"
              Change at 9:37 PM Eastern: Added photo "2015-05-17 11.24"
              Change at 9:37 PM Eastern: Added photo "2015-03-30 07.24"
              Change at 9:37 PM Eastern: Added photo "2014-06-06 07.51"
              Change at 9:37 PM Eastern: Added photo "2014-01-20 10.33"
              Change at 9:37 PM Eastern: Added photo "2013-10-20 08.29"
              Change at 9:18 PM Eastern: Added photo "DSCN1348"
              Change at 9:17 PM Eastern: Added photo "8764 master show"
              Change at 9:17 PM Eastern: Added photo "8764 master bath"
              Change at 9:16 PM Eastern: Added photo "8764 guest bath"
              Change at 9:15 PM Eastern: Added photo "8764 foyer"
              Change at 9:15 PM Eastern: Added photo "8764 4th bedroom"
              Change at 9:03 PM Eastern: Removed photo
              Change at 8:47 PM Eastern: Added photo "8764 pool dock c"
              Change at 8:47 PM Eastern: Added photo "8764 master"
              Change at 8:47 PM Eastern: Added photo "8764 master tub"
              Change at 8:46 PM Eastern: Added photo "8764 master sitt"
              Change at 8:46 PM Eastern: Added photo "8764 MASTER BR"
              Change at 8:46 PM Eastern: Added photo "8764 MASTER BATH"
              Change at 8:45 PM Eastern: Added photo "8764 LOFT"
              Change at 8:45 PM Eastern: Added photo "8764 LOFT VIEW O"
              Change at 8:44 PM Eastern: Added photo "8764 LOFT VIEW L"
              Change at 8:44 PM Eastern: Added photo "8764 LOFT VIEW F"
              Change at 8:36 PM Eastern: Added photo "8764 LOFT VIEW F"
              Change at 8:33 PM Eastern: Added photo "8764 laundry roo"
              Change at 8:28 PM Eastern: Added photo "8764 1ST FLOOR G"
              Change at 8:27 PM Eastern: Added photo "8764 1ST FLOOR G"
              Change at 7:59 PM Eastern: Added photo "8764 pool canal"
              Change at 7:59 PM Eastern: Added photo "8764 office"
              Change at 7:59 PM Eastern: Added photo "8764 master"
              Change at 7:59 PM Eastern: Added photo "8764 master bedr"
              Change at 7:59 PM Eastern: Added photo "8764 master bath"
              Change at 7:59 PM Eastern: Added photo "8764 living room"
              Change at 7:59 PM Eastern: Added photo "8764 living room"
              Change at 7:59 PM Eastern: Added photo "8764 kitchen"
              Change at 7:59 PM Eastern: Added photo "8764 kitchen 2"
              Change at 7:58 PM Eastern: Added photo "8764 dock canal"
              Change at 7:58 PM Eastern: Added photo "8764 dining"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 247 of
                    Change at 7:58 PM Eastern: Added photo
                                                     537 "8764 dining livi"
                        Change at 7:58 PM Eastern: Added photo "8764 canal dock"
                        Change at 7:58 PM Eastern: Added photo "8764 aerial nort"
                        Change at 7:58 PM Eastern: Added photo "8764 aerial dock"
                        Change at 7:56 PM Eastern: Added new listing

                                                                                                8764 SE North
- RX-10127621 Expired                  $775,000           40.9%       04/12/2016    365   365
                                                                                                Passage Way
       -      Status                   $775,000                       04/13/2016
              Change by: RAPB/JTHS MLS

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Photos, etc.             $775,000                       03/20/2016     23
              Change by: John Pinkham

                        Change at 12:36 PM Eastern: changed Public Remarks
                               Old Value: . Come see for yourself this l
                               New Value: . Outside of house was recentl
                        Change at 12:36 PM Eastern: changed Auction
                               Old Value:
                               New Value: N
                        Change at 12:31 PM Eastern: Removed photo
                        Change at 12:30 PM Eastern: Added photo "IMG_0102"
                        Change at 12:26 PM Eastern: Added photo "DSC_0180"
                        Change at 12:26 PM Eastern: Added photo "DSC_0177"
                        Change at 12:25 PM Eastern: Added photo "DSC_0176"
                        Change at 12:25 PM Eastern: Added photo "DSC_0170"
                        Change at 12:25 PM Eastern: Added photo "DSC_0167"
                        Change at 12:25 PM Eastern: Added photo "DSC_0149"
                        Change at 12:25 PM Eastern: Added photo "DSC_0145"
                        Change at 12:25 PM Eastern: Added photo "DSC_0142"
                        Change at 12:20 PM Eastern: Added photo "DSC_0175"
                        Change at 12:20 PM Eastern: Added photo "DSC_0169"
                        Change at 12:20 PM Eastern: Added photo "DSC_0166"
                        Change at 12:20 PM Eastern: Added photo "DSC_0165"
                        Change at 12:20 PM Eastern: Added photo "DSC_0150"
                        Change at 12:20 PM Eastern: Added photo "DSC_0146"
                        Change at 12:20 PM Eastern: Added photo "DSC_0144"
                        Change at 12:19 PM Eastern: Removed photo
                        Change at 12:19 PM Eastern: Removed photo
                        Change at 12:19 PM Eastern: Removed photo

       -      Listing Agent            $775,000                       07/30/2015    257
              Change by: John Pinkham

                        Change at 10:11 AM Eastern: changed Co-listing Agent
                               Old Value: Ron Bill
                               New Value: null
                        Change at 10:11 AM Eastern: changed Co-listing Agent
                               Old Value: John Pinkham
                               New Value: Ron Bill
                        Change at 10:11 AM Eastern: changed Listing Agent
                               Old Value: Ron Bill
                               New Value: John Pinkham

              Change by: Ron Bill

                        Change at 9:56 AM Eastern: changed Co-listing Agent
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 248 of
                    Old Value: null  537
                      New Value: John Pinkham
               Change at 9:55 AM Eastern: changed Co-listing Agent
                      Old Value: Ron Bill
                      New Value: null
               Change at 9:55 AM Eastern: changed Listing Agent
                      Old Value: John Pinkham
                      New Value: Ron Bill

-     Photos                  $775,000                       07/28/2015      259
      Change by: John Pinkham

               Change at 4:12 PM Eastern: Removed photo
               Change at 4:03 PM Eastern: Removed photo
               Change at 4:03 PM Eastern: Removed photo

-     Tour                    $775,000                       05/28/2015      320
      Change by: John Pinkham

               Change at 12:29 PM Eastern on 05/25/2015: Tour was held from 10:00 AM until
               12:00 PM on 05/28/2015

-     Text, etc.              $775,000                       05/25/2015      323
      Change by: John Pinkham

               Change at 12:29 PM Eastern: Added Tour
               Change at 12:25 PM Eastern: changed Co-listing Agent
                      Old Value: null
                      New Value: Ron Bill

-     Photos                  $775,000                       05/09/2015      339
      Change by: John Pinkham

               Change at 1:20 PM Eastern: Added photo "View"
               Change at 1:20 PM Eastern: Added photo "Foyer"
               Change at 1:14 PM Eastern: Removed photo
               Change at 1:14 PM Eastern: Removed photo
               Change at 1:13 PM Eastern: Removed photo
               Change at 1:12 PM Eastern: Removed photo
               Change at 1:09 PM Eastern: Removed photo
               Change at 1:06 PM Eastern: Removed photo
               Change at 1:06 PM Eastern: Removed photo
               Change at 1:06 PM Eastern: Removed photo
               Change at 1:05 PM Eastern: Added photo "Master Bedroom 1"
               Change at 1:05 PM Eastern: Added photo "Master Bedroom"
               Change at 1:05 PM Eastern: Added photo "Master 2:11:2014"
               Change at 1:05 PM Eastern: Added photo "Master"
               Change at 12:59 PM Eastern: Added photo "shower"
               Change at 12:59 PM Eastern: Added photo "Pool"
               Change at 12:59 PM Eastern: Added photo "Night"
               Change at 12:59 PM Eastern: Added photo "Master Suite"
               Change at 12:59 PM Eastern: Added photo "Master Bed"
               Change at 12:59 PM Eastern: Added photo "Master Bath Sink"
               Change at 12:59 PM Eastern: Added photo "Living Rm:Front"
               Change at 12:59 PM Eastern: Added photo "Laundry"
               Change at 12:59 PM Eastern: Added photo "Kitchen Out"
               Change at 12:58 PM Eastern: Added photo "Into Kitchen"
               Change at 12:58 PM Eastern: Added photo "House from Stree"
               Change at 12:58 PM Eastern: Added photo "Guest Two"
               Change at 12:58 PM Eastern: Added photo "Guest Shower"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 249 of
                    Change at 12:58 PM Eastern: Added537
                                                      photo "Guest Bed"
                        Change at 12:58 PM Eastern: Added photo "Guest Bath"
                        Change at 12:58 PM Eastern: Added photo "Going Up"
                        Change at 12:58 PM Eastern: Added photo "From Water"
                        Change at 12:58 PM Eastern: Added photo "Family"
                        Change at 12:58 PM Eastern: Added photo "Dock"
                        Change at 12:58 PM Eastern: Added photo "Bonus"

       -       Text, etc.              $775,000                        05/04/2015    344
               Change by: John Pinkham

                        Change at 11:38 AM Eastern: changed Public Remarks
                               Old Value: Passage. Lovely spacious, high
                               New Value: Passage.This light & bright de
                        Change at 11:38 AM Eastern: changed Total Bedrooms
                               Old Value: 4.00
                               New Value: 3.00

       -       Photos, etc.            $775,000                        04/20/2015    358
               Change by: John Pinkham

                        Change at 8:43 PM Eastern: Removed photo
                        Change at 8:41 PM Eastern: Added photo "North Passage 01"
                        Change at 8:41 PM Eastern: Added photo "North Passage 01"
                        Change at 8:41 PM Eastern: Added photo "North Passage 01"
                        Change at 8:41 PM Eastern: Added photo "North Passage 00"
                        Change at 8:41 PM Eastern: Added photo "North Passage 00"
                        Change at 8:41 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 00"
                        Change at 8:40 PM Eastern: Added photo "North Passage 01"
                        Change at 8:39 PM Eastern: Added photo "North Passage 01"
                        Change at 8:39 PM Eastern: Added photo "North Passage 01"
                        Change at 7:27 AM Eastern: changed Broker Only Remarks
                               Old Value: please.
                               New Value: please. No commission due unt

       -       Photos, etc.            $775,000                        04/16/2015    362
               Change by: John Pinkham

                        Change at 10:54 AM Eastern: Added photo "Sharon Side Yard"
                        Change at 10:52 AM Eastern: changed Total Bedrooms
                               Old Value: 3.00
                               New Value: 4.00
                        Change at 10:52 AM Eastern: changed Baths - Half
                               Old Value: 1.00
                               New Value: 0.00

       -       New                     $775,000                        04/13/2015    364
               Change by: John Pinkham

                        Change at 7:52 PM Eastern: Added new listing

                                                                                                8764 SE North
- RX-3214902   Closed                  $550,000          -21.3%        11/04/2011    77    77
                                                                                                Passage Way
       -       Status                  $569,000                        11/04/2011
             Change by: RAPB/JTHSDocument
      Case 9:20-cv-82262-WPD     MLS      1-2 Entered on FLSD Docket 12/11/2020 Page 250 of
                                               537
                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                   $569,000                        10/18/2011
               Change by: RAPB/JTHS MLS

                         Change at 1:00 AM Eastern: changed Sold Price
                                Old Value:
                                New Value: 550000.0
                         Change at 1:00 AM Eastern: changed Sold Date
                                Old Value:
                                New Value: 10/18/2011
                         Change at 1:00 AM Eastern: changed Selling Agent
                                Old Value:
                                New Value: John Pinkham

               Change by: John Pinkham

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Closed

       -       Status                   $569,000                        09/26/2011    21
               Change by: Angelina M Martinsen

                         Change at 5:31 PM Eastern: changed Status
                                Old Value: Pending
                                New Value: Contingent

       -       New                      $569,000                        08/01/2011    77
               Change by: RAPB/JTHS MLS

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                 8764 SE North
- RX-3079902   Expired                  $699,000                        04/27/2010   101   101
                                                                                                 Passage Way
       -       Status                   $699,000                        04/27/2010
               Change by: RAPB/JTHS MLS

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                   $699,000                        04/26/2010     0
               Change by: Maureen C Lis

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       New                      $699,000                        01/15/2010   101
               Change by: RAPB/JTHS MLS

                         Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10239049       Document 1-2 Entered on FLSD
                             8764 SE North Passage Way, Tequesta, FL 33469
                                                                             Docket 12/11/2020 Page 251 of$725,000
                                                         537

                          Aerial 8764 North Passage                     8764 aerial dock canal




                            8764 aerial north view                           8764 dock canal




                              8764 canal dock                                 8764 kitchen 2
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 252 of   $725,000
                                                               537
                                   8764 kitchen                                   8764 living room 2




                                 8764 living room                                    8764 dining




                             8764 dining living kitchen                              8764 master
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 253 of   $725,000
                                                               537
                                   8764 master                                    8764 master tub




                                 8764 MASTER BR                                   8764 master bath




                                8764 MASTER BATH                                 8764 master bath 2
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 254 of   $725,000
                                                               537
                                8764 master shower                            8764 master bedroom balcony




                         8764 1ST FLOOR GUEST AND BATH                       8764 1ST FLOOR GUEST ROOM




                                  8764 guest bath                                     8764 office
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 255 of   $725,000
                                                               537
                              8764 LOFT VIEW FOYER                                   8764 foyer




                              8764 LOFT VIEW LR DR                              8764 LOFT VIEW OF LR




                                    8764 LOFT                                      8764 bedroom 3
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 256 of   $725,000
                                                               537
                                 8764 guest bath 3                               8764 guest bath 3a




                                 8764 4th bedroom                                 8764 laundry room




                              8764 side patio and grill                            8764 pool canal
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 257 of   $725,000
                                                               537
                               8764 pool dock canal                              2013-10-20 08.29.10




                                2014-01-20 10.33.13                              2014-06-06 07.51.01




                                2015-03-30 07.24.21                   10302027_10152130309181973_7282159978593
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 258 of   $725,000
                                                               537
                    10563122_10152273957366973_5565967878013                  20150512021810987466000000




                           20150512021812266829000000                            IMG_20101217_095719




                                    Juno Pier                                  JUPITER BEACH SUNRISE
MLS # RX-10239049 8764 SE North Passage Way,
         Case 9:20-cv-82262-WPD              Tequesta, FL1-2
                                         Document         33469 Entered   on FLSD Docket 12/11/2020 Page 259 of   $725,000
                                                               537
                                   JUPITER INLET BRIDGE
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 260 of
                                     537




                             Exhibit
                                    13
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 261 of
                                     537




                                 EXHIBIT

                                     13-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 262 of
                                     537




  EXHIBIT

     13-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 263 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 264 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 265 of
                                     537




                             EXHIBIT

                                 13-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 266 of
                                     537
Residential Full Report        19670 Beach Road A304, Jupiter, FL 33469                       List Price: $1,095,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered on FLSD
                                            MLS#: RX-10374463
                                                                                 Docket 12/11/2020
                                                                        St: Active
                                                                                                         Page 267 of
                                                                                             Type: Condo/Coop
                                            Orig LP: $1,095,000 537     Range Price:         List Price/SqFt: 544.78
                                                            Area: 5030                     Geo Area: PB32          County: Palm Beach
                                                            Legal Desc: SEAWATCH AT JUPITER ISLAND COND UNIT A-304
                                                            Subdivision: SEAWATCH AT JUPITER ISLAND CONDO
                                                            Development Name:
                                                            Model           Parcel ID:                  00434030300003040 Front Exp:                                E
                                                            Name:           Waterfrontage:                                  Garage Spaces:                          1
                                                            Waterfront: Yes    Multiple Ofrs Acptd:             No                       Carport Spaces:
                                                            Lot SqFt:          Taxes:                           10,968                   Private Pool:              No
                                                                         No Tax Year:                           2017                     REO:                       No
                                                            HOPA:        Hopa Special Assessment:               No                       Short Sale Addendum:       No
                                                            Zoning:      res Dock:                              DAY DOCK                 Short Sale:                No
                                                                               Membership Fee Required:         No                       Owner/Agent:               No

Virtual Tour: Click to View
Living Room                   22 X 15     Master Bedroom                     18 X 16 LivSqFt: 2,010                                  Bedrooms: 2
Kitchen                       14 X 14     Bedroom 2                             X    SqFt - Total: 2,400                             Baths - Full: 2
Dining Room                   14 X 14                                                     SqFt Source: Tax Rolls                     Baths - Half: 1
                                                                                          Guest Hse:                                 Baths - Total: 2.1
                                                                                          Yr Built: 1984                             Pets Allowed: Yes
                                                                                          Builder Name:
                                                                                          Built Desc: Resale
HOA/POA/COA (Monthly):        1,147                    Bldg #:                                     Land Lease:                      Mobile Home Size:
Governing Bodies:             Condo                    Total Floors/Stories:        7              Recreation Lease:                Decal #:
Homeowners Assoc:             Mandatory                Total Units in Bldg:         65             Min Days to Lease: 90            Serial #:
Lease Times p/Year:           2                        Ttl Units in Complex:        65                                              Brand Name:
Application Fee:              100                      Unit Floor #:                3                                               Total Assessed Value:
                                                       Membership Fee Amount:
 Auction: No
 Directions: Us1 and Alt A1A to S. Beach Road north past coral cay park first condo on right after park.
 Showing Instructions: Appointment Only; LA Must Accompany; Schedule Online
 LO: 800788                   Re/Max Ocean Properties                  561-839-1770
 LM: 30644631                 Lori Hobin, P.A., Realtor, GRI           561-373-2401                                         lori@lorihobin.com
 Com/BuyerAgt: 3%             Comm/Non-Rep: $500                       Trans Brk: 3%                                        Bonus:                   LD: 10/15/2017
 Var/Dual Rate: Yes           List Type: Ex Rt                         List Off Agency: Transaction Broker
 Owner Name: Rowe, Marjorie Trust
 Broker Only Remarks: Text Lori for showings, easy to show 561.373.2401 All sizes appx. As Is Far/Bar contract please. Thank you for showing.
 Any Broker Advertise: No
Design: 4+ Floors                                                                                   View: Intracoastal; Ocean; Tennis
Construction: Mixed                                                                                 Waterfront Details: Intracoastal; Oceanfront
Unit Desc:                                                                                          Cooling: Central; Electric
Flooring: Carpet; Tile                                                                              Heating: Central; Electric
Furnished: Furniture Negotiable; Unfurnished                                                        Security: Private Guard; TV Camera
Dining Area: Breakfast Area; Dining Family; Eat-In Kitchen; Formal                                  Membership: No Membership Avail
Master Bedroom/Bath: Bidet; Dual Sinks; Mstr Bdrm - Sitting; Separate Shower; Separate Tub Utilities: Cable; Electric Service Available; Public Sewer; Public Water
Window Treatments: Hurricane Windows; Impact Glass                                                  Boat Services: Common Dock
Storm Protection: Accordion Shutters: Partial; Impact Glass: Complete                               Special Info:
ADA Compliant: Elevator; Entry                                                                      Terms Considered: Cash; Conventional
Restrict: Buyer Approval; Lease OK w/Restrict; 1 Pet; < 20 lb Pet                                   Parking: Assigned; Deeded; Garage - Building; Under Building
Rooms: Family; Great; Laundry-Inside; Storage                                                       Lease Info: Min Days to Lease: 90; Lease Times p/Year: 2
                                                                                                    Taxes: County Only
                                                                                                    Equestrian Features:
Equip/Appl:Auto Garage Open; Dishwasher; Disposal; Dryer; Ice Maker; Microwave; Range - Electric; Refrigerator; Storm Shutters; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Bike Storage; Billiards; Clubhouse; Community Room; Elevator; Exercise Room; Extra Storage; Game Room; Library; Lobby; Manager on Site;
Picnic Area; Pool; Sidewalks; Tennis; Beach Access by Easement
Interior:Built-in Shelves; Fire Sprinkler; Foyer; Laundry Tub; Pantry; Walk-in Closet
Exterior:Covered Balcony; Open Balcony; Shutters; Tennis Court
Maintenance Fee Incl: Cable; Common Areas; Common R.E. Tax; Elevator; Insurance-Bldg; Lawn Care; Maintenance-Exterior; Maintenance-Interior; Manager;
Parking; Pool Service; Roof Maintenance; Security; Trash Removal
Original List Price: $1,095,000
Days On Market: 65                                                                   Cumulative DOM: 65
Sold Price:                                          Sold Price Sqft:                                  Under Contract Date:
Selling Office:                                      Terms of Sale:                                    Sold Date:
Selling Agent:
Public Remarks:Breathtaking Direct OceanFront to IntraCoastal living at it's finest. Sip your coffee watching the glorious sunrise and then celebrate the great day with
happy hour on the west balcony enjoying the multi colors of the sunset. Miles of beautiful beaches for surfing, swimming and fishing and IntraCoastal waterways for
paddleboarding, boating, kayaking and jetskiing and then enjoy a swim in the pool and spa to cap off the day. This most sought after ''A'' Floor plan offers a large
kitchen with ample countertops and sliders to an oversized balcony, wet bar with formal dining area and generous living room, a lavish master suite, newly remodeled
baths and large walk in closet. The guest bedroom has a private bath and walk in closet as well. A small pet under 25 lbs is welcome. #ComeJoinUs!
Information is deemed to be reliable, but is not guaranteed. © 2017 MLS and FBS. Prepared by Mateusz Rymarski on Tuesday, December 19, 2017 9:27 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10374463      Document 1-2 Entered on
                              19670 Beach Road A304, Jupiter, FL 33469
                                                                         FLSD Docket 12/11/2020 Page 268 of
                                                                                                         $1,095,000
                                                            537

+ MLS #          Status                         Price     % Change              Date    DOM     CDOM Address
                                                                                                         19670 Beach Road
 - RX-10374463 Active                      $1,095,000                     10/18/2017      65        65
                                                                                                         A304
         -       Open House                $1,095,000                     01/21/2018
                 Change by: Lori J Hobin

                           Change at 8:19 PM Eastern on 12/16/2017: Open House to be held from 1:00 PM
                           until 3:00 PM on 01/21/2018

         -       Open House                $1,095,000                     01/07/2018
                 Change by: Lori J Hobin

                           Change at 8:18 PM Eastern on 12/16/2017: Open House to be held from 1:00 PM
                           until 3:00 PM on 01/07/2018

         -       Open House                $1,095,000                     12/03/2017      16
                 Change by: Lori J Hobin

                           Change at 3:49 PM Eastern on 11/30/2017: Open House was held from 1:00 PM
                           until 3:00 PM on 12/03/2017

         -       Open House                $1,095,000                     11/19/2017      30
                 Change by: Lori J Hobin

                           Change at 10:42 AM Eastern on 11/14/2017: Open House was held from 1:00 PM
                           until 3:00 PM on 11/19/2017
                           Change at 10:39 AM Eastern on 11/14/2017: This Open House was created.

         -       Open House                $1,095,000                     11/05/2017      44
                 Change by: Lori J Hobin

                           Change at 10:18 PM Eastern on 11/04/2017: Open House was held from 1:00 PM
                           until 3:00 PM on 11/05/2017

         -       New                       $1,095,000                     10/18/2017      62
                 Change by: Lori J Hobin

                           Change at 6:51 PM Eastern: Added Virtual Tour
                           Change at 6:51 PM Eastern: Added Virtual Tour Unbranded
                           Change at 6:49 PM Eastern: Added new listing

                                                                                                         19670 Beach Road
 - RX-3155037    Expired                      $4,900                      11/16/2011     365       365
                                                                                                         A304
         -       Status                       $4,900                      11/16/2011
                 Change by: BeachesMLS, Inc.

                           Change at 1:00 AM Eastern: changed Status
                                  Old Value:
                                  New Value: Expired

         -       Status                       $4,900                      11/15/2011       0
                 Change by: Rachel Raker

                           Change at 1:00 AM Eastern: changed Status
                                  Old Value:
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 269 of
                          New Value: Expired 537
       -       Price Change                 $4,900          -10.9%      12/09/2010   341
               Change by: Rachel Raker

                         Change at 12:19 PM Eastern: changed Rental Price
                                Old Value:
                                New Value: 4900

       -       New                          $5,500                      11/15/2010   365
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing

                                                                                                 19670 BEACH
- RX-2122863   Expired                      $3,200                      01/01/2002   228   228
                                                                                                 Road A304
       -       Status                       $3,200                      01/01/2002
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                       $3,200                      12/31/2001     0
               Change by: Mark Meckly

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                       $3,200                      09/18/2001   104
               Change by: Mark Meckly

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Active

       -       Status                       $3,200                      09/17/2001   105
               Change by: Mark Meckly

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       New                          $3,200                      05/17/2001   228
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10374463       Document 1-2 Entered on
                             19670 Beach Road A304, Jupiter, FL 33469
                                                                        FLSD Docket 12/11/2020 Page 270 of
                                                                                                        $1,095,000
                                                          537

                              Aerial of Seawatch                            SEAWATCH TENNIS 2




                                  304 KIT 1                                     304 KIT 2




                                304 DR - BAR                                     304 LR
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 271 of $1,095,000
                                                                 537
                                      304 LR2                                    304 POWDER RM




                                     304 MBR                                     304 MBR BATH 1




                                   304 MBR BATH                                   304 GUEST BR
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 272 of $1,095,000
                                                                 537
                                  304 GUEST BATH                                     304 BALCONY




                                  304 OCEAN VIEW                                 A3 Seawatch Beach 2




                                 A3 Seawatch Beach                      A3 Seawatch Building view from Intracoas
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 273 of $1,095,000
                                                                 537
                        A3 Seawatch Day Dock and Intracoastal                 A3 Seawatch Beach Chair




                             A3 Seawatch Comm Room 2                         A3 Seawatch Comm Room 3




                             A3 Seawatch Comm Room 4                         A3 Seawatch Comm Room 5
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 274 of $1,095,000
                                                                 537
                             A3 Seawatch Comm Room 6                         A3 Seawatch Fitness Center




                                A3 Seawatch Garage 2                            A3 Seawatch Garage




                                A3 Seawatch Lobby 2                             A3 Seawatch Lobby 3
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 275 of $1,095,000
                                                                 537
                           A3 Seawatch pool and Spa closer                     SEAWATCH TENNIS 2




                                 SEAWATCH TENNIS                               860 harbourside - Copy




                                    860 juno pier                                 860 jupiter inlet
MLS # RX-10374463 19670 Beach Road A304, Jupiter,
         Case 9:20-cv-82262-WPD          Document FL 334691-2   Entered on FLSD Docket 12/11/2020 Page 276 of $1,095,000
                                                                 537
                                   860 lighthouse                               2013-10-20 08.29.10




                                 2014-01-20 10.33.13                            2015-05-17 11.24.24




                                                                                                            Reg.Date 07-15-15
                                                                                                            VA 1-966-132




                              JUPITER BEACH SUNRISE                           JUPITER INLET BRIDGE
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 277 of
                                     537




                             Exhibit
                                    14
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 278 of
                                     537




                                 EXHIBIT

                                     14-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 279 of
                                     537




 EXHIBIT

     14-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 280 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 281 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 282 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 283 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 284 of
                                     537




                                EXHIBIT

                                    14-C
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                        List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD    Docket 12/11/2020
                                                                           Pending
                                                                                                           Page 285 of
                                                                                          Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:      List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304                                                                  Cumulative DOM: 304
Sold Price:                                 Sold Price Sqft:                          Under Contract Date: 04/01/2019
Selling Office:                             Terms of Sale:                            Sold Date:
Selling Agent:
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 286 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Wednesday, April 03, 2019 11:21 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                         FLSD Docket 12/11/2020 Page 287 of
                                                                                                         $2,525,000
                                                            537

+ MLS #          Status                                 Price         % Change           Date     DOM      CDOM Address
                                                                                                                     71 N
 - RX-10436425 Pending                             $2,525,000            -9.7%     04/01/2019      304           304 River
                                                                                                                     Road
         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019

         -       Open House                        $2,525,000                      03/09/2019       23
                 Change by: Mark S. Bradley

                          Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                          PM on 03/10/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/03/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                          PM on 03/03/2019

         -       Text, etc.                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern: changed Open House
                                 Old Value: x'20190225013442459290000000'
                                 New Value: Added
                          Change at 8:32 PM Eastern: changed Open House
                                 Old Value: x'20190225013221019866000000'
                                 New Value: Added
                          Change at 8:28 PM Eastern: changed Comm/Non-Rep
                                 Old Value: 3.5%
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 288 of
                    New Value: 4%    537
               Change at 8:28 PM Eastern: changed Comm/Single Agent
                      Old Value: 3.5%
                      New Value: 4%
               Change at 8:28 PM Eastern: changed Comm/Trans Brk
                      Old Value: 3.5%
                      New Value: 4%

-     Text, etc.                         $2,525,000                       02/23/2019        36
      Change by: Mark S. Bradley

               Change at 9:05 PM Eastern: changed Comm/Non-Rep
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Single Agent
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Trans Brk
                      Old Value: 2.5%
                      New Value: 3.5%

-     Text, etc.                         $2,525,000                       02/20/2019        40
      Change by: Mark S. Bradley

               Change at 2:02 PM Eastern: changed Co-listing Agent
                      Old Value: Candi Lee Carrier
                      New Value: null
               Change at 1:58 PM Eastern: changed Broker Only Remarks
                      Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                      772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                      New Value: 72-323-6865 to request a sho

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-     Open House                         $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 289 of
              Change at 7:28 PM Eastern on 02/04/2019:
                                               537 This Tour was Edited.
-     Tour                             $2,525,000                      02/04/2019       55
      Change by: Candi Lee Carrier

              Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-     Open House                       $2,525,000                      02/02/2019       58
      Change by: Candi Lee Carrier

              Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-     Price Change                     $2,525,000             -12.8%   02/01/2019       59
      Change by: Mark S. Bradley

              Change at 9:35 AM Eastern: changed List Price
                     Old Value: 2895000.00
                     New Value: 2525000.00

-     Open House                       $2,895,000                      01/30/2019       61
      Change by: Candi Lee Carrier

              Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                       $2,895,000                      01/27/2019       64
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD       Document 1-2 Entered on FLSD Docket 12/11/2020 Page 290 of
                                           537
                Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-      Open House                        $2,895,000                      01/25/2019       66
       Change by: Candi Lee Carrier

                Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-      Virtual Tour, etc.                $2,895,000                      01/15/2019       75
       Change by: Mark S. Bradley

                Change at 7:34 PM Eastern: Changed Virtual Tour
                Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/26/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/18/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:01 AM Eastern on 01/14/2019: Open House was held from 10:00 AM until 4:00
                PM on 01/17/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                PM on 01/20/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                PM on 01/19/2019

-      Open House                        $2,895,000                      01/11/2019       80
       Change by: Candi Lee Carrier

                Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                PM on 01/12/2019

-      Open House                        $2,895,000                      12/23/2018       99
       Change by: Candi Lee Carrier

                Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-      Photos                            $2,895,000                      12/22/2018      100
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 291 of
              Change at 4:05 PM Eastern: Added photo
                                               537 "tubsink"
            Change at 4:04 PM Eastern: Added photo "tub"
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Added photo "master"
            Change at 3:59 PM Eastern: Added photo "master2"
            Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 3:58 PM Eastern: Added photo "master4"
            Change at 3:47 PM Eastern: Added photo "master2"
            Change at 3:37 PM Eastern: Added photo "master"
            Change at 3:37 PM Eastern: Added photo "master1"
            Change at 2:45 PM Eastern: Removed photo
            Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:43 PM Eastern: Removed photo
            Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:38 PM Eastern: Removed photo
            Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:36 PM Eastern: Removed photo
            Change at 2:35 PM Eastern: Removed photo
            Change at 2:34 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:31 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 292 of
              Change at 2:23 PM Eastern: Added photo
                                               537 "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026DCandi-Carrie"
            Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
            Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 293 of
              Change at 1:20 PM Eastern: Added photo
                                               537 "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                         12/22/2018   100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                         12/19/2018   103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                         12/11/2018   111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                         12/06/2018   116
      Change by: Candi Lee Carrier

               Change at 4:16 PM Eastern on 12/06/2018: Open House was held from 11:00 AM until 2:00
               PM on 12/09/2018

-     Open House                        $2,895,000                         11/27/2018   125
      Change by: Candi Lee Carrier

               Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/02/2018

-     Virtual Tour, etc.                $2,895,000                         11/22/2018   129
      Change by: Candi Lee Carrier

               Change at 10:28 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:19 PM Eastern: changed video
                      Old Value: list_media
                      New Value: remove
               Change at 10:19 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:13 PM Eastern: Added Virtual Tour
               Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-     Open House                        $2,895,000                         11/04/2018   148
      Change by: Candi Lee Carrier

               Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
               PM on 11/04/2018
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,895,000               11/04/2018
                                      1-2 Entered on FLSD Docket 12/11/2020148Page 294 of
       Change by: Candi Lee Carrier          537

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
                       sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water
                       dockage with easy access to the inlet and so much more.
                       New Value: ircase, cherry wood office, pe

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-      Text, etc.                         $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:44 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                       magnificent waterfront luxurious home!
                       New Value: 72-323-6865 or Candi Carrier
                Change at 5:26 PM Eastern: Added Tour
                Change at 5:24 PM Eastern: Added Tour

       Change by: Mark S. Bradley

                Change at 2:06 PM Eastern: changed Co-listing Agent
                       Old Value: null
                       New Value: Candi Lee Carrier

-      Price Change                       $2,895,000            -3.5%       08/08/2018      235
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 295 of
              Change at 10:16 PM Eastern: changed
                                               537List Price
                       Old Value: 3000000.00
                       New Value: 2895000.00

-     Open House                        $3,000,000                      06/22/2018      282
      Change by: Mark S. Bradley

               Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/23/2018

-     Open House                        $3,000,000                      06/09/2018      296
      Change by: Mark S. Bradley

               Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/10/2018

-     Photos                            $3,000,000                      06/06/2018      298
      Change by: Mark S. Bradley

               Change at 10:50 PM Eastern: Added photo "055_preview"
               Change at 10:49 PM Eastern: Removed photo
               Change at 10:48 PM Eastern: Removed photo
               Change at 10:45 PM Eastern: Added photo "006_preview"
               Change at 10:43 PM Eastern: Added photo "54_preview"
               Change at 10:42 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Added photo "download (2)"
               Change at 10:33 PM Eastern: Added photo "Sewells Point ae"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:33 PM Eastern: Added photo "dock1web_preview"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:32 PM Eastern: Added photo "064_preview"
               Change at 10:32 PM Eastern: Removed photo
               Change at 10:31 PM Eastern: Removed photo
               Change at 10:30 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:24 PM Eastern: Added photo "download (2)"
               Change at 10:24 PM Eastern: Added photo "download (1)"
               Change at 10:21 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "download"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "75_preview"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "009_preview"
               Change at 10:15 PM Eastern: Removed photo
               Change at 10:14 PM Eastern: Added photo "010_preview"
               Change at 10:14 PM Eastern: Added photo "009_preview"
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Added photo "front3web_previe"
               Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
               Change at 10:11 PM Eastern: Added photo "010_preview"
               Change at 10:11 PM Eastern: Added photo "front3web_previe"
               Change at 10:05 PM Eastern: Added photo "053b_preview"
               Change at 10:05 PM Eastern: Added photo "5_preview"
               Change at 10:04 PM Eastern: Added photo "003_preview"
               Change at 10:04 PM Eastern: Added photo "75_preview"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 296 of
                    Change at 10:04 PM Eastern: Added537
                                                      photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                         06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                         06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                           71 N
- RX-10346820 Expired                            $2,795,000             3.7%        06/23/2018    16    16 River
                                                                                                           Road
       -      Status                             $2,795,000                         06/24/2018
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                             $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                           71 N
- RX-10088519 Expired                            $2,695,000             -7.1%       10/28/2015   350   350 River
                                                                                                           Road
       -      Status                             $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                       $2,695,000             -6.9%       08/10/2015    79
              Change by: Vivian Swasey
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 297 of
              Change at 2:54 PM Eastern: changed List Price
                                               537
                       Old Value: 2895000.00
                       New Value: 2695000.00

-     Photos                             $2,895,000                         07/09/2015   111
      Change by: Debra Duvall

               Change at 2:39 PM Eastern: Removed photo

-     Photos                             $2,895,000                         11/24/2014   338
      Change by: Debra Duvall

               Change at 11:03 AM Eastern: Replaced photo "MLS 23"
               Change at 10:38 AM Eastern: Added photo "Aerial with boat"

-     Photos, etc.                       $2,895,000                         11/17/2014   345
      Change by: Debra Duvall

               Change at 11:14 AM Eastern: Added photo "027"
               Change at 10:50 AM Eastern: Added photo "073"
               Change at 10:49 AM Eastern: Added photo "067"
               Change at 10:48 AM Eastern: Added photo "062"
               Change at 10:48 AM Eastern: Added photo "061"
               Change at 10:47 AM Eastern: Added photo "059"
               Change at 10:47 AM Eastern: Added photo "056"
               Change at 10:46 AM Eastern: Added photo "049"
               Change at 10:46 AM Eastern: Added photo "040a"
               Change at 10:45 AM Eastern: Added photo "025b"

-     New                                $2,895,000                         11/13/2014   349
      Change by: Debra Duvall

               Change at 10:22 AM Eastern: Added Virtual Tour
               Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
               Change at 10:19 AM Eastern: Added photo "MLS 25"
               Change at 10:19 AM Eastern: Added photo "MLS 24"
               Change at 10:19 AM Eastern: Added photo "MLS 23"
               Change at 10:19 AM Eastern: Added photo "MLS 22"
               Change at 10:19 AM Eastern: Added photo "MLS 21"
               Change at 10:19 AM Eastern: Added photo "MLS 20"
               Change at 10:19 AM Eastern: Added photo "MLS 19"
               Change at 10:19 AM Eastern: Added photo "MLS 18"
               Change at 10:19 AM Eastern: Added photo "MLS 17"
               Change at 10:19 AM Eastern: Added photo "MLS 16"
               Change at 10:19 AM Eastern: Added photo "MLS 15"
               Change at 10:19 AM Eastern: Added photo "MLS 14"
               Change at 10:19 AM Eastern: Added photo "MLS 13"
               Change at 10:19 AM Eastern: Added photo "MLS 12"
               Change at 10:19 AM Eastern: Added photo "MLS 11"
               Change at 10:19 AM Eastern: Added photo "MLS 10"
               Change at 10:19 AM Eastern: Added photo "MLS 9"
               Change at 10:19 AM Eastern: Added photo "MLS 8"
               Change at 10:19 AM Eastern: Added photo "MLS 7"
               Change at 10:19 AM Eastern: Added photo "MLS 6"
               Change at 10:19 AM Eastern: Added photo "MLS 5"
               Change at 10:18 AM Eastern: Added photo "MLS 4"
               Change at 10:18 AM Eastern: Added photo "MLS 3"
               Change at 10:18 AM Eastern: Added photo "MLS 2"
               Change at 10:18 AM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 298 of71 N
- RX-3286720 Expired                $2,900,000
                                            537               01/01/2013   209    209 River
                                                                                          Road
       -       Status                            $2,900,000            01/01/2013
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/31/2012     0
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/28/2012     3
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Temp Off Market

       -       New                               $2,900,000            06/05/2012   209
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 299 of
                                                                                                        $2,525,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 300 of $2,525,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 301 of $2,525,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 302 of $2,525,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 303 of $2,525,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 304 of $2,525,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 305 of $2,525,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 306 of $2,525,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 307 of $2,525,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 308 of $2,525,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 309 of $2,525,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 310 of $2,525,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 311 of $2,525,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                         List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD
                                                                           Closed
                                                                                  Docket 12/11/2020         Page 312 of
                                                                                           Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:       List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304               Sold for                                           Cumulative DOM: 304
Sold Price: 2,200,000                                                      Sold Price Sqft: 411.91                  Under Contract Date: 04/01/2019
Buyer Office: Keller Williams Realty 800659                                Terms of Sale: Cash                      Sold Date: 04/23/2019
Buyer Agent: Candi Lee Carrier 276541569
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 313 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Friday, May 10, 2019 10:20 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                          FLSD Docket 12/11/2020 Page 314 of
                                                                                                          $2,200,000
                                                           537

+ MLS #          Status                                 Price         % Change           Date    DOM       CDOM Address
                                                                                                                 71 N
 - RX-10436425 Closed                              $2,200,000            -21.3%    04/23/2019      304       304 River
                                                                                                                 Road
         -       Text, etc.                        $2,525,000                      04/26/2019
                 Change by: Susie S Nimrouzi

                          Change at 9:59 AM Eastern: changed Sold Price
                                 Old Value: 22000.00
                                 New Value: 2200000.00

         -       Status                            $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Terms of Sale                     $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Buyer Agent
                                 Old Value:
                                 New Value: Candi Lee Carrier
                          Change at 10:12 PM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 4/23/2019
                          Change at 10:12 PM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 22000.00
                          Change at 10:12 PM Eastern: changed Terms of Sale
                                 Old Value:
                                 New Value: Cash

         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               03/09/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 23Page 315 of
       Change by: Mark S. Bradley            537

                Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                PM on 03/10/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                PM on 03/03/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                PM on 03/03/2019

-      Text, etc.                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern: changed Open House
                       Old Value: x'20190225013442459290000000'
                       New Value: Added
                Change at 8:32 PM Eastern: changed Open House
                       Old Value: x'20190225013221019866000000'
                       New Value: Added
                Change at 8:28 PM Eastern: changed Comm/Non-Rep
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Single Agent
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Trans Brk
                       Old Value: 3.5%
                       New Value: 4%

-      Text, etc.                         $2,525,000                       02/23/2019        36
       Change by: Mark S. Bradley

                Change at 9:05 PM Eastern: changed Comm/Non-Rep
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Single Agent
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Trans Brk
                       Old Value: 2.5%
                       New Value: 3.5%

-      Text, etc.                         $2,525,000                       02/20/2019        40
       Change by: Mark S. Bradley

                Change at 2:02 PM Eastern: changed Co-listing Agent
                       Old Value: Candi Lee Carrier
                       New Value: null
                Change at 1:58 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                       772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                       New Value: 72-323-6865 to request a sho
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               02/07/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 53Page 316 of
       Change by: Candi Lee Carrier          537

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Open House                       $2,525,000                       02/07/2019    53
       Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-      Open House                       $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-      Open House                       $2,525,000                       02/02/2019    58
       Change by: Candi Lee Carrier

               Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-      Price Change                     $2,525,000          -12.8%       02/01/2019    59
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 317 of
              Change at 9:35 AM Eastern: changed List Price
                                               537
                           Old Value: 2895000.00
                           New Value: 2525000.00

-     Open House                          $2,895,000                    01/30/2019       61
      Change by: Candi Lee Carrier

               Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-     Open House                          $2,895,000                    01/25/2019       66
      Change by: Candi Lee Carrier

               Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-     Virtual Tour, etc.                  $2,895,000                    01/15/2019       75
      Change by: Mark S. Bradley

               Change at 7:34 PM Eastern: Changed Virtual Tour
               Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/26/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/18/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 318 of
              Change at 11:01 AM Eastern on 01/14/2019:
                                               537      Open House was held from 10:00 AM until 4:00
                 PM on 01/17/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                 PM on 01/20/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                 PM on 01/19/2019

-       Open House                        $2,895,000                         01/11/2019    80
        Change by: Candi Lee Carrier

                 Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                 PM on 01/12/2019

-       Open House                        $2,895,000                         12/23/2018    99
        Change by: Candi Lee Carrier

                 Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-       Photos                            $2,895,000                         12/22/2018   100
        Change by: Candi Lee Carrier

                 Change at 4:05 PM Eastern: Added photo "tubsink"
                 Change at 4:04 PM Eastern: Added photo "tub"
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Added photo "master"
                 Change at 3:59 PM Eastern: Added photo "master2"
                 Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
                 Change at 3:58 PM Eastern: Added photo "master4"
                 Change at 3:47 PM Eastern: Added photo "master2"
                 Change at 3:37 PM Eastern: Added photo "master"
                 Change at 3:37 PM Eastern: Added photo "master1"
                 Change at 2:45 PM Eastern: Removed photo
                 Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:43 PM Eastern: Removed photo
                 Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:38 PM Eastern: Removed photo
                 Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:36 PM Eastern: Removed photo
                 Change at 2:35 PM Eastern: Removed photo
                 Change at 2:34 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:31 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 319 of
              Change at 2:28 PM Eastern: Removed
                                              537photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 320 of
              Change at 1:45 PM Eastern: Added photo
                                               537 "026DCandi-Carrie"
               Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
               Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                        12/22/2018    100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                        12/19/2018    103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                        12/11/2018    111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                        12/06/2018    116
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 321 of
              Change at 4:16 PM Eastern on 12/06/2018:
                                               537 Open House was held from 11:00 AM until 2:00
                PM on 12/09/2018

-      Open House                         $2,895,000                        11/27/2018      125
       Change by: Candi Lee Carrier

                Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
                PM on 12/02/2018

-      Virtual Tour, etc.                 $2,895,000                        11/22/2018      129
       Change by: Candi Lee Carrier

                Change at 10:28 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:19 PM Eastern: changed video
                       Old Value: list_media
                       New Value: remove
                Change at 10:19 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:13 PM Eastern: Added Virtual Tour
                Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 322 of
                    sitting room,luxurious bath, 537
                                                 walk-in closets and riverfront balcony. Deep water
                         dockage with easy access to the inlet and so much more.
                         New Value: ircase, cherry wood office, pe

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-       Text, etc.                         $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:44 PM Eastern: changed Broker Only Remarks
                        Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                        magnificent waterfront luxurious home!
                        New Value: 72-323-6865 or Candi Carrier
                 Change at 5:26 PM Eastern: Added Tour
                 Change at 5:24 PM Eastern: Added Tour

        Change by: Mark S. Bradley

                 Change at 2:06 PM Eastern: changed Co-listing Agent
                        Old Value: null
                        New Value: Candi Lee Carrier

-       Price Change                       $2,895,000             -3.5%      08/08/2018      235
        Change by: Mark S. Bradley

                 Change at 10:16 PM Eastern: changed List Price
                        Old Value: 3000000.00
                        New Value: 2895000.00

-       Open House                         $3,000,000                        06/22/2018      282
        Change by: Mark S. Bradley

                 Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/23/2018

-       Open House                         $3,000,000                        06/09/2018      296
        Change by: Mark S. Bradley

                 Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/10/2018

-       Photos                             $3,000,000                        06/06/2018      298
        Change by: Mark S. Bradley

                 Change at 10:50 PM Eastern: Added photo "055_preview"
                 Change at 10:49 PM Eastern: Removed photo
                 Change at 10:48 PM Eastern: Removed photo
                 Change at 10:45 PM Eastern: Added photo "006_preview"
                 Change at 10:43 PM Eastern: Added photo "54_preview"
                 Change at 10:42 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Added photo "download (2)"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 323 of
                    Change at 10:33 PM Eastern: Added537
                                                      photo "Sewells Point ae"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:33 PM Eastern: Added photo "dock1web_preview"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:32 PM Eastern: Added photo "064_preview"
                        Change at 10:32 PM Eastern: Removed photo
                        Change at 10:31 PM Eastern: Removed photo
                        Change at 10:30 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:24 PM Eastern: Added photo "download (2)"
                        Change at 10:24 PM Eastern: Added photo "download (1)"
                        Change at 10:21 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "download"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "75_preview"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "009_preview"
                        Change at 10:15 PM Eastern: Removed photo
                        Change at 10:14 PM Eastern: Added photo "010_preview"
                        Change at 10:14 PM Eastern: Added photo "009_preview"
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Added photo "front3web_previe"
                        Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
                        Change at 10:11 PM Eastern: Added photo "010_preview"
                        Change at 10:11 PM Eastern: Added photo "front3web_previe"
                        Change at 10:05 PM Eastern: Added photo "053b_preview"
                        Change at 10:05 PM Eastern: Added photo "5_preview"
                        Change at 10:04 PM Eastern: Added photo "003_preview"
                        Change at 10:04 PM Eastern: Added photo "75_preview"
                        Change at 10:04 PM Eastern: Added photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                    06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                    06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                     71 N
- RX-10346820 Expired                            $2,795,000             3.7%   06/23/2018    16   16 River
                                                                                                     Road
      -
      Case   Status
           9:20-cv-82262-WPD     Document$2,795,000               06/24/2018
                                          1-2 Entered on FLSD Docket 12/11/2020 Page 324 of
             Change by: BeachesMLS, Inc.         537

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                              $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                 $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                            71 N
- RX-10088519 Expired                             $2,695,000            -7.1%        10/28/2015   350   350 River
                                                                                                            Road
       -      Status                              $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                        $2,695,000            -6.9%        08/10/2015    79
              Change by: Vivian Swasey

                        Change at 2:54 PM Eastern: changed List Price
                               Old Value: 2895000.00
                               New Value: 2695000.00

       -      Photos                              $2,895,000                         07/09/2015   111
              Change by: Debra Duvall

                        Change at 2:39 PM Eastern: Removed photo

       -      Photos                              $2,895,000                         11/24/2014   338
              Change by: Debra Duvall

                        Change at 11:03 AM Eastern: Replaced photo "MLS 23"
                        Change at 10:38 AM Eastern: Added photo "Aerial with boat"

       -      Photos, etc.                        $2,895,000                         11/17/2014   345
              Change by: Debra Duvall

                        Change at 11:14 AM Eastern: Added photo "027"
                        Change at 10:50 AM Eastern: Added photo "073"
                        Change at 10:49 AM Eastern: Added photo "067"
                        Change at 10:48 AM Eastern: Added photo "062"
                        Change at 10:48 AM Eastern: Added photo "061"
                        Change at 10:47 AM Eastern: Added photo "059"
                        Change at 10:47 AM Eastern: Added photo "056"
                        Change at 10:46 AM Eastern: Added photo "049"
                        Change at 10:46 AM Eastern: Added photo "040a"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 325 of
                    Change at 10:45 AM Eastern: Added537
                                                      photo "025b"

       -       New                                $2,895,000                        11/13/2014   349
               Change by: Debra Duvall

                         Change at 10:22 AM Eastern: Added Virtual Tour
                         Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
                         Change at 10:19 AM Eastern: Added photo "MLS 25"
                         Change at 10:19 AM Eastern: Added photo "MLS 24"
                         Change at 10:19 AM Eastern: Added photo "MLS 23"
                         Change at 10:19 AM Eastern: Added photo "MLS 22"
                         Change at 10:19 AM Eastern: Added photo "MLS 21"
                         Change at 10:19 AM Eastern: Added photo "MLS 20"
                         Change at 10:19 AM Eastern: Added photo "MLS 19"
                         Change at 10:19 AM Eastern: Added photo "MLS 18"
                         Change at 10:19 AM Eastern: Added photo "MLS 17"
                         Change at 10:19 AM Eastern: Added photo "MLS 16"
                         Change at 10:19 AM Eastern: Added photo "MLS 15"
                         Change at 10:19 AM Eastern: Added photo "MLS 14"
                         Change at 10:19 AM Eastern: Added photo "MLS 13"
                         Change at 10:19 AM Eastern: Added photo "MLS 12"
                         Change at 10:19 AM Eastern: Added photo "MLS 11"
                         Change at 10:19 AM Eastern: Added photo "MLS 10"
                         Change at 10:19 AM Eastern: Added photo "MLS 9"
                         Change at 10:19 AM Eastern: Added photo "MLS 8"
                         Change at 10:19 AM Eastern: Added photo "MLS 7"
                         Change at 10:19 AM Eastern: Added photo "MLS 6"
                         Change at 10:19 AM Eastern: Added photo "MLS 5"
                         Change at 10:18 AM Eastern: Added photo "MLS 4"
                         Change at 10:18 AM Eastern: Added photo "MLS 3"
                         Change at 10:18 AM Eastern: Added photo "MLS 2"
                         Change at 10:18 AM Eastern: Added new listing

                                                                                                           71 N
- RX-3286720   Expired                            $2,900,000                        01/01/2013   209   209 River
                                                                                                           Road
       -       Status                             $2,900,000                        01/01/2013
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/31/2012     0
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/28/2012     3
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Temp Off Market

       -       New                                $2,900,000                        06/05/2012   209
               Change by: BeachesMLS, Inc.
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 326 of
              Change at 1:00 AM Eastern: Added new
                                               537listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 327 of
                                                                                                        $2,200,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 328 of $2,200,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 329 of $2,200,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 330 of $2,200,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 331 of $2,200,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 332 of $2,200,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 333 of $2,200,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 334 of $2,200,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 335 of $2,200,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 336 of $2,200,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 337 of $2,200,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 338 of $2,200,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 339 of $2,200,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 340 of
                                     537




                             Exhibit
                                    15
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 341 of
                                     537




                                EXHIBIT

                                    15-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 342 of
                                     537




  EXHIBIT

     15-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 343 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 344 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 345 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 346 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 347 of
                                     537




                               EXHIBIT

                                   15-C
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                        List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD    Docket 12/11/2020
                                                                           Pending
                                                                                                           Page 348 of
                                                                                          Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:      List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304                                                                  Cumulative DOM: 304
Sold Price:                                 Sold Price Sqft:                          Under Contract Date: 04/01/2019
Selling Office:                             Terms of Sale:                            Sold Date:
Selling Agent:
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 349 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Wednesday, April 03, 2019 11:21 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                         FLSD Docket 12/11/2020 Page 350 of
                                                                                                         $2,525,000
                                                            537

+ MLS #          Status                                 Price         % Change           Date     DOM      CDOM Address
                                                                                                                     71 N
 - RX-10436425 Pending                             $2,525,000            -9.7%     04/01/2019      304           304 River
                                                                                                                     Road
         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019

         -       Open House                        $2,525,000                      03/09/2019       23
                 Change by: Mark S. Bradley

                          Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                          PM on 03/10/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/03/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                          PM on 03/03/2019

         -       Text, etc.                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern: changed Open House
                                 Old Value: x'20190225013442459290000000'
                                 New Value: Added
                          Change at 8:32 PM Eastern: changed Open House
                                 Old Value: x'20190225013221019866000000'
                                 New Value: Added
                          Change at 8:28 PM Eastern: changed Comm/Non-Rep
                                 Old Value: 3.5%
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 351 of
                    New Value: 4%    537
               Change at 8:28 PM Eastern: changed Comm/Single Agent
                      Old Value: 3.5%
                      New Value: 4%
               Change at 8:28 PM Eastern: changed Comm/Trans Brk
                      Old Value: 3.5%
                      New Value: 4%

-     Text, etc.                         $2,525,000                       02/23/2019        36
      Change by: Mark S. Bradley

               Change at 9:05 PM Eastern: changed Comm/Non-Rep
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Single Agent
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Trans Brk
                      Old Value: 2.5%
                      New Value: 3.5%

-     Text, etc.                         $2,525,000                       02/20/2019        40
      Change by: Mark S. Bradley

               Change at 2:02 PM Eastern: changed Co-listing Agent
                      Old Value: Candi Lee Carrier
                      New Value: null
               Change at 1:58 PM Eastern: changed Broker Only Remarks
                      Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                      772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                      New Value: 72-323-6865 to request a sho

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-     Open House                         $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 352 of
              Change at 7:28 PM Eastern on 02/04/2019:
                                               537 This Tour was Edited.
-     Tour                             $2,525,000                      02/04/2019       55
      Change by: Candi Lee Carrier

              Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-     Open House                       $2,525,000                      02/02/2019       58
      Change by: Candi Lee Carrier

              Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-     Price Change                     $2,525,000             -12.8%   02/01/2019       59
      Change by: Mark S. Bradley

              Change at 9:35 AM Eastern: changed List Price
                     Old Value: 2895000.00
                     New Value: 2525000.00

-     Open House                       $2,895,000                      01/30/2019       61
      Change by: Candi Lee Carrier

              Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                       $2,895,000                      01/27/2019       64
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD       Document 1-2 Entered on FLSD Docket 12/11/2020 Page 353 of
                                           537
                Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-      Open House                        $2,895,000                      01/25/2019       66
       Change by: Candi Lee Carrier

                Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-      Virtual Tour, etc.                $2,895,000                      01/15/2019       75
       Change by: Mark S. Bradley

                Change at 7:34 PM Eastern: Changed Virtual Tour
                Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/26/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/18/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:01 AM Eastern on 01/14/2019: Open House was held from 10:00 AM until 4:00
                PM on 01/17/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                PM on 01/20/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                PM on 01/19/2019

-      Open House                        $2,895,000                      01/11/2019       80
       Change by: Candi Lee Carrier

                Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                PM on 01/12/2019

-      Open House                        $2,895,000                      12/23/2018       99
       Change by: Candi Lee Carrier

                Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-      Photos                            $2,895,000                      12/22/2018      100
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 354 of
              Change at 4:05 PM Eastern: Added photo
                                               537 "tubsink"
            Change at 4:04 PM Eastern: Added photo "tub"
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Added photo "master"
            Change at 3:59 PM Eastern: Added photo "master2"
            Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 3:58 PM Eastern: Added photo "master4"
            Change at 3:47 PM Eastern: Added photo "master2"
            Change at 3:37 PM Eastern: Added photo "master"
            Change at 3:37 PM Eastern: Added photo "master1"
            Change at 2:45 PM Eastern: Removed photo
            Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:43 PM Eastern: Removed photo
            Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:38 PM Eastern: Removed photo
            Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:36 PM Eastern: Removed photo
            Change at 2:35 PM Eastern: Removed photo
            Change at 2:34 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:31 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 355 of
              Change at 2:23 PM Eastern: Added photo
                                               537 "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026DCandi-Carrie"
            Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
            Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 356 of
              Change at 1:20 PM Eastern: Added photo
                                               537 "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                         12/22/2018   100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                         12/19/2018   103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                         12/11/2018   111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                         12/06/2018   116
      Change by: Candi Lee Carrier

               Change at 4:16 PM Eastern on 12/06/2018: Open House was held from 11:00 AM until 2:00
               PM on 12/09/2018

-     Open House                        $2,895,000                         11/27/2018   125
      Change by: Candi Lee Carrier

               Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/02/2018

-     Virtual Tour, etc.                $2,895,000                         11/22/2018   129
      Change by: Candi Lee Carrier

               Change at 10:28 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:19 PM Eastern: changed video
                      Old Value: list_media
                      New Value: remove
               Change at 10:19 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:13 PM Eastern: Added Virtual Tour
               Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-     Open House                        $2,895,000                         11/04/2018   148
      Change by: Candi Lee Carrier

               Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
               PM on 11/04/2018
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,895,000               11/04/2018
                                      1-2 Entered on FLSD Docket 12/11/2020148Page 357 of
       Change by: Candi Lee Carrier          537

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
                       sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water
                       dockage with easy access to the inlet and so much more.
                       New Value: ircase, cherry wood office, pe

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-      Text, etc.                         $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:44 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                       magnificent waterfront luxurious home!
                       New Value: 72-323-6865 or Candi Carrier
                Change at 5:26 PM Eastern: Added Tour
                Change at 5:24 PM Eastern: Added Tour

       Change by: Mark S. Bradley

                Change at 2:06 PM Eastern: changed Co-listing Agent
                       Old Value: null
                       New Value: Candi Lee Carrier

-      Price Change                       $2,895,000            -3.5%       08/08/2018      235
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 358 of
              Change at 10:16 PM Eastern: changed
                                               537List Price
                       Old Value: 3000000.00
                       New Value: 2895000.00

-     Open House                        $3,000,000                      06/22/2018      282
      Change by: Mark S. Bradley

               Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/23/2018

-     Open House                        $3,000,000                      06/09/2018      296
      Change by: Mark S. Bradley

               Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/10/2018

-     Photos                            $3,000,000                      06/06/2018      298
      Change by: Mark S. Bradley

               Change at 10:50 PM Eastern: Added photo "055_preview"
               Change at 10:49 PM Eastern: Removed photo
               Change at 10:48 PM Eastern: Removed photo
               Change at 10:45 PM Eastern: Added photo "006_preview"
               Change at 10:43 PM Eastern: Added photo "54_preview"
               Change at 10:42 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Added photo "download (2)"
               Change at 10:33 PM Eastern: Added photo "Sewells Point ae"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:33 PM Eastern: Added photo "dock1web_preview"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:32 PM Eastern: Added photo "064_preview"
               Change at 10:32 PM Eastern: Removed photo
               Change at 10:31 PM Eastern: Removed photo
               Change at 10:30 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:24 PM Eastern: Added photo "download (2)"
               Change at 10:24 PM Eastern: Added photo "download (1)"
               Change at 10:21 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "download"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "75_preview"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "009_preview"
               Change at 10:15 PM Eastern: Removed photo
               Change at 10:14 PM Eastern: Added photo "010_preview"
               Change at 10:14 PM Eastern: Added photo "009_preview"
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Added photo "front3web_previe"
               Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
               Change at 10:11 PM Eastern: Added photo "010_preview"
               Change at 10:11 PM Eastern: Added photo "front3web_previe"
               Change at 10:05 PM Eastern: Added photo "053b_preview"
               Change at 10:05 PM Eastern: Added photo "5_preview"
               Change at 10:04 PM Eastern: Added photo "003_preview"
               Change at 10:04 PM Eastern: Added photo "75_preview"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 359 of
                    Change at 10:04 PM Eastern: Added537
                                                      photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                         06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                         06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                           71 N
- RX-10346820 Expired                            $2,795,000             3.7%        06/23/2018    16    16 River
                                                                                                           Road
       -      Status                             $2,795,000                         06/24/2018
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                             $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                           71 N
- RX-10088519 Expired                            $2,695,000             -7.1%       10/28/2015   350   350 River
                                                                                                           Road
       -      Status                             $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                       $2,695,000             -6.9%       08/10/2015    79
              Change by: Vivian Swasey
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 360 of
              Change at 2:54 PM Eastern: changed List Price
                                               537
                       Old Value: 2895000.00
                       New Value: 2695000.00

-     Photos                             $2,895,000                         07/09/2015   111
      Change by: Debra Duvall

               Change at 2:39 PM Eastern: Removed photo

-     Photos                             $2,895,000                         11/24/2014   338
      Change by: Debra Duvall

               Change at 11:03 AM Eastern: Replaced photo "MLS 23"
               Change at 10:38 AM Eastern: Added photo "Aerial with boat"

-     Photos, etc.                       $2,895,000                         11/17/2014   345
      Change by: Debra Duvall

               Change at 11:14 AM Eastern: Added photo "027"
               Change at 10:50 AM Eastern: Added photo "073"
               Change at 10:49 AM Eastern: Added photo "067"
               Change at 10:48 AM Eastern: Added photo "062"
               Change at 10:48 AM Eastern: Added photo "061"
               Change at 10:47 AM Eastern: Added photo "059"
               Change at 10:47 AM Eastern: Added photo "056"
               Change at 10:46 AM Eastern: Added photo "049"
               Change at 10:46 AM Eastern: Added photo "040a"
               Change at 10:45 AM Eastern: Added photo "025b"

-     New                                $2,895,000                         11/13/2014   349
      Change by: Debra Duvall

               Change at 10:22 AM Eastern: Added Virtual Tour
               Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
               Change at 10:19 AM Eastern: Added photo "MLS 25"
               Change at 10:19 AM Eastern: Added photo "MLS 24"
               Change at 10:19 AM Eastern: Added photo "MLS 23"
               Change at 10:19 AM Eastern: Added photo "MLS 22"
               Change at 10:19 AM Eastern: Added photo "MLS 21"
               Change at 10:19 AM Eastern: Added photo "MLS 20"
               Change at 10:19 AM Eastern: Added photo "MLS 19"
               Change at 10:19 AM Eastern: Added photo "MLS 18"
               Change at 10:19 AM Eastern: Added photo "MLS 17"
               Change at 10:19 AM Eastern: Added photo "MLS 16"
               Change at 10:19 AM Eastern: Added photo "MLS 15"
               Change at 10:19 AM Eastern: Added photo "MLS 14"
               Change at 10:19 AM Eastern: Added photo "MLS 13"
               Change at 10:19 AM Eastern: Added photo "MLS 12"
               Change at 10:19 AM Eastern: Added photo "MLS 11"
               Change at 10:19 AM Eastern: Added photo "MLS 10"
               Change at 10:19 AM Eastern: Added photo "MLS 9"
               Change at 10:19 AM Eastern: Added photo "MLS 8"
               Change at 10:19 AM Eastern: Added photo "MLS 7"
               Change at 10:19 AM Eastern: Added photo "MLS 6"
               Change at 10:19 AM Eastern: Added photo "MLS 5"
               Change at 10:18 AM Eastern: Added photo "MLS 4"
               Change at 10:18 AM Eastern: Added photo "MLS 3"
               Change at 10:18 AM Eastern: Added photo "MLS 2"
               Change at 10:18 AM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 361 of71 N
- RX-3286720 Expired                $2,900,000
                                            537               01/01/2013   209    209 River
                                                                                          Road
       -       Status                            $2,900,000            01/01/2013
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/31/2012     0
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/28/2012     3
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Temp Off Market

       -       New                               $2,900,000            06/05/2012   209
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 362 of
                                                                                                        $2,525,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 363 of $2,525,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 364 of $2,525,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 365 of $2,525,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 366 of $2,525,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 367 of $2,525,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 368 of $2,525,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 369 of $2,525,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 370 of $2,525,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 371 of $2,525,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 372 of $2,525,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 373 of $2,525,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 374 of $2,525,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                         List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD
                                                                           Closed
                                                                                  Docket 12/11/2020         Page 375 of
                                                                                           Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:       List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304               Sold for                                           Cumulative DOM: 304
Sold Price: 2,200,000                                                      Sold Price Sqft: 411.91                  Under Contract Date: 04/01/2019
Buyer Office: Keller Williams Realty 800659                                Terms of Sale: Cash                      Sold Date: 04/23/2019
Buyer Agent: Candi Lee Carrier 276541569
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 376 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Friday, May 10, 2019 10:20 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                          FLSD Docket 12/11/2020 Page 377 of
                                                                                                          $2,200,000
                                                           537

+ MLS #          Status                                 Price         % Change           Date    DOM       CDOM Address
                                                                                                                 71 N
 - RX-10436425 Closed                              $2,200,000            -21.3%    04/23/2019      304       304 River
                                                                                                                 Road
         -       Text, etc.                        $2,525,000                      04/26/2019
                 Change by: Susie S Nimrouzi

                          Change at 9:59 AM Eastern: changed Sold Price
                                 Old Value: 22000.00
                                 New Value: 2200000.00

         -       Status                            $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Terms of Sale                     $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Buyer Agent
                                 Old Value:
                                 New Value: Candi Lee Carrier
                          Change at 10:12 PM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 4/23/2019
                          Change at 10:12 PM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 22000.00
                          Change at 10:12 PM Eastern: changed Terms of Sale
                                 Old Value:
                                 New Value: Cash

         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               03/09/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 23Page 378 of
       Change by: Mark S. Bradley            537

                Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                PM on 03/10/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                PM on 03/03/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                PM on 03/03/2019

-      Text, etc.                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern: changed Open House
                       Old Value: x'20190225013442459290000000'
                       New Value: Added
                Change at 8:32 PM Eastern: changed Open House
                       Old Value: x'20190225013221019866000000'
                       New Value: Added
                Change at 8:28 PM Eastern: changed Comm/Non-Rep
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Single Agent
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Trans Brk
                       Old Value: 3.5%
                       New Value: 4%

-      Text, etc.                         $2,525,000                       02/23/2019        36
       Change by: Mark S. Bradley

                Change at 9:05 PM Eastern: changed Comm/Non-Rep
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Single Agent
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Trans Brk
                       Old Value: 2.5%
                       New Value: 3.5%

-      Text, etc.                         $2,525,000                       02/20/2019        40
       Change by: Mark S. Bradley

                Change at 2:02 PM Eastern: changed Co-listing Agent
                       Old Value: Candi Lee Carrier
                       New Value: null
                Change at 1:58 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                       772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                       New Value: 72-323-6865 to request a sho
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               02/07/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 53Page 379 of
       Change by: Candi Lee Carrier          537

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Open House                       $2,525,000                       02/07/2019    53
       Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-      Open House                       $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-      Open House                       $2,525,000                       02/02/2019    58
       Change by: Candi Lee Carrier

               Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-      Price Change                     $2,525,000          -12.8%       02/01/2019    59
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 380 of
              Change at 9:35 AM Eastern: changed List Price
                                               537
                           Old Value: 2895000.00
                           New Value: 2525000.00

-     Open House                          $2,895,000                    01/30/2019       61
      Change by: Candi Lee Carrier

               Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-     Open House                          $2,895,000                    01/25/2019       66
      Change by: Candi Lee Carrier

               Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-     Virtual Tour, etc.                  $2,895,000                    01/15/2019       75
      Change by: Mark S. Bradley

               Change at 7:34 PM Eastern: Changed Virtual Tour
               Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/26/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/18/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 381 of
              Change at 11:01 AM Eastern on 01/14/2019:
                                               537      Open House was held from 10:00 AM until 4:00
                 PM on 01/17/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                 PM on 01/20/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                 PM on 01/19/2019

-       Open House                        $2,895,000                         01/11/2019    80
        Change by: Candi Lee Carrier

                 Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                 PM on 01/12/2019

-       Open House                        $2,895,000                         12/23/2018    99
        Change by: Candi Lee Carrier

                 Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-       Photos                            $2,895,000                         12/22/2018   100
        Change by: Candi Lee Carrier

                 Change at 4:05 PM Eastern: Added photo "tubsink"
                 Change at 4:04 PM Eastern: Added photo "tub"
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Added photo "master"
                 Change at 3:59 PM Eastern: Added photo "master2"
                 Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
                 Change at 3:58 PM Eastern: Added photo "master4"
                 Change at 3:47 PM Eastern: Added photo "master2"
                 Change at 3:37 PM Eastern: Added photo "master"
                 Change at 3:37 PM Eastern: Added photo "master1"
                 Change at 2:45 PM Eastern: Removed photo
                 Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:43 PM Eastern: Removed photo
                 Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:38 PM Eastern: Removed photo
                 Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:36 PM Eastern: Removed photo
                 Change at 2:35 PM Eastern: Removed photo
                 Change at 2:34 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:31 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 382 of
              Change at 2:28 PM Eastern: Removed
                                              537photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 383 of
              Change at 1:45 PM Eastern: Added photo
                                               537 "026DCandi-Carrie"
               Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
               Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                        12/22/2018    100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                        12/19/2018    103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                        12/11/2018    111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                        12/06/2018    116
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 384 of
              Change at 4:16 PM Eastern on 12/06/2018:
                                               537 Open House was held from 11:00 AM until 2:00
                PM on 12/09/2018

-      Open House                         $2,895,000                        11/27/2018      125
       Change by: Candi Lee Carrier

                Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
                PM on 12/02/2018

-      Virtual Tour, etc.                 $2,895,000                        11/22/2018      129
       Change by: Candi Lee Carrier

                Change at 10:28 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:19 PM Eastern: changed video
                       Old Value: list_media
                       New Value: remove
                Change at 10:19 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:13 PM Eastern: Added Virtual Tour
                Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 385 of
                    sitting room,luxurious bath, 537
                                                 walk-in closets and riverfront balcony. Deep water
                         dockage with easy access to the inlet and so much more.
                         New Value: ircase, cherry wood office, pe

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-       Text, etc.                         $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:44 PM Eastern: changed Broker Only Remarks
                        Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                        magnificent waterfront luxurious home!
                        New Value: 72-323-6865 or Candi Carrier
                 Change at 5:26 PM Eastern: Added Tour
                 Change at 5:24 PM Eastern: Added Tour

        Change by: Mark S. Bradley

                 Change at 2:06 PM Eastern: changed Co-listing Agent
                        Old Value: null
                        New Value: Candi Lee Carrier

-       Price Change                       $2,895,000             -3.5%      08/08/2018      235
        Change by: Mark S. Bradley

                 Change at 10:16 PM Eastern: changed List Price
                        Old Value: 3000000.00
                        New Value: 2895000.00

-       Open House                         $3,000,000                        06/22/2018      282
        Change by: Mark S. Bradley

                 Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/23/2018

-       Open House                         $3,000,000                        06/09/2018      296
        Change by: Mark S. Bradley

                 Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/10/2018

-       Photos                             $3,000,000                        06/06/2018      298
        Change by: Mark S. Bradley

                 Change at 10:50 PM Eastern: Added photo "055_preview"
                 Change at 10:49 PM Eastern: Removed photo
                 Change at 10:48 PM Eastern: Removed photo
                 Change at 10:45 PM Eastern: Added photo "006_preview"
                 Change at 10:43 PM Eastern: Added photo "54_preview"
                 Change at 10:42 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Added photo "download (2)"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 386 of
                    Change at 10:33 PM Eastern: Added537
                                                      photo "Sewells Point ae"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:33 PM Eastern: Added photo "dock1web_preview"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:32 PM Eastern: Added photo "064_preview"
                        Change at 10:32 PM Eastern: Removed photo
                        Change at 10:31 PM Eastern: Removed photo
                        Change at 10:30 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:24 PM Eastern: Added photo "download (2)"
                        Change at 10:24 PM Eastern: Added photo "download (1)"
                        Change at 10:21 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "download"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "75_preview"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "009_preview"
                        Change at 10:15 PM Eastern: Removed photo
                        Change at 10:14 PM Eastern: Added photo "010_preview"
                        Change at 10:14 PM Eastern: Added photo "009_preview"
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Added photo "front3web_previe"
                        Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
                        Change at 10:11 PM Eastern: Added photo "010_preview"
                        Change at 10:11 PM Eastern: Added photo "front3web_previe"
                        Change at 10:05 PM Eastern: Added photo "053b_preview"
                        Change at 10:05 PM Eastern: Added photo "5_preview"
                        Change at 10:04 PM Eastern: Added photo "003_preview"
                        Change at 10:04 PM Eastern: Added photo "75_preview"
                        Change at 10:04 PM Eastern: Added photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                    06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                    06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                     71 N
- RX-10346820 Expired                            $2,795,000             3.7%   06/23/2018    16   16 River
                                                                                                     Road
      -
      Case   Status
           9:20-cv-82262-WPD     Document$2,795,000               06/24/2018
                                          1-2 Entered on FLSD Docket 12/11/2020 Page 387 of
             Change by: BeachesMLS, Inc.         537

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                              $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                 $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                            71 N
- RX-10088519 Expired                             $2,695,000            -7.1%        10/28/2015   350   350 River
                                                                                                            Road
       -      Status                              $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                        $2,695,000            -6.9%        08/10/2015    79
              Change by: Vivian Swasey

                        Change at 2:54 PM Eastern: changed List Price
                               Old Value: 2895000.00
                               New Value: 2695000.00

       -      Photos                              $2,895,000                         07/09/2015   111
              Change by: Debra Duvall

                        Change at 2:39 PM Eastern: Removed photo

       -      Photos                              $2,895,000                         11/24/2014   338
              Change by: Debra Duvall

                        Change at 11:03 AM Eastern: Replaced photo "MLS 23"
                        Change at 10:38 AM Eastern: Added photo "Aerial with boat"

       -      Photos, etc.                        $2,895,000                         11/17/2014   345
              Change by: Debra Duvall

                        Change at 11:14 AM Eastern: Added photo "027"
                        Change at 10:50 AM Eastern: Added photo "073"
                        Change at 10:49 AM Eastern: Added photo "067"
                        Change at 10:48 AM Eastern: Added photo "062"
                        Change at 10:48 AM Eastern: Added photo "061"
                        Change at 10:47 AM Eastern: Added photo "059"
                        Change at 10:47 AM Eastern: Added photo "056"
                        Change at 10:46 AM Eastern: Added photo "049"
                        Change at 10:46 AM Eastern: Added photo "040a"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 388 of
                    Change at 10:45 AM Eastern: Added537
                                                      photo "025b"

       -       New                                $2,895,000                        11/13/2014   349
               Change by: Debra Duvall

                         Change at 10:22 AM Eastern: Added Virtual Tour
                         Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
                         Change at 10:19 AM Eastern: Added photo "MLS 25"
                         Change at 10:19 AM Eastern: Added photo "MLS 24"
                         Change at 10:19 AM Eastern: Added photo "MLS 23"
                         Change at 10:19 AM Eastern: Added photo "MLS 22"
                         Change at 10:19 AM Eastern: Added photo "MLS 21"
                         Change at 10:19 AM Eastern: Added photo "MLS 20"
                         Change at 10:19 AM Eastern: Added photo "MLS 19"
                         Change at 10:19 AM Eastern: Added photo "MLS 18"
                         Change at 10:19 AM Eastern: Added photo "MLS 17"
                         Change at 10:19 AM Eastern: Added photo "MLS 16"
                         Change at 10:19 AM Eastern: Added photo "MLS 15"
                         Change at 10:19 AM Eastern: Added photo "MLS 14"
                         Change at 10:19 AM Eastern: Added photo "MLS 13"
                         Change at 10:19 AM Eastern: Added photo "MLS 12"
                         Change at 10:19 AM Eastern: Added photo "MLS 11"
                         Change at 10:19 AM Eastern: Added photo "MLS 10"
                         Change at 10:19 AM Eastern: Added photo "MLS 9"
                         Change at 10:19 AM Eastern: Added photo "MLS 8"
                         Change at 10:19 AM Eastern: Added photo "MLS 7"
                         Change at 10:19 AM Eastern: Added photo "MLS 6"
                         Change at 10:19 AM Eastern: Added photo "MLS 5"
                         Change at 10:18 AM Eastern: Added photo "MLS 4"
                         Change at 10:18 AM Eastern: Added photo "MLS 3"
                         Change at 10:18 AM Eastern: Added photo "MLS 2"
                         Change at 10:18 AM Eastern: Added new listing

                                                                                                           71 N
- RX-3286720   Expired                            $2,900,000                        01/01/2013   209   209 River
                                                                                                           Road
       -       Status                             $2,900,000                        01/01/2013
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/31/2012     0
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/28/2012     3
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Temp Off Market

       -       New                                $2,900,000                        06/05/2012   209
               Change by: BeachesMLS, Inc.
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 389 of
              Change at 1:00 AM Eastern: Added new
                                               537listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 390 of
                                                                                                        $2,200,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 391 of $2,200,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 392 of $2,200,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 393 of $2,200,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 394 of $2,200,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 395 of $2,200,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 396 of $2,200,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 397 of $2,200,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 398 of $2,200,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 399 of $2,200,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 400 of $2,200,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 401 of $2,200,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 402 of $2,200,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 403 of
                                     537




                             Exhibit
                                    16
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 404 of
                                     537




                               EXHIBIT

                                    16-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 405 of
                                     537




  EXHIBIT

     16-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 406 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 407 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 408 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 409 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 410 of
                                     537




                             EXHIBIT

                                 16-C
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                        List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD    Docket 12/11/2020
                                                                           Pending
                                                                                                           Page 411 of
                                                                                          Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:      List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304                                                                  Cumulative DOM: 304
Sold Price:                                 Sold Price Sqft:                          Under Contract Date: 04/01/2019
Selling Office:                             Terms of Sale:                            Sold Date:
Selling Agent:
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 412 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Wednesday, April 03, 2019 11:21 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                         FLSD Docket 12/11/2020 Page 413 of
                                                                                                         $2,525,000
                                                            537

+ MLS #          Status                                 Price         % Change           Date     DOM      CDOM Address
                                                                                                                     71 N
 - RX-10436425 Pending                             $2,525,000            -9.7%     04/01/2019      304           304 River
                                                                                                                     Road
         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019

         -       Open House                        $2,525,000                      03/09/2019       23
                 Change by: Mark S. Bradley

                          Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                          PM on 03/10/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/03/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                          PM on 03/03/2019

         -       Text, etc.                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern: changed Open House
                                 Old Value: x'20190225013442459290000000'
                                 New Value: Added
                          Change at 8:32 PM Eastern: changed Open House
                                 Old Value: x'20190225013221019866000000'
                                 New Value: Added
                          Change at 8:28 PM Eastern: changed Comm/Non-Rep
                                 Old Value: 3.5%
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 414 of
                    New Value: 4%    537
               Change at 8:28 PM Eastern: changed Comm/Single Agent
                      Old Value: 3.5%
                      New Value: 4%
               Change at 8:28 PM Eastern: changed Comm/Trans Brk
                      Old Value: 3.5%
                      New Value: 4%

-     Text, etc.                         $2,525,000                       02/23/2019        36
      Change by: Mark S. Bradley

               Change at 9:05 PM Eastern: changed Comm/Non-Rep
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Single Agent
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Trans Brk
                      Old Value: 2.5%
                      New Value: 3.5%

-     Text, etc.                         $2,525,000                       02/20/2019        40
      Change by: Mark S. Bradley

               Change at 2:02 PM Eastern: changed Co-listing Agent
                      Old Value: Candi Lee Carrier
                      New Value: null
               Change at 1:58 PM Eastern: changed Broker Only Remarks
                      Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                      772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                      New Value: 72-323-6865 to request a sho

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-     Open House                         $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 415 of
              Change at 7:28 PM Eastern on 02/04/2019:
                                               537 This Tour was Edited.
-     Tour                             $2,525,000                      02/04/2019       55
      Change by: Candi Lee Carrier

              Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-     Open House                       $2,525,000                      02/02/2019       58
      Change by: Candi Lee Carrier

              Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-     Price Change                     $2,525,000             -12.8%   02/01/2019       59
      Change by: Mark S. Bradley

              Change at 9:35 AM Eastern: changed List Price
                     Old Value: 2895000.00
                     New Value: 2525000.00

-     Open House                       $2,895,000                      01/30/2019       61
      Change by: Candi Lee Carrier

              Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                       $2,895,000                      01/27/2019       64
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD       Document 1-2 Entered on FLSD Docket 12/11/2020 Page 416 of
                                           537
                Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-      Open House                        $2,895,000                      01/25/2019       66
       Change by: Candi Lee Carrier

                Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-      Virtual Tour, etc.                $2,895,000                      01/15/2019       75
       Change by: Mark S. Bradley

                Change at 7:34 PM Eastern: Changed Virtual Tour
                Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/26/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/18/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:01 AM Eastern on 01/14/2019: Open House was held from 10:00 AM until 4:00
                PM on 01/17/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                PM on 01/20/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                PM on 01/19/2019

-      Open House                        $2,895,000                      01/11/2019       80
       Change by: Candi Lee Carrier

                Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                PM on 01/12/2019

-      Open House                        $2,895,000                      12/23/2018       99
       Change by: Candi Lee Carrier

                Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-      Photos                            $2,895,000                      12/22/2018      100
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 417 of
              Change at 4:05 PM Eastern: Added photo
                                               537 "tubsink"
            Change at 4:04 PM Eastern: Added photo "tub"
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Added photo "master"
            Change at 3:59 PM Eastern: Added photo "master2"
            Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 3:58 PM Eastern: Added photo "master4"
            Change at 3:47 PM Eastern: Added photo "master2"
            Change at 3:37 PM Eastern: Added photo "master"
            Change at 3:37 PM Eastern: Added photo "master1"
            Change at 2:45 PM Eastern: Removed photo
            Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:43 PM Eastern: Removed photo
            Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:38 PM Eastern: Removed photo
            Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:36 PM Eastern: Removed photo
            Change at 2:35 PM Eastern: Removed photo
            Change at 2:34 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:31 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 418 of
              Change at 2:23 PM Eastern: Added photo
                                               537 "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026DCandi-Carrie"
            Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
            Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 419 of
              Change at 1:20 PM Eastern: Added photo
                                               537 "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                         12/22/2018   100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                         12/19/2018   103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                         12/11/2018   111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                         12/06/2018   116
      Change by: Candi Lee Carrier

               Change at 4:16 PM Eastern on 12/06/2018: Open House was held from 11:00 AM until 2:00
               PM on 12/09/2018

-     Open House                        $2,895,000                         11/27/2018   125
      Change by: Candi Lee Carrier

               Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/02/2018

-     Virtual Tour, etc.                $2,895,000                         11/22/2018   129
      Change by: Candi Lee Carrier

               Change at 10:28 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:19 PM Eastern: changed video
                      Old Value: list_media
                      New Value: remove
               Change at 10:19 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:13 PM Eastern: Added Virtual Tour
               Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-     Open House                        $2,895,000                         11/04/2018   148
      Change by: Candi Lee Carrier

               Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
               PM on 11/04/2018
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,895,000               11/04/2018
                                      1-2 Entered on FLSD Docket 12/11/2020148Page 420 of
       Change by: Candi Lee Carrier          537

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
                       sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water
                       dockage with easy access to the inlet and so much more.
                       New Value: ircase, cherry wood office, pe

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-      Text, etc.                         $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:44 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                       magnificent waterfront luxurious home!
                       New Value: 72-323-6865 or Candi Carrier
                Change at 5:26 PM Eastern: Added Tour
                Change at 5:24 PM Eastern: Added Tour

       Change by: Mark S. Bradley

                Change at 2:06 PM Eastern: changed Co-listing Agent
                       Old Value: null
                       New Value: Candi Lee Carrier

-      Price Change                       $2,895,000            -3.5%       08/08/2018      235
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 421 of
              Change at 10:16 PM Eastern: changed
                                               537List Price
                       Old Value: 3000000.00
                       New Value: 2895000.00

-     Open House                        $3,000,000                      06/22/2018      282
      Change by: Mark S. Bradley

               Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/23/2018

-     Open House                        $3,000,000                      06/09/2018      296
      Change by: Mark S. Bradley

               Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/10/2018

-     Photos                            $3,000,000                      06/06/2018      298
      Change by: Mark S. Bradley

               Change at 10:50 PM Eastern: Added photo "055_preview"
               Change at 10:49 PM Eastern: Removed photo
               Change at 10:48 PM Eastern: Removed photo
               Change at 10:45 PM Eastern: Added photo "006_preview"
               Change at 10:43 PM Eastern: Added photo "54_preview"
               Change at 10:42 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Added photo "download (2)"
               Change at 10:33 PM Eastern: Added photo "Sewells Point ae"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:33 PM Eastern: Added photo "dock1web_preview"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:32 PM Eastern: Added photo "064_preview"
               Change at 10:32 PM Eastern: Removed photo
               Change at 10:31 PM Eastern: Removed photo
               Change at 10:30 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:24 PM Eastern: Added photo "download (2)"
               Change at 10:24 PM Eastern: Added photo "download (1)"
               Change at 10:21 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "download"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "75_preview"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "009_preview"
               Change at 10:15 PM Eastern: Removed photo
               Change at 10:14 PM Eastern: Added photo "010_preview"
               Change at 10:14 PM Eastern: Added photo "009_preview"
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Added photo "front3web_previe"
               Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
               Change at 10:11 PM Eastern: Added photo "010_preview"
               Change at 10:11 PM Eastern: Added photo "front3web_previe"
               Change at 10:05 PM Eastern: Added photo "053b_preview"
               Change at 10:05 PM Eastern: Added photo "5_preview"
               Change at 10:04 PM Eastern: Added photo "003_preview"
               Change at 10:04 PM Eastern: Added photo "75_preview"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 422 of
                    Change at 10:04 PM Eastern: Added537
                                                      photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                         06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                         06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                           71 N
- RX-10346820 Expired                            $2,795,000             3.7%        06/23/2018    16    16 River
                                                                                                           Road
       -      Status                             $2,795,000                         06/24/2018
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                             $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                           71 N
- RX-10088519 Expired                            $2,695,000             -7.1%       10/28/2015   350   350 River
                                                                                                           Road
       -      Status                             $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                       $2,695,000             -6.9%       08/10/2015    79
              Change by: Vivian Swasey
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 423 of
              Change at 2:54 PM Eastern: changed List Price
                                               537
                       Old Value: 2895000.00
                       New Value: 2695000.00

-     Photos                             $2,895,000                         07/09/2015   111
      Change by: Debra Duvall

               Change at 2:39 PM Eastern: Removed photo

-     Photos                             $2,895,000                         11/24/2014   338
      Change by: Debra Duvall

               Change at 11:03 AM Eastern: Replaced photo "MLS 23"
               Change at 10:38 AM Eastern: Added photo "Aerial with boat"

-     Photos, etc.                       $2,895,000                         11/17/2014   345
      Change by: Debra Duvall

               Change at 11:14 AM Eastern: Added photo "027"
               Change at 10:50 AM Eastern: Added photo "073"
               Change at 10:49 AM Eastern: Added photo "067"
               Change at 10:48 AM Eastern: Added photo "062"
               Change at 10:48 AM Eastern: Added photo "061"
               Change at 10:47 AM Eastern: Added photo "059"
               Change at 10:47 AM Eastern: Added photo "056"
               Change at 10:46 AM Eastern: Added photo "049"
               Change at 10:46 AM Eastern: Added photo "040a"
               Change at 10:45 AM Eastern: Added photo "025b"

-     New                                $2,895,000                         11/13/2014   349
      Change by: Debra Duvall

               Change at 10:22 AM Eastern: Added Virtual Tour
               Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
               Change at 10:19 AM Eastern: Added photo "MLS 25"
               Change at 10:19 AM Eastern: Added photo "MLS 24"
               Change at 10:19 AM Eastern: Added photo "MLS 23"
               Change at 10:19 AM Eastern: Added photo "MLS 22"
               Change at 10:19 AM Eastern: Added photo "MLS 21"
               Change at 10:19 AM Eastern: Added photo "MLS 20"
               Change at 10:19 AM Eastern: Added photo "MLS 19"
               Change at 10:19 AM Eastern: Added photo "MLS 18"
               Change at 10:19 AM Eastern: Added photo "MLS 17"
               Change at 10:19 AM Eastern: Added photo "MLS 16"
               Change at 10:19 AM Eastern: Added photo "MLS 15"
               Change at 10:19 AM Eastern: Added photo "MLS 14"
               Change at 10:19 AM Eastern: Added photo "MLS 13"
               Change at 10:19 AM Eastern: Added photo "MLS 12"
               Change at 10:19 AM Eastern: Added photo "MLS 11"
               Change at 10:19 AM Eastern: Added photo "MLS 10"
               Change at 10:19 AM Eastern: Added photo "MLS 9"
               Change at 10:19 AM Eastern: Added photo "MLS 8"
               Change at 10:19 AM Eastern: Added photo "MLS 7"
               Change at 10:19 AM Eastern: Added photo "MLS 6"
               Change at 10:19 AM Eastern: Added photo "MLS 5"
               Change at 10:18 AM Eastern: Added photo "MLS 4"
               Change at 10:18 AM Eastern: Added photo "MLS 3"
               Change at 10:18 AM Eastern: Added photo "MLS 2"
               Change at 10:18 AM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 424 of71 N
- RX-3286720 Expired                $2,900,000
                                            537               01/01/2013   209    209 River
                                                                                          Road
       -       Status                            $2,900,000            01/01/2013
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/31/2012     0
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/28/2012     3
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Temp Off Market

       -       New                               $2,900,000            06/05/2012   209
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 425 of
                                                                                                        $2,525,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 426 of $2,525,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 427 of $2,525,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 428 of $2,525,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 429 of $2,525,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 430 of $2,525,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 431 of $2,525,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 432 of $2,525,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 433 of $2,525,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 434 of $2,525,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 435 of $2,525,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 436 of $2,525,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 437 of $2,525,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                         List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD
                                                                           Closed
                                                                                  Docket 12/11/2020         Page 438 of
                                                                                           Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:       List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304               Sold for                                           Cumulative DOM: 304
Sold Price: 2,200,000                                                      Sold Price Sqft: 411.91                  Under Contract Date: 04/01/2019
Buyer Office: Keller Williams Realty 800659                                Terms of Sale: Cash                      Sold Date: 04/23/2019
Buyer Agent: Candi Lee Carrier 276541569
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 439 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Friday, May 10, 2019 10:20 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                          FLSD Docket 12/11/2020 Page 440 of
                                                                                                          $2,200,000
                                                           537

+ MLS #          Status                                 Price         % Change           Date    DOM       CDOM Address
                                                                                                                 71 N
 - RX-10436425 Closed                              $2,200,000            -21.3%    04/23/2019      304       304 River
                                                                                                                 Road
         -       Text, etc.                        $2,525,000                      04/26/2019
                 Change by: Susie S Nimrouzi

                          Change at 9:59 AM Eastern: changed Sold Price
                                 Old Value: 22000.00
                                 New Value: 2200000.00

         -       Status                            $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Terms of Sale                     $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Buyer Agent
                                 Old Value:
                                 New Value: Candi Lee Carrier
                          Change at 10:12 PM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 4/23/2019
                          Change at 10:12 PM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 22000.00
                          Change at 10:12 PM Eastern: changed Terms of Sale
                                 Old Value:
                                 New Value: Cash

         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               03/09/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 23Page 441 of
       Change by: Mark S. Bradley            537

                Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                PM on 03/10/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                PM on 03/03/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                PM on 03/03/2019

-      Text, etc.                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern: changed Open House
                       Old Value: x'20190225013442459290000000'
                       New Value: Added
                Change at 8:32 PM Eastern: changed Open House
                       Old Value: x'20190225013221019866000000'
                       New Value: Added
                Change at 8:28 PM Eastern: changed Comm/Non-Rep
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Single Agent
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Trans Brk
                       Old Value: 3.5%
                       New Value: 4%

-      Text, etc.                         $2,525,000                       02/23/2019        36
       Change by: Mark S. Bradley

                Change at 9:05 PM Eastern: changed Comm/Non-Rep
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Single Agent
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Trans Brk
                       Old Value: 2.5%
                       New Value: 3.5%

-      Text, etc.                         $2,525,000                       02/20/2019        40
       Change by: Mark S. Bradley

                Change at 2:02 PM Eastern: changed Co-listing Agent
                       Old Value: Candi Lee Carrier
                       New Value: null
                Change at 1:58 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                       772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                       New Value: 72-323-6865 to request a sho
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               02/07/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 53Page 442 of
       Change by: Candi Lee Carrier          537

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Open House                       $2,525,000                       02/07/2019    53
       Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-      Open House                       $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-      Open House                       $2,525,000                       02/02/2019    58
       Change by: Candi Lee Carrier

               Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-      Price Change                     $2,525,000          -12.8%       02/01/2019    59
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 443 of
              Change at 9:35 AM Eastern: changed List Price
                                               537
                           Old Value: 2895000.00
                           New Value: 2525000.00

-     Open House                          $2,895,000                    01/30/2019       61
      Change by: Candi Lee Carrier

               Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-     Open House                          $2,895,000                    01/25/2019       66
      Change by: Candi Lee Carrier

               Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-     Virtual Tour, etc.                  $2,895,000                    01/15/2019       75
      Change by: Mark S. Bradley

               Change at 7:34 PM Eastern: Changed Virtual Tour
               Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/26/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/18/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 444 of
              Change at 11:01 AM Eastern on 01/14/2019:
                                               537      Open House was held from 10:00 AM until 4:00
                 PM on 01/17/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                 PM on 01/20/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                 PM on 01/19/2019

-       Open House                        $2,895,000                         01/11/2019    80
        Change by: Candi Lee Carrier

                 Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                 PM on 01/12/2019

-       Open House                        $2,895,000                         12/23/2018    99
        Change by: Candi Lee Carrier

                 Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-       Photos                            $2,895,000                         12/22/2018   100
        Change by: Candi Lee Carrier

                 Change at 4:05 PM Eastern: Added photo "tubsink"
                 Change at 4:04 PM Eastern: Added photo "tub"
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Added photo "master"
                 Change at 3:59 PM Eastern: Added photo "master2"
                 Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
                 Change at 3:58 PM Eastern: Added photo "master4"
                 Change at 3:47 PM Eastern: Added photo "master2"
                 Change at 3:37 PM Eastern: Added photo "master"
                 Change at 3:37 PM Eastern: Added photo "master1"
                 Change at 2:45 PM Eastern: Removed photo
                 Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:43 PM Eastern: Removed photo
                 Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:38 PM Eastern: Removed photo
                 Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:36 PM Eastern: Removed photo
                 Change at 2:35 PM Eastern: Removed photo
                 Change at 2:34 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:31 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 445 of
              Change at 2:28 PM Eastern: Removed
                                              537photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 446 of
              Change at 1:45 PM Eastern: Added photo
                                               537 "026DCandi-Carrie"
               Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
               Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                        12/22/2018    100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                        12/19/2018    103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                        12/11/2018    111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                        12/06/2018    116
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 447 of
              Change at 4:16 PM Eastern on 12/06/2018:
                                               537 Open House was held from 11:00 AM until 2:00
                PM on 12/09/2018

-      Open House                         $2,895,000                        11/27/2018      125
       Change by: Candi Lee Carrier

                Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
                PM on 12/02/2018

-      Virtual Tour, etc.                 $2,895,000                        11/22/2018      129
       Change by: Candi Lee Carrier

                Change at 10:28 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:19 PM Eastern: changed video
                       Old Value: list_media
                       New Value: remove
                Change at 10:19 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:13 PM Eastern: Added Virtual Tour
                Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 448 of
                    sitting room,luxurious bath, 537
                                                 walk-in closets and riverfront balcony. Deep water
                         dockage with easy access to the inlet and so much more.
                         New Value: ircase, cherry wood office, pe

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-       Text, etc.                         $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:44 PM Eastern: changed Broker Only Remarks
                        Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                        magnificent waterfront luxurious home!
                        New Value: 72-323-6865 or Candi Carrier
                 Change at 5:26 PM Eastern: Added Tour
                 Change at 5:24 PM Eastern: Added Tour

        Change by: Mark S. Bradley

                 Change at 2:06 PM Eastern: changed Co-listing Agent
                        Old Value: null
                        New Value: Candi Lee Carrier

-       Price Change                       $2,895,000             -3.5%      08/08/2018      235
        Change by: Mark S. Bradley

                 Change at 10:16 PM Eastern: changed List Price
                        Old Value: 3000000.00
                        New Value: 2895000.00

-       Open House                         $3,000,000                        06/22/2018      282
        Change by: Mark S. Bradley

                 Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/23/2018

-       Open House                         $3,000,000                        06/09/2018      296
        Change by: Mark S. Bradley

                 Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/10/2018

-       Photos                             $3,000,000                        06/06/2018      298
        Change by: Mark S. Bradley

                 Change at 10:50 PM Eastern: Added photo "055_preview"
                 Change at 10:49 PM Eastern: Removed photo
                 Change at 10:48 PM Eastern: Removed photo
                 Change at 10:45 PM Eastern: Added photo "006_preview"
                 Change at 10:43 PM Eastern: Added photo "54_preview"
                 Change at 10:42 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Added photo "download (2)"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 449 of
                    Change at 10:33 PM Eastern: Added537
                                                      photo "Sewells Point ae"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:33 PM Eastern: Added photo "dock1web_preview"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:32 PM Eastern: Added photo "064_preview"
                        Change at 10:32 PM Eastern: Removed photo
                        Change at 10:31 PM Eastern: Removed photo
                        Change at 10:30 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:24 PM Eastern: Added photo "download (2)"
                        Change at 10:24 PM Eastern: Added photo "download (1)"
                        Change at 10:21 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "download"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "75_preview"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "009_preview"
                        Change at 10:15 PM Eastern: Removed photo
                        Change at 10:14 PM Eastern: Added photo "010_preview"
                        Change at 10:14 PM Eastern: Added photo "009_preview"
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Added photo "front3web_previe"
                        Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
                        Change at 10:11 PM Eastern: Added photo "010_preview"
                        Change at 10:11 PM Eastern: Added photo "front3web_previe"
                        Change at 10:05 PM Eastern: Added photo "053b_preview"
                        Change at 10:05 PM Eastern: Added photo "5_preview"
                        Change at 10:04 PM Eastern: Added photo "003_preview"
                        Change at 10:04 PM Eastern: Added photo "75_preview"
                        Change at 10:04 PM Eastern: Added photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                    06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                    06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                     71 N
- RX-10346820 Expired                            $2,795,000             3.7%   06/23/2018    16   16 River
                                                                                                     Road
      -
      Case   Status
           9:20-cv-82262-WPD     Document$2,795,000               06/24/2018
                                          1-2 Entered on FLSD Docket 12/11/2020 Page 450 of
             Change by: BeachesMLS, Inc.         537

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                              $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                 $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                            71 N
- RX-10088519 Expired                             $2,695,000            -7.1%        10/28/2015   350   350 River
                                                                                                            Road
       -      Status                              $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                        $2,695,000            -6.9%        08/10/2015    79
              Change by: Vivian Swasey

                        Change at 2:54 PM Eastern: changed List Price
                               Old Value: 2895000.00
                               New Value: 2695000.00

       -      Photos                              $2,895,000                         07/09/2015   111
              Change by: Debra Duvall

                        Change at 2:39 PM Eastern: Removed photo

       -      Photos                              $2,895,000                         11/24/2014   338
              Change by: Debra Duvall

                        Change at 11:03 AM Eastern: Replaced photo "MLS 23"
                        Change at 10:38 AM Eastern: Added photo "Aerial with boat"

       -      Photos, etc.                        $2,895,000                         11/17/2014   345
              Change by: Debra Duvall

                        Change at 11:14 AM Eastern: Added photo "027"
                        Change at 10:50 AM Eastern: Added photo "073"
                        Change at 10:49 AM Eastern: Added photo "067"
                        Change at 10:48 AM Eastern: Added photo "062"
                        Change at 10:48 AM Eastern: Added photo "061"
                        Change at 10:47 AM Eastern: Added photo "059"
                        Change at 10:47 AM Eastern: Added photo "056"
                        Change at 10:46 AM Eastern: Added photo "049"
                        Change at 10:46 AM Eastern: Added photo "040a"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 451 of
                    Change at 10:45 AM Eastern: Added537
                                                      photo "025b"

       -       New                                $2,895,000                        11/13/2014   349
               Change by: Debra Duvall

                         Change at 10:22 AM Eastern: Added Virtual Tour
                         Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
                         Change at 10:19 AM Eastern: Added photo "MLS 25"
                         Change at 10:19 AM Eastern: Added photo "MLS 24"
                         Change at 10:19 AM Eastern: Added photo "MLS 23"
                         Change at 10:19 AM Eastern: Added photo "MLS 22"
                         Change at 10:19 AM Eastern: Added photo "MLS 21"
                         Change at 10:19 AM Eastern: Added photo "MLS 20"
                         Change at 10:19 AM Eastern: Added photo "MLS 19"
                         Change at 10:19 AM Eastern: Added photo "MLS 18"
                         Change at 10:19 AM Eastern: Added photo "MLS 17"
                         Change at 10:19 AM Eastern: Added photo "MLS 16"
                         Change at 10:19 AM Eastern: Added photo "MLS 15"
                         Change at 10:19 AM Eastern: Added photo "MLS 14"
                         Change at 10:19 AM Eastern: Added photo "MLS 13"
                         Change at 10:19 AM Eastern: Added photo "MLS 12"
                         Change at 10:19 AM Eastern: Added photo "MLS 11"
                         Change at 10:19 AM Eastern: Added photo "MLS 10"
                         Change at 10:19 AM Eastern: Added photo "MLS 9"
                         Change at 10:19 AM Eastern: Added photo "MLS 8"
                         Change at 10:19 AM Eastern: Added photo "MLS 7"
                         Change at 10:19 AM Eastern: Added photo "MLS 6"
                         Change at 10:19 AM Eastern: Added photo "MLS 5"
                         Change at 10:18 AM Eastern: Added photo "MLS 4"
                         Change at 10:18 AM Eastern: Added photo "MLS 3"
                         Change at 10:18 AM Eastern: Added photo "MLS 2"
                         Change at 10:18 AM Eastern: Added new listing

                                                                                                           71 N
- RX-3286720   Expired                            $2,900,000                        01/01/2013   209   209 River
                                                                                                           Road
       -       Status                             $2,900,000                        01/01/2013
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/31/2012     0
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/28/2012     3
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Temp Off Market

       -       New                                $2,900,000                        06/05/2012   209
               Change by: BeachesMLS, Inc.
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 452 of
              Change at 1:00 AM Eastern: Added new
                                               537listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 453 of
                                                                                                        $2,200,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 454 of $2,200,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 455 of $2,200,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 456 of $2,200,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 457 of $2,200,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 458 of $2,200,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 459 of $2,200,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 460 of $2,200,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 461 of $2,200,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 462 of $2,200,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 463 of $2,200,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 464 of $2,200,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 465 of $2,200,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 466 of
                                     537




                             Exhibit
                                    17
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 467 of
                                     537




                               EXHIBIT

                                   17-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 468 of
                                     537




   EXHIBIT

      17-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 469 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 470 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 471 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 472 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 473 of
                                     537




                               EXHIBIT

                                   17-C
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                        List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD    Docket 12/11/2020
                                                                           Pending
                                                                                                           Page 474 of
                                                                                          Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:      List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304                                                                  Cumulative DOM: 304
Sold Price:                                 Sold Price Sqft:                          Under Contract Date: 04/01/2019
Selling Office:                             Terms of Sale:                            Sold Date:
Selling Agent:
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 475 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Wednesday, April 03, 2019 11:21 AM. The information on
this sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                         FLSD Docket 12/11/2020 Page 476 of
                                                                                                         $2,525,000
                                                            537

+ MLS #          Status                                 Price         % Change           Date     DOM      CDOM Address
                                                                                                                     71 N
 - RX-10436425 Pending                             $2,525,000            -9.7%     04/01/2019      304           304 River
                                                                                                                     Road
         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019

         -       Open House                        $2,525,000                      03/09/2019       23
                 Change by: Mark S. Bradley

                          Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                          PM on 03/10/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/03/2019

         -       Open House                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                          PM on 03/03/2019

         -       Text, etc.                        $2,525,000                      02/24/2019       35
                 Change by: Mark S. Bradley

                          Change at 8:34 PM Eastern: changed Open House
                                 Old Value: x'20190225013442459290000000'
                                 New Value: Added
                          Change at 8:32 PM Eastern: changed Open House
                                 Old Value: x'20190225013221019866000000'
                                 New Value: Added
                          Change at 8:28 PM Eastern: changed Comm/Non-Rep
                                 Old Value: 3.5%
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 477 of
                    New Value: 4%    537
               Change at 8:28 PM Eastern: changed Comm/Single Agent
                      Old Value: 3.5%
                      New Value: 4%
               Change at 8:28 PM Eastern: changed Comm/Trans Brk
                      Old Value: 3.5%
                      New Value: 4%

-     Text, etc.                         $2,525,000                       02/23/2019        36
      Change by: Mark S. Bradley

               Change at 9:05 PM Eastern: changed Comm/Non-Rep
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Single Agent
                      Old Value: 2.5%
                      New Value: 3.5%
               Change at 9:05 PM Eastern: changed Comm/Trans Brk
                      Old Value: 2.5%
                      New Value: 3.5%

-     Text, etc.                         $2,525,000                       02/20/2019        40
      Change by: Mark S. Bradley

               Change at 2:02 PM Eastern: changed Co-listing Agent
                      Old Value: Candi Lee Carrier
                      New Value: null
               Change at 1:58 PM Eastern: changed Broker Only Remarks
                      Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                      772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                      New Value: 72-323-6865 to request a sho

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Open House                         $2,525,000                       02/07/2019        53
      Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-     Open House                         $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-     Tour                               $2,525,000                       02/04/2019        55
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 478 of
              Change at 7:28 PM Eastern on 02/04/2019:
                                               537 This Tour was Edited.
-     Tour                             $2,525,000                      02/04/2019       55
      Change by: Candi Lee Carrier

              Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-     Open House                       $2,525,000                      02/04/2019       56
      Change by: Candi Lee Carrier

              Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-     Open House                       $2,525,000                      02/02/2019       58
      Change by: Candi Lee Carrier

              Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-     Price Change                     $2,525,000             -12.8%   02/01/2019       59
      Change by: Mark S. Bradley

              Change at 9:35 AM Eastern: changed List Price
                     Old Value: 2895000.00
                     New Value: 2525000.00

-     Open House                       $2,895,000                      01/30/2019       61
      Change by: Candi Lee Carrier

              Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
              PM on 02/03/2019

-     Open House                       $2,895,000                      01/27/2019       64
      Change by: Candi Lee Carrier

              Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                       $2,895,000                      01/27/2019       64
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD       Document 1-2 Entered on FLSD Docket 12/11/2020 Page 479 of
                                           537
                Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-      Open House                        $2,895,000                      01/25/2019       66
       Change by: Candi Lee Carrier

                Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-      Virtual Tour, etc.                $2,895,000                      01/15/2019       75
       Change by: Mark S. Bradley

                Change at 7:34 PM Eastern: Changed Virtual Tour
                Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/26/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
                PM on 01/18/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 11:01 AM Eastern on 01/14/2019: Open House was held from 10:00 AM until 4:00
                PM on 01/17/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                PM on 01/20/2019

-      Open House                        $2,895,000                      01/14/2019       77
       Change by: Candi Lee Carrier

                Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                PM on 01/19/2019

-      Open House                        $2,895,000                      01/11/2019       80
       Change by: Candi Lee Carrier

                Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                PM on 01/12/2019

-      Open House                        $2,895,000                      12/23/2018       99
       Change by: Candi Lee Carrier

                Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-      Photos                            $2,895,000                      12/22/2018      100
       Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 480 of
              Change at 4:05 PM Eastern: Added photo
                                               537 "tubsink"
            Change at 4:04 PM Eastern: Added photo "tub"
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Removed photo
            Change at 3:59 PM Eastern: Added photo "master"
            Change at 3:59 PM Eastern: Added photo "master2"
            Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 3:58 PM Eastern: Added photo "master4"
            Change at 3:47 PM Eastern: Added photo "master2"
            Change at 3:37 PM Eastern: Added photo "master"
            Change at 3:37 PM Eastern: Added photo "master1"
            Change at 2:45 PM Eastern: Removed photo
            Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:43 PM Eastern: Removed photo
            Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:38 PM Eastern: Removed photo
            Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:36 PM Eastern: Removed photo
            Change at 2:35 PM Eastern: Removed photo
            Change at 2:34 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:33 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:32 PM Eastern: Removed photo
            Change at 2:31 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Removed photo
            Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 481 of
              Change at 2:23 PM Eastern: Added photo
                                               537 "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026DCandi-Carrie"
            Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
            Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
            Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
            Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
            Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
            Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
            Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 482 of
              Change at 1:20 PM Eastern: Added photo
                                               537 "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                         12/22/2018   100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                         12/19/2018   103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                         12/11/2018   111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                         12/06/2018   116
      Change by: Candi Lee Carrier

               Change at 4:16 PM Eastern on 12/06/2018: Open House was held from 11:00 AM until 2:00
               PM on 12/09/2018

-     Open House                        $2,895,000                         11/27/2018   125
      Change by: Candi Lee Carrier

               Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/02/2018

-     Virtual Tour, etc.                $2,895,000                         11/22/2018   129
      Change by: Candi Lee Carrier

               Change at 10:28 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:19 PM Eastern: changed video
                      Old Value: list_media
                      New Value: remove
               Change at 10:19 PM Eastern: changed video_unbranded
                      Old Value: list_media
                      New Value: add
               Change at 10:13 PM Eastern: Added Virtual Tour
               Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-     Open House                        $2,895,000                         11/04/2018   148
      Change by: Candi Lee Carrier

               Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
               PM on 11/04/2018
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,895,000               11/04/2018
                                      1-2 Entered on FLSD Docket 12/11/2020148Page 483 of
       Change by: Candi Lee Carrier          537

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
                       sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water
                       dockage with easy access to the inlet and so much more.
                       New Value: ircase, cherry wood office, pe

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-      Tour                               $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-      Text, etc.                         $2,895,000                        10/26/2018      157
       Change by: Candi Lee Carrier

                Change at 5:44 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                       magnificent waterfront luxurious home!
                       New Value: 72-323-6865 or Candi Carrier
                Change at 5:26 PM Eastern: Added Tour
                Change at 5:24 PM Eastern: Added Tour

       Change by: Mark S. Bradley

                Change at 2:06 PM Eastern: changed Co-listing Agent
                       Old Value: null
                       New Value: Candi Lee Carrier

-      Price Change                       $2,895,000            -3.5%       08/08/2018      235
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 484 of
              Change at 10:16 PM Eastern: changed
                                               537List Price
                       Old Value: 3000000.00
                       New Value: 2895000.00

-     Open House                        $3,000,000                      06/22/2018      282
      Change by: Mark S. Bradley

               Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/23/2018

-     Open House                        $3,000,000                      06/09/2018      296
      Change by: Mark S. Bradley

               Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
               PM on 06/10/2018

-     Photos                            $3,000,000                      06/06/2018      298
      Change by: Mark S. Bradley

               Change at 10:50 PM Eastern: Added photo "055_preview"
               Change at 10:49 PM Eastern: Removed photo
               Change at 10:48 PM Eastern: Removed photo
               Change at 10:45 PM Eastern: Added photo "006_preview"
               Change at 10:43 PM Eastern: Added photo "54_preview"
               Change at 10:42 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Removed photo
               Change at 10:41 PM Eastern: Added photo "download (2)"
               Change at 10:33 PM Eastern: Added photo "Sewells Point ae"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:33 PM Eastern: Added photo "dock1web_preview"
               Change at 10:33 PM Eastern: Removed photo
               Change at 10:32 PM Eastern: Added photo "064_preview"
               Change at 10:32 PM Eastern: Removed photo
               Change at 10:31 PM Eastern: Removed photo
               Change at 10:30 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:25 PM Eastern: Removed photo
               Change at 10:24 PM Eastern: Added photo "download (2)"
               Change at 10:24 PM Eastern: Added photo "download (1)"
               Change at 10:21 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "download"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "75_preview"
               Change at 10:20 PM Eastern: Removed photo
               Change at 10:20 PM Eastern: Added photo "009_preview"
               Change at 10:15 PM Eastern: Removed photo
               Change at 10:14 PM Eastern: Added photo "010_preview"
               Change at 10:14 PM Eastern: Added photo "009_preview"
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:13 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Removed photo
               Change at 10:12 PM Eastern: Added photo "front3web_previe"
               Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
               Change at 10:11 PM Eastern: Added photo "010_preview"
               Change at 10:11 PM Eastern: Added photo "front3web_previe"
               Change at 10:05 PM Eastern: Added photo "053b_preview"
               Change at 10:05 PM Eastern: Added photo "5_preview"
               Change at 10:04 PM Eastern: Added photo "003_preview"
               Change at 10:04 PM Eastern: Added photo "75_preview"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 485 of
                    Change at 10:04 PM Eastern: Added537
                                                      photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                         06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                         06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                           71 N
- RX-10346820 Expired                            $2,795,000             3.7%        06/23/2018    16    16 River
                                                                                                           Road
       -      Status                             $2,795,000                         06/24/2018
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                             $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                           71 N
- RX-10088519 Expired                            $2,695,000             -7.1%       10/28/2015   350   350 River
                                                                                                           Road
       -      Status                             $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                       $2,695,000             -6.9%       08/10/2015    79
              Change by: Vivian Swasey
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 486 of
              Change at 2:54 PM Eastern: changed List Price
                                               537
                       Old Value: 2895000.00
                       New Value: 2695000.00

-     Photos                             $2,895,000                         07/09/2015   111
      Change by: Debra Duvall

               Change at 2:39 PM Eastern: Removed photo

-     Photos                             $2,895,000                         11/24/2014   338
      Change by: Debra Duvall

               Change at 11:03 AM Eastern: Replaced photo "MLS 23"
               Change at 10:38 AM Eastern: Added photo "Aerial with boat"

-     Photos, etc.                       $2,895,000                         11/17/2014   345
      Change by: Debra Duvall

               Change at 11:14 AM Eastern: Added photo "027"
               Change at 10:50 AM Eastern: Added photo "073"
               Change at 10:49 AM Eastern: Added photo "067"
               Change at 10:48 AM Eastern: Added photo "062"
               Change at 10:48 AM Eastern: Added photo "061"
               Change at 10:47 AM Eastern: Added photo "059"
               Change at 10:47 AM Eastern: Added photo "056"
               Change at 10:46 AM Eastern: Added photo "049"
               Change at 10:46 AM Eastern: Added photo "040a"
               Change at 10:45 AM Eastern: Added photo "025b"

-     New                                $2,895,000                         11/13/2014   349
      Change by: Debra Duvall

               Change at 10:22 AM Eastern: Added Virtual Tour
               Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
               Change at 10:19 AM Eastern: Added photo "MLS 25"
               Change at 10:19 AM Eastern: Added photo "MLS 24"
               Change at 10:19 AM Eastern: Added photo "MLS 23"
               Change at 10:19 AM Eastern: Added photo "MLS 22"
               Change at 10:19 AM Eastern: Added photo "MLS 21"
               Change at 10:19 AM Eastern: Added photo "MLS 20"
               Change at 10:19 AM Eastern: Added photo "MLS 19"
               Change at 10:19 AM Eastern: Added photo "MLS 18"
               Change at 10:19 AM Eastern: Added photo "MLS 17"
               Change at 10:19 AM Eastern: Added photo "MLS 16"
               Change at 10:19 AM Eastern: Added photo "MLS 15"
               Change at 10:19 AM Eastern: Added photo "MLS 14"
               Change at 10:19 AM Eastern: Added photo "MLS 13"
               Change at 10:19 AM Eastern: Added photo "MLS 12"
               Change at 10:19 AM Eastern: Added photo "MLS 11"
               Change at 10:19 AM Eastern: Added photo "MLS 10"
               Change at 10:19 AM Eastern: Added photo "MLS 9"
               Change at 10:19 AM Eastern: Added photo "MLS 8"
               Change at 10:19 AM Eastern: Added photo "MLS 7"
               Change at 10:19 AM Eastern: Added photo "MLS 6"
               Change at 10:19 AM Eastern: Added photo "MLS 5"
               Change at 10:18 AM Eastern: Added photo "MLS 4"
               Change at 10:18 AM Eastern: Added photo "MLS 3"
               Change at 10:18 AM Eastern: Added photo "MLS 2"
               Change at 10:18 AM Eastern: Added new listing
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 487 of71 N
- RX-3286720 Expired                $2,900,000
                                            537               01/01/2013   209    209 River
                                                                                          Road
       -       Status                            $2,900,000            01/01/2013
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/31/2012     0
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Expired

       -       Status                            $2,900,000            12/28/2012     3
               Change by: Stephen M. Dutcher

                        Change at 1:00 AM Eastern: changed Status
                               Old Value:
                               New Value: Temp Off Market

       -       New                               $2,900,000            06/05/2012   209
               Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: Added new listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 488 of
                                                                                                        $2,525,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 489 of $2,525,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 490 of $2,525,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 491 of $2,525,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 492 of $2,525,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 493 of $2,525,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 494 of $2,525,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 495 of $2,525,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 496 of $2,525,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 497 of $2,525,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 498 of $2,525,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 499 of $2,525,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 500 of $2,525,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Residential Full Report        71 N River Road, Sewalls Point, FL 34996                         List Price: $2,525,000
            Case 9:20-cv-82262-WPD     Document       1-2 Entered onSt:
                                            MLS#: RX-10436425
                                                                         FLSD
                                                                           Closed
                                                                                  Docket 12/11/2020         Page 501 of
                                                                                           Type: Single Family Detached
                                            Orig LP: $3,000,000 537     Range Price:       List Price/SqFt: 472.75
                                                            Area: 5 - Sewalls Point      Geo Area: MA05                     County: Martin
                                                            Legal Desc: QUAIL RUN LOT 6
                                                            Subdivision: QUAIL RUN
                                                            Development Name:
                                                            Model                    Parcel ID:                      353741005000000604 Front Exp:                 E
                                                            Name:                    Waterfrontage:                  150'                    Garage Spaces:        3
                                                            Waterfront: Yes               Multiple Ofrs Acptd:                               Carport Spaces:
                                                            Lot         125.0 ft x        Taxes:                     26,619                  Private Pool:         Yes
                                                            Dimensions: 125.0 ft
                                                                                          Tax Year:                  2017                    REO:                  No
                                                            Lot SqFt:     27,399
                                                                                          Special Assessment:        No                      Short Sale
                                                            HOPA:         No Hopa
                                                                                          Dock:                                              Addendum:             No
                                                            Zoning:       RESIDENTIAL
                                                                                          Membership Fee                                     Short Sale:           No
                                                                                          Required:                  No                      Owner/Agent:          No
                                                                                          Elementary School: J. D. Parker Elementary
                                                                                          Middle School: Stuart Middle School
                                                                                          High School: Martin County High School
Virtual Tour: Click to View
Dining Room 13.00 X16.00 Family Room 18.00 X16.00 Bedroom 2                                14.00 X12.00     LivSqFt: 5,341                       Bedrooms: 4
Kitchen     18.00 X15.00                          Bedroom 3                                14.00 X12.00     SqFt - Total: 7,174                  Baths - Full: 4
Living Room 22.00 X15.00                          Bedroom 4                                16.00 X14.00     SqFt Source: Floor Plan              Baths - Half: 1
                                                  Master Bedroom                           20.00 X16.00     Guest Hse:                           Baths - Total: 4.1
                                                                                                            Yr Built: 2001                       Pets Allowed: Yes
                                                                                                            Builder Name:
                                                                                                            Property Condition: Resale
HOA/POA/COA (Monthly):                              Bldg #:                                       Land Lease:                      Mobile Home Size:
Governing Bodies:      None                         Total Floors/Stories:  2                      Recreation Lease:                Decal #:
Homeowners Assoc:      None                         Total Units in Bldg:                          Min Days to Lease:               Serial #:
Lease Times p/Year:                                 Ttl Units in Complex:                                                          Brand Name:
Application Fee:                                    Unit Floor #:                                                                  Total Assessed Value:
                                                    Membership Fee Amount:
 Auction: No
 Directions: East Ocean Blvd to North Sewall's Point Rd. Left onto Perriwinkle . Right on River Rd.House on Left
 Showing Instructions: Call Listing Agent; Text Listing Agent; Vacant
 LO: 802428                  Keller Williams Realty of PSL           772-236-5700
 LM: 244522838               Mark S. Bradley                         772-323-6865                                       markbradley@kw.com
 Com/BuyerAgt: 4%            Comm/Non-Rep: 4%                        Trans Brk: 4%                                      Bonus:                       LD: 06/01/2018
 Var/Dual Rate: Yes          List Type: Ex Rt                        List Off Agency: Transaction Broker
 Owner Name: WITHELD
 Broker Only Remarks: Call or Text Mark Bradley at 772-323-6865 to request a showing of this magnificent waterfront luxurious home!
 Any Broker Advertise: No
Design: Mediterranean; Spanish                                                                                 View: Intracoastal; Pool; River
Construction: Block                                                                                            Waterfront Details: Intracoastal; Navigable; Ocean
Unit Desc:                                                                                                     Access; River
Flooring: Carpet; Ceramic Tile; Marble; Wood Floor                                                             Cooling: Central; Electric; Zoned
Furnished: Partially Furnished                                                                                 Heating: Central; Electric; Zoned
Dining Area: Breakfast Area; Dining Family; Dining-Living; Dining/Kitchen; Eat-In Kitchen; Formal; Snack Security: Security Sys-Owned
Bar                                                                                                            Utilities: Public Water
Master Bedroom/Bath: 2 Master Baths; Bidet; Dual Sinks; Mstr Bdrm - Upstairs; Separate Shower; Spa Boat Services: Dock Available: 2; Up to 100 Ft Boat;
Tub & Shower                                                                                                   Boathouse
Window Treatments: Impact Glass                                                                                Special Info:
Lot Description: East of US-1; 1/2 to < 1 Acre                                                                 Terms Considered: Cash; Conventional
Private Pool: Concrete; Inground                                                                               Parking: 2+ Spaces; Garage - Attached
Storm Protection:                                                                                              Roof: Barrel
Restrict: Lease OK w/Restrict                                                                                  Taxes: Homestead
Pet Restrictions:                                                                                              Equestrian Features:
Rooms: Storage
Equip/Appl:Auto Garage Open; Central Vacuum; Dishwasher; Disposal; Dryer; Freezer; Ice Maker; Intercom; Microwave; Range - Electric; Refrigerator; Smoke
Detector; Wall Oven; Washer; Water Heater - Elec
SubdivInfo:Bike - Jog; Boating; Exercise Room; Sidewalks
Interior:Bar; Built-in Shelves; Closet Cabinets; Ctdrl/Vault Ceilings; Decorative Fireplace; Fireplace(s); French Door; Split Bedroom; Volume Ceiling; Walk-in Closet;
Wet Bar
Exterior:Auto Sprinkler; Built-in Grill; Covered Balcony; Covered Patio; Custom Lighting; Open Balcony; Open Porch; Outdoor Shower; Summer Kitchen; Zoned
Sprinkler
Maintenance Fee Incl:
Original List Price: $3,000,000
Days On Market: 304               Sold for                                           Cumulative DOM: 304
Sold Price: 2,200,000                                                      Sold Price Sqft: 411.91                  Under Contract Date: 04/01/2019
Buyer Office: Keller Williams Realty 800659                                Terms of Sale: Cash                      Sold Date: 04/23/2019
Buyer Agent: Candi Lee Carrier 276541569
Public Remarks:Award-winning architecture. Mediterranean style and the finest of materials fashion this home,creating a true Old World feel. Enter into the Coquina
coral entryway and foyer to the elegant living room featuring a hand cut Coquina and marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
stunning! The gourmet granite kitchen provides for the ultimate in entertaining including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
             Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 502 of
opening to the spacious family room.Magnificent iron railed staircase, cherry wood office, perfectly polished Mexican tile floors and more. The Master suite offers a
                                                                                   537 with easy access to the inlet and so much more.
sitting room,luxurious bath, walk-in closets and riverfront balcony. Deep water dockage
Information is deemed to be reliable, but is not guaranteed. © 2019 MLS and FBS. Prepared by Mateusz Rymarski on Friday, May 10, 2019 10:20 AM. The information on this
sheet has been made available by the MLS and may not be the listing of the provider.
         Case
History for MLS9:20-cv-82262-WPD
                # RX-10436425       Document 1-2 Entered on
                              71 N River Road, Sewalls Point, FL 34996
                                                                          FLSD Docket 12/11/2020 Page 503 of
                                                                                                          $2,200,000
                                                           537

+ MLS #          Status                                 Price         % Change           Date    DOM       CDOM Address
                                                                                                                 71 N
 - RX-10436425 Closed                              $2,200,000            -21.3%    04/23/2019      304       304 River
                                                                                                                 Road
         -       Text, etc.                        $2,525,000                      04/26/2019
                 Change by: Susie S Nimrouzi

                          Change at 9:59 AM Eastern: changed Sold Price
                                 Old Value: 22000.00
                                 New Value: 2200000.00

         -       Status                            $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Status
                                 Old Value: Pending
                                 New Value: Closed

         -       Terms of Sale                     $2,525,000                      04/23/2019
                 Change by: Mark S. Bradley

                          Change at 10:12 PM Eastern: changed Buyer Agent
                                 Old Value:
                                 New Value: Candi Lee Carrier
                          Change at 10:12 PM Eastern: changed Sold Date
                                 Old Value:
                                 New Value: 4/23/2019
                          Change at 10:12 PM Eastern: changed Sold Price
                                 Old Value:
                                 New Value: 22000.00
                          Change at 10:12 PM Eastern: changed Terms of Sale
                                 Old Value:
                                 New Value: Cash

         -       Status                            $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Status
                                 Old Value: Active
                                 New Value: Pending

         -       Under Contract Date               $2,525,000                      04/01/2019
                 Change by: Mark S. Bradley

                          Change at 9:11 PM Eastern: changed Contingency
                                 Old Value:
                                 New Value: N
                          Change at 9:11 PM Eastern: changed Under Contract Date
                                 Old Value:
                                 New Value: 4/1/2019

         -       Open House                        $2,525,000                      03/17/2019       15
                 Change by: Mark S. Bradley

                          Change at 10:14 AM Eastern on 03/17/2019: Open House was held from 1:00 PM until 3:00
                          PM on 03/17/2019
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               03/09/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 23Page 504 of
       Change by: Mark S. Bradley            537

                Change at 9:58 AM Eastern on 03/09/2019: Open House was held from 12:00 PM until 3:00
                PM on 03/10/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern on 02/24/2019: Open House was held from 1:00 PM until 3:00
                PM on 03/03/2019

-      Open House                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:32 PM Eastern on 02/24/2019: Open House was held from 11:00 AM until 1:00
                PM on 03/03/2019

-      Text, etc.                         $2,525,000                       02/24/2019        35
       Change by: Mark S. Bradley

                Change at 8:34 PM Eastern: changed Open House
                       Old Value: x'20190225013442459290000000'
                       New Value: Added
                Change at 8:32 PM Eastern: changed Open House
                       Old Value: x'20190225013221019866000000'
                       New Value: Added
                Change at 8:28 PM Eastern: changed Comm/Non-Rep
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Single Agent
                       Old Value: 3.5%
                       New Value: 4%
                Change at 8:28 PM Eastern: changed Comm/Trans Brk
                       Old Value: 3.5%
                       New Value: 4%

-      Text, etc.                         $2,525,000                       02/23/2019        36
       Change by: Mark S. Bradley

                Change at 9:05 PM Eastern: changed Comm/Non-Rep
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Single Agent
                       Old Value: 2.5%
                       New Value: 3.5%
                Change at 9:05 PM Eastern: changed Comm/Trans Brk
                       Old Value: 2.5%
                       New Value: 3.5%

-      Text, etc.                         $2,525,000                       02/20/2019        40
       Change by: Mark S. Bradley

                Change at 2:02 PM Eastern: changed Co-listing Agent
                       Old Value: Candi Lee Carrier
                       New Value: null
                Change at 1:58 PM Eastern: changed Broker Only Remarks
                       Old Value: Call or Text Mark Bradley at 772-323-6865 or Candi Carrier at
                       772-203-7815 to request a showing of this magnificent waterfront luxurious home!
                       New Value: 72-323-6865 to request a sho
-
Case   Open House
     9:20-cv-82262-WPD       Document$2,525,000               02/07/2019
                                      1-2 Entered on FLSD Docket 12/11/2020 53Page 505 of
       Change by: Candi Lee Carrier          537

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Open House                       $2,525,000                       02/07/2019    53
       Change by: Candi Lee Carrier

               Change at 1:00 PM Eastern on 02/07/2019: This Open House was Removed.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:51 PM Eastern on 02/04/2019: This Tour was Removed.

-      Open House                       $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:30 PM Eastern on 02/04/2019: This Open House was Added.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 7:28 PM Eastern on 02/04/2019: This Tour was Edited.

-      Tour                             $2,525,000                       02/04/2019    55
       Change by: Candi Lee Carrier

               Change at 6:33 PM Eastern on 02/04/2019: This Tour was Added.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:26 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Edited.

-      Open House                       $2,525,000                       02/04/2019    56
       Change by: Candi Lee Carrier

               Change at 5:25 PM Eastern on 02/04/2019: This Open House was Added.

-      Open House                       $2,525,000                       02/02/2019    58
       Change by: Candi Lee Carrier

               Change at 8:37 AM Eastern on 02/02/2019: This Open House was Removed.

-      Price Change                     $2,525,000          -12.8%       02/01/2019    59
       Change by: Mark S. Bradley
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 506 of
              Change at 9:35 AM Eastern: changed List Price
                                               537
                           Old Value: 2895000.00
                           New Value: 2525000.00

-     Open House                          $2,895,000                    01/30/2019       61
      Change by: Candi Lee Carrier

               Change at 9:33 AM Eastern on 01/30/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:50 AM Eastern on 01/27/2019: Open House was held from 2:00 PM until 4:00
               PM on 02/03/2019

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:49 AM Eastern on 01/27/2019: This Open House was Removed.

-     Open House                          $2,895,000                    01/27/2019       64
      Change by: Candi Lee Carrier

               Change at 10:48 AM Eastern on 01/27/2019: This Open House was Added.

-     Open House                          $2,895,000                    01/25/2019       66
      Change by: Candi Lee Carrier

               Change at 2:41 PM Eastern on 01/25/2019: This Open House was Added.

-     Virtual Tour, etc.                  $2,895,000                    01/15/2019       75
      Change by: Mark S. Bradley

               Change at 7:34 PM Eastern: Changed Virtual Tour
               Change at 7:34 PM Eastern: Changed Virtual Tour Unbranded

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:28 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/26/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier

               Change at 11:17 AM Eastern on 01/14/2019: Open House was held from 1:00 PM until 4:00
               PM on 01/18/2019

-     Open House                          $2,895,000                    01/14/2019       77
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 507 of
              Change at 11:01 AM Eastern on 01/14/2019:
                                               537      Open House was held from 10:00 AM until 4:00
                 PM on 01/17/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:56 AM Eastern on 01/14/2019: Open House was held from 12:00 PM until 3:00
                 PM on 01/20/2019

-       Open House                        $2,895,000                         01/14/2019    77
        Change by: Candi Lee Carrier

                 Change at 10:55 AM Eastern on 01/14/2019: Open House was held from 1:00 AM until 3:00
                 PM on 01/19/2019

-       Open House                        $2,895,000                         01/11/2019    80
        Change by: Candi Lee Carrier

                 Change at 11:04 AM Eastern on 01/11/2019: Open House was held from 11:00 AM until 3:00
                 PM on 01/12/2019

-       Open House                        $2,895,000                         12/23/2018    99
        Change by: Candi Lee Carrier

                 Change at 10:33 AM Eastern on 12/23/2018: This Open House was Removed.

-       Photos                            $2,895,000                         12/22/2018   100
        Change by: Candi Lee Carrier

                 Change at 4:05 PM Eastern: Added photo "tubsink"
                 Change at 4:04 PM Eastern: Added photo "tub"
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Removed photo
                 Change at 3:59 PM Eastern: Added photo "master"
                 Change at 3:59 PM Eastern: Added photo "master2"
                 Change at 3:59 PM Eastern: Added photo "026FCandi-Carrie"
                 Change at 3:58 PM Eastern: Added photo "master4"
                 Change at 3:47 PM Eastern: Added photo "master2"
                 Change at 3:37 PM Eastern: Added photo "master"
                 Change at 3:37 PM Eastern: Added photo "master1"
                 Change at 2:45 PM Eastern: Removed photo
                 Change at 2:45 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:43 PM Eastern: Removed photo
                 Change at 2:42 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:38 PM Eastern: Removed photo
                 Change at 2:38 PM Eastern: Added photo "031Candi-Carrier"
                 Change at 2:36 PM Eastern: Removed photo
                 Change at 2:35 PM Eastern: Removed photo
                 Change at 2:34 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:33 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:32 PM Eastern: Removed photo
                 Change at 2:31 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Removed photo
                 Change at 2:29 PM Eastern: Added photo "031Candi-Carrier"
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 508 of
              Change at 2:28 PM Eastern: Removed
                                              537photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:28 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:27 PM Eastern: Removed photo
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "047Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "046Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "045Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "044Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "043Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "042Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "041Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "040Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "039Candi-Carrier"
            Change at 2:24 PM Eastern: Added photo "038Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "034Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "033Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "032Candi-Carrier"
            Change at 2:23 PM Eastern: Added photo "031Candi-Carrier"
            Change at 2:23 PM Eastern: Removed photo
            Change at 2:22 PM Eastern: Added photo "26854813_1015680"
            Change at 2:17 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:16 PM Eastern: Removed photo
            Change at 2:15 PM Eastern: Added photo "053BCandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "053ACandi-Carrie"
            Change at 2:15 PM Eastern: Added photo "052Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "051Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "050Candi-Carrier"
            Change at 2:15 PM Eastern: Added photo "048Candi-Carrier"
            Change at 2:01 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 2:00 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:59 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:54 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:51 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "029Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "028Candi-Carrier"
            Change at 1:45 PM Eastern: Added photo "027Candi-Carrier"
            Change at 1:45 PM Eastern: Removed photo
            Change at 1:45 PM Eastern: Added photo "026FCandi-Carrie"
            Change at 1:45 PM Eastern: Removed photo
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 509 of
              Change at 1:45 PM Eastern: Added photo
                                               537 "026DCandi-Carrie"
               Change at 1:45 PM Eastern: Added photo "026CCandi-Carrie"
               Change at 1:44 PM Eastern: Added photo "026Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "025Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "024Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "023Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "022Candi-Carrier"
               Change at 1:44 PM Eastern: Added photo "021Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "020Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "019Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "018Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017Candi-Carrier"
               Change at 1:43 PM Eastern: Added photo "017BCandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "017ACandi-Carrie"
               Change at 1:43 PM Eastern: Added photo "016Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "013Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "010Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "008Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "007Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "005Candi-Carrier"
               Change at 1:42 PM Eastern: Added photo "003Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "062Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "061Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "060Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "053BCandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "053ACandi-Carrie"
               Change at 1:20 PM Eastern: Added photo "052Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "051Candi-Carrier"
               Change at 1:20 PM Eastern: Added photo "050Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "048Candi-Carrier"
               Change at 1:19 PM Eastern: Added photo "047Candi-Carrier"

-     Open House                        $2,895,000                        12/22/2018    100
      Change by: Candi Lee Carrier

               Change at 11:05 AM Eastern on 12/22/2018: This Open House was Added.

-     Photos                            $2,895,000                        12/19/2018    103
      Change by: Candi Lee Carrier

               Change at 1:24 AM Eastern: Removed photo
               Change at 1:24 AM Eastern: Added photo "Guest Bedroom 3"
               Change at 1:20 AM Eastern: Removed photo
               Change at 1:08 AM Eastern: Added photo "1 sew"
               Change at 1:07 AM Eastern: Removed photo

-     Open House                        $2,895,000                        12/11/2018    111
      Change by: Candi Lee Carrier

               Change at 12:59 PM Eastern on 12/11/2018: Open House was held from 12:00 PM until 3:00
               PM on 12/16/2018

-     Open House                        $2,895,000                        12/06/2018    116
      Change by: Candi Lee Carrier
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 510 of
              Change at 4:16 PM Eastern on 12/06/2018:
                                               537 Open House was held from 11:00 AM until 2:00
                PM on 12/09/2018

-      Open House                         $2,895,000                        11/27/2018      125
       Change by: Candi Lee Carrier

                Change at 11:31 AM Eastern on 11/27/2018: Open House was held from 12:00 PM until 3:00
                PM on 12/02/2018

-      Virtual Tour, etc.                 $2,895,000                        11/22/2018      129
       Change by: Candi Lee Carrier

                Change at 10:28 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:19 PM Eastern: changed video
                       Old Value: list_media
                       New Value: remove
                Change at 10:19 PM Eastern: changed video_unbranded
                       Old Value: list_media
                       New Value: add
                Change at 10:13 PM Eastern: Added Virtual Tour
                Change at 10:13 PM Eastern: Added Virtual Tour Unbranded

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 11:41 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Open House                         $2,895,000                        11/04/2018      148
       Change by: Candi Lee Carrier

                Change at 9:27 AM Eastern on 11/04/2018: Open House was held from 12:30 PM until 3:00
                PM on 11/04/2018

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Tour                               $2,895,000                        10/29/2018      154
       Change by: Candi Lee Carrier

                Change at 9:37 AM Eastern on 10/29/2018: This Tour was Removed.

-      Text, etc.                         $2,895,000                        10/27/2018      156
       Change by: Candi Lee Carrier

                Change at 12:05 PM Eastern: changed Public Remarks
                       Old Value: Award-winning architecture. Mediterranean style and the finest of
                       materials fashion this home,creating a true Old World feel. Enter into the Coquina
                       coral entryway and foyer to the elegant living room featuring a hand cut Coquina and
                       marble fireplace, Pecky Cypress beamed ceilings and cast stone columns. Truly
                       stunning! The gourmet granite kitchen provides for the ultimate in entertaining
                       including two butler pantries, wet bar, Viking range enclosed by a brick alcove, all
                       opening to the spacious family room.Magnificent iron railed staircase, cherrywood
                       office, perfectly polished Mexican tile floors and more. The Master suite offers a
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 511 of
                    sitting room,luxurious bath, 537
                                                 walk-in closets and riverfront balcony. Deep water
                         dockage with easy access to the inlet and so much more.
                         New Value: ircase, cherry wood office, pe

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:26 PM Eastern on 10/26/2018: This Tour was Added.

-       Tour                               $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:24 PM Eastern on 10/26/2018: This Tour was Added.

-       Text, etc.                         $2,895,000                        10/26/2018      157
        Change by: Candi Lee Carrier

                 Change at 5:44 PM Eastern: changed Broker Only Remarks
                        Old Value: Call or Text Mark Bradley at 772-323-6865 to request a showing of this
                        magnificent waterfront luxurious home!
                        New Value: 72-323-6865 or Candi Carrier
                 Change at 5:26 PM Eastern: Added Tour
                 Change at 5:24 PM Eastern: Added Tour

        Change by: Mark S. Bradley

                 Change at 2:06 PM Eastern: changed Co-listing Agent
                        Old Value: null
                        New Value: Candi Lee Carrier

-       Price Change                       $2,895,000             -3.5%      08/08/2018      235
        Change by: Mark S. Bradley

                 Change at 10:16 PM Eastern: changed List Price
                        Old Value: 3000000.00
                        New Value: 2895000.00

-       Open House                         $3,000,000                        06/22/2018      282
        Change by: Mark S. Bradley

                 Change at 9:56 PM Eastern on 06/22/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/23/2018

-       Open House                         $3,000,000                        06/09/2018      296
        Change by: Mark S. Bradley

                 Change at 1:52 PM Eastern on 06/09/2018: Open House was held from 1:00 PM until 4:00
                 PM on 06/10/2018

-       Photos                             $3,000,000                        06/06/2018      298
        Change by: Mark S. Bradley

                 Change at 10:50 PM Eastern: Added photo "055_preview"
                 Change at 10:49 PM Eastern: Removed photo
                 Change at 10:48 PM Eastern: Removed photo
                 Change at 10:45 PM Eastern: Added photo "006_preview"
                 Change at 10:43 PM Eastern: Added photo "54_preview"
                 Change at 10:42 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Removed photo
                 Change at 10:41 PM Eastern: Added photo "download (2)"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 512 of
                    Change at 10:33 PM Eastern: Added537
                                                      photo "Sewells Point ae"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:33 PM Eastern: Added photo "dock1web_preview"
                        Change at 10:33 PM Eastern: Removed photo
                        Change at 10:32 PM Eastern: Added photo "064_preview"
                        Change at 10:32 PM Eastern: Removed photo
                        Change at 10:31 PM Eastern: Removed photo
                        Change at 10:30 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:25 PM Eastern: Removed photo
                        Change at 10:24 PM Eastern: Added photo "download (2)"
                        Change at 10:24 PM Eastern: Added photo "download (1)"
                        Change at 10:21 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "download"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "75_preview"
                        Change at 10:20 PM Eastern: Removed photo
                        Change at 10:20 PM Eastern: Added photo "009_preview"
                        Change at 10:15 PM Eastern: Removed photo
                        Change at 10:14 PM Eastern: Added photo "010_preview"
                        Change at 10:14 PM Eastern: Added photo "009_preview"
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:13 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Removed photo
                        Change at 10:12 PM Eastern: Added photo "front3web_previe"
                        Change at 10:12 PM Eastern: Added photo "frontnewsky1_pre"
                        Change at 10:11 PM Eastern: Added photo "010_preview"
                        Change at 10:11 PM Eastern: Added photo "front3web_previe"
                        Change at 10:05 PM Eastern: Added photo "053b_preview"
                        Change at 10:05 PM Eastern: Added photo "5_preview"
                        Change at 10:04 PM Eastern: Added photo "003_preview"
                        Change at 10:04 PM Eastern: Added photo "75_preview"
                        Change at 10:04 PM Eastern: Added photo "66_preview"
                        Change at 10:04 PM Eastern: Added photo "064_preview"
                        Change at 10:04 PM Eastern: Added photo "058_preview"
                        Change at 10:04 PM Eastern: Added photo "56_preview"
                        Change at 10:03 PM Eastern: Added photo "1 Front_preview"

       -      Photos, etc.                       $3,000,000                    06/02/2018   303
              Change by: Mark S. Bradley

                        Change at 7:41 AM Eastern: Removed photo
                        Change at 7:13 AM Eastern: changed Comm/Non-Rep
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Single Agent
                               Old Value: 3%
                               New Value: 2.5%
                        Change at 7:13 AM Eastern: changed Comm/Trans Brk
                               Old Value: 3%
                               New Value: 2.5%

       -      New                                $3,000,000                    06/01/2018   303
              Change by: Mark S. Bradley

                        Change at 11:53 PM Eastern: Added new listing

                                                                                                     71 N
- RX-10346820 Expired                            $2,795,000             3.7%   06/23/2018    16   16 River
                                                                                                     Road
      -
      Case   Status
           9:20-cv-82262-WPD     Document$2,795,000               06/24/2018
                                          1-2 Entered on FLSD Docket 12/11/2020 Page 513 of
             Change by: BeachesMLS, Inc.         537

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Temp Off Market
                               New Value: Expired

       -      Status                              $2,795,000                         07/18/2017
              Change by: Mark S. Bradley

                        Change at 12:51 PM Eastern: changed Status
                               Old Value: Active
                               New Value: Temp Off Market

       -      New                                 $2,795,000                         06/30/2017    14
              Change by: Mark S. Bradley

                        Change at 12:49 AM Eastern: Added new listing

                                                                                                            71 N
- RX-10088519 Expired                             $2,695,000            -7.1%        10/28/2015   350   350 River
                                                                                                            Road
       -      Status                              $2,695,000                         10/29/2015
              Change by: BeachesMLS, Inc.

                        Change at 1:00 AM Eastern: changed Status
                               Old Value: Active
                               New Value: Expired

       -      Price Change                        $2,695,000            -6.9%        08/10/2015    79
              Change by: Vivian Swasey

                        Change at 2:54 PM Eastern: changed List Price
                               Old Value: 2895000.00
                               New Value: 2695000.00

       -      Photos                              $2,895,000                         07/09/2015   111
              Change by: Debra Duvall

                        Change at 2:39 PM Eastern: Removed photo

       -      Photos                              $2,895,000                         11/24/2014   338
              Change by: Debra Duvall

                        Change at 11:03 AM Eastern: Replaced photo "MLS 23"
                        Change at 10:38 AM Eastern: Added photo "Aerial with boat"

       -      Photos, etc.                        $2,895,000                         11/17/2014   345
              Change by: Debra Duvall

                        Change at 11:14 AM Eastern: Added photo "027"
                        Change at 10:50 AM Eastern: Added photo "073"
                        Change at 10:49 AM Eastern: Added photo "067"
                        Change at 10:48 AM Eastern: Added photo "062"
                        Change at 10:48 AM Eastern: Added photo "061"
                        Change at 10:47 AM Eastern: Added photo "059"
                        Change at 10:47 AM Eastern: Added photo "056"
                        Change at 10:46 AM Eastern: Added photo "049"
                        Change at 10:46 AM Eastern: Added photo "040a"
      Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 514 of
                    Change at 10:45 AM Eastern: Added537
                                                      photo "025b"

       -       New                                $2,895,000                        11/13/2014   349
               Change by: Debra Duvall

                         Change at 10:22 AM Eastern: Added Virtual Tour
                         Change at 10:22 AM Eastern: Added Virtual Tour Unbranded
                         Change at 10:19 AM Eastern: Added photo "MLS 25"
                         Change at 10:19 AM Eastern: Added photo "MLS 24"
                         Change at 10:19 AM Eastern: Added photo "MLS 23"
                         Change at 10:19 AM Eastern: Added photo "MLS 22"
                         Change at 10:19 AM Eastern: Added photo "MLS 21"
                         Change at 10:19 AM Eastern: Added photo "MLS 20"
                         Change at 10:19 AM Eastern: Added photo "MLS 19"
                         Change at 10:19 AM Eastern: Added photo "MLS 18"
                         Change at 10:19 AM Eastern: Added photo "MLS 17"
                         Change at 10:19 AM Eastern: Added photo "MLS 16"
                         Change at 10:19 AM Eastern: Added photo "MLS 15"
                         Change at 10:19 AM Eastern: Added photo "MLS 14"
                         Change at 10:19 AM Eastern: Added photo "MLS 13"
                         Change at 10:19 AM Eastern: Added photo "MLS 12"
                         Change at 10:19 AM Eastern: Added photo "MLS 11"
                         Change at 10:19 AM Eastern: Added photo "MLS 10"
                         Change at 10:19 AM Eastern: Added photo "MLS 9"
                         Change at 10:19 AM Eastern: Added photo "MLS 8"
                         Change at 10:19 AM Eastern: Added photo "MLS 7"
                         Change at 10:19 AM Eastern: Added photo "MLS 6"
                         Change at 10:19 AM Eastern: Added photo "MLS 5"
                         Change at 10:18 AM Eastern: Added photo "MLS 4"
                         Change at 10:18 AM Eastern: Added photo "MLS 3"
                         Change at 10:18 AM Eastern: Added photo "MLS 2"
                         Change at 10:18 AM Eastern: Added new listing

                                                                                                           71 N
- RX-3286720   Expired                            $2,900,000                        01/01/2013   209   209 River
                                                                                                           Road
       -       Status                             $2,900,000                        01/01/2013
               Change by: BeachesMLS, Inc.

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/31/2012     0
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Expired

       -       Status                             $2,900,000                        12/28/2012     3
               Change by: Stephen M. Dutcher

                         Change at 1:00 AM Eastern: changed Status
                                Old Value:
                                New Value: Temp Off Market

       -       New                                $2,900,000                        06/05/2012   209
               Change by: BeachesMLS, Inc.
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 515 of
              Change at 1:00 AM Eastern: Added new
                                               537listing
        Case
Photos for MLS9:20-cv-82262-WPD
               # RX-10436425       Document 1-2 Entered on
                             71 N River Road, Sewalls Point, FL 34996
                                                                        FLSD Docket 12/11/2020 Page 516 of
                                                                                                        $2,200,000
                                                          537

                                   POOL                                          FRONT




                             THREE CAR GARAGE                                    FRONT




                                 DRIVEWAY                                     AERIAL VIEW
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 517 of $2,200,000
                                                                  537
                                  REAR POOL AREA                                      POOL VIEW




                                     WATER VIEW                                    REAR POOL VIEW




                                   BALCONY VIEW                               048Candi-Carrier-508_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 518 of $2,200,000
                                                                  537
                                   ELEGANT VIEW                                     BOAT DOCK




                                     WATER VIEW                                     AERIAL VIEW




                                        REAR                                           REAR
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 519 of $2,200,000
                                                                  537
                                   REAR OF HOUSE                                  PATIO WATER VIEW




                              017Candi-Carrier-Kitchen(7)                       018Candi-Carrier-Kitchen




                                  BREAKFAST AREA                               021Candi-Carrier-Kitchen(5)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 520 of $2,200,000
                                                                   537
                              022Candi-Carrier-Kitchen(2)                       023Candi-Carrier-Kitchen(6)




                            024Candi-Carrier-Family-Room(1)                   025Candi-Carrier-Family-Room(2)




                             026Candi-Carrier-Family-Room                       019Candi-Carrier-Kitchen(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 521 of $2,200,000
                                                                  537
                                    FAMILY ROOM                                          KITCHEN




                                   BULTER PANTRY                             017ACandi-Carrier-Butler-2-Pantry




                                      WET BAR                                    FORMAL DINING ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 522 of $2,200,000
                                                                  537
                                    LIVING ROOM                                      LIVING ROOM




                              026CCandi-Carrier-Office(2)                               OFFICE




                                       OFFICE                                   026DCandi-Carrier-Office
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 523 of $2,200,000
                                                                   537
                                008Candi-Carrier-Foyer                         026FCandi-Carrier-Bathroom-2




                               007Candi-Carrier-Foyer01                      062Candi-Carrier-Hallway(1)_preview




                            010Candi-Carrier-Living-Room(2)                   013Candi-Carrier-Dining-Room(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document           1-2 Entered on FLSD Docket 12/11/2020 Page 524 of $2,200,000
                                                                   537
                          016Candi-Carrier-Dining-Room014(2)                            LIVING ROOM




                          027Candi-Carrier-Grand-Staircase(1)                            STAIRWAY




                           029Candi-Carrier-Grand-Staircase                048Candi-Carrier-Master-Bedroom-Foyer(1)
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 525 of $2,200,000
                                                                  537
                       048Candi-Carrier-Master-Bedroom-Foyer_pr                       master




                                       master1                                        master2




                                     master bath                                    master bath1
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 526 of $2,200,000
                                                                  537
                                       master4                                        MASTER BATH




                                   MASTER CLOSET                                     MASTER CLOSET




                         048Candi-Carrier-Bedroom-2(1)_preview            053ACandi-Carrier-Bathroom-4(1)_preview
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 527 of $2,200,000
                                                                  537
                                  2ND MASTER BATH                          051Candi-Carrier-Bedroom-3(1)_preview




                                   3RD BATHROOM                            053BCandi-Carrier-Bathroom-5_preview




                         053ACandi-Carrier-Bathroom-4_preview                     EXERCISE ROOM ROOM
MLS # RX-10436425 71 N River Road, Sewalls Point,
         Case 9:20-cv-82262-WPD                   FL 34996
                                           Document          1-2 Entered on FLSD Docket 12/11/2020 Page 528 of $2,200,000
                                                                  537
                                   EXERCISE ROOM                                  LAUNDRY ROOM
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 529 of
                                     537




                             Exhibit
                                    18
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 530 of
                                     537




                             EXHIBIT

                                 18-A
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 531 of
                                     537                              EXHIBIT

                                                                         18-B
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 532 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 533 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 534 of
                                     537




                           EXHIBIT

                               18-C
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 535 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 536 of
                                     537
Case 9:20-cv-82262-WPD Document 1-2 Entered on FLSD Docket 12/11/2020 Page 537 of
                                     537
